Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 1 of 164
                                                               Page 1
                                                         July 16, 2020



      UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF NEW YORK
      ----------------------------------------------              X
      DONNESIA BROWN,
                                 Plaintiff,
                                                 Civil Action No.
                                                 9:17-CV-01036
             -against-
      THE STATE OF NEW YORK, THE NEW
      YORK STATE DEPARTMENT OF
      CORRECTIONS, ET AL,
                           Defendants.
      ----------------------------------------------              X
      UNITED STATES DISTRICT COURT

      NORTHERN DISTRICT OF NEW YORK
      ----------------------------------------------              X
      THOMAS OZZBORN,
                                 Plaintiff,
                                                    9:17-CV-1039
               -against-                            (MAD/ATB)

      THE STATE OF NEW YORK, THE NEW
      YORK STATE DEPARTMENT OF
      CORRECTIONS AND COMMUNITY
      SUPERVISION, NEW YORK STATE
      CORRECTIONS OFFICER MATTHEW
      CORNELL, INDIVIDUALLY AND IN
      HIS OFFICIAL CAPACITY,

                                 Defendants.
      -----------------------------------------------x
      DATE:  7/16/2020
      DEPONENT:  BRIAN LEEDS




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 2 of 164
                                                               Page 2
                                                         July 16, 2020


 1

 2

 3            EXAMINATION BEFORE TRIAL of a non-party

 4   witness,    BRIAN LEEDS,    taken by the respective

 5   parties,    pursuant to Subpoena,      held on VC

 6   LEXITAS-LegalView,      LEXITAS-LEGALVIEW VC One-Click

 7   Link Entry Provided REMOTE VIDEOCONFERENCE VC,            on

 8    July 16,   2020,   at 10: 12 a.m.,   before a Notary Public

 9    of the State of New York.

10    ***********************************************

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 3 of 164
                                                                  Page 3
                                                            July 16, 2020


 1
 2   A P P E A RA N C E S:         (VIA VIDEOCONFERENCE)
 3              RUBENSTEIN & RYNECKI,       ESQS
                       Attorneys for Plaintiffs
 4                     DONNESIA BROWN AND THOMAS
                       OZZBORN
 5                     16 Court Street,        Suite 1717
                       Brooklyn,    New York       112541
 6
                BY:    RICHARD LEVY,     ESQ.
 7
 8
                ATTORNEY GENERAL OF THE STATE OF NEW YORK
 9                     Attorneys for Defendants
                       THE STATE OF NEW YORK
10                     615 Erie Boulevard West,            Suite 102
                       Syracuse,    New York       13204
11
                BY:    AIMEE COWAN,     ESQ.
12
13
14
15
16
17
18
19
20
21
22
23
24
25




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 4 of 164
                                                               Page 4
                                                         July 16, 2020


 1
 2           F E D E R A L      S T I   P U L A T I    O N S
 3
 4          IT IS HEREBY STIPULATED AND AGREED by and
     between (among) counsel for the respective
 5   parties herein, that filing and sealing be and the
     same are hereby waived.
 6
 7          IT IS FURTHER STIPULATED AND AGREED that all
     objections, except as to the form of the question,
 8   shall be reserved to the time of the trial.
 9          IT IS FURTHER STIPULATED AND AGREED that the
     within deposition may be sworn to and signed
10   before any officer authorized to administer an
     oath, with the same force and effect as if signed
11   and sworn to before the Court.
12                       xxxx
13
             IT IS HEREBY STIPULATED AND AGREED by and
14   between counsel for all parties present that
     pursuant to CPLR section 3113(d) this deposition is
15   to be conducted by video conference, that the court
     reporter, all counsel, and the witness are all in
16   separate remote locations and participating via
     videoconference (LegalView/Zoom) meeting under the
17   control of Lexitas Court Reporting Service, that the
     officer administering the oath to the
18   witness need not be in the place of the deposition
     and the witness shall be sworn in remotely by the
19   court reporter after confirming the witness's
     identity, that this videoconference will not be
20   recorded in any manner and that any recording
     without the express written consent of all parties
21   shall be considered unauthorized, in violation of
     law, and shall not be used for any purpose in this
22   litigation or otherwise.
23        IT IS FURTHER STIPULATED that exhibits may be
     marked by the attorney presenting the exhibit to the
24   witness, and that a copy of any exhibit presented to
     a witness shall be Emailed to or otherwise in
25   possession of all counsel prior to any questioning




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 5 of 164
                                                               Page 5
                                                         July 16, 2020


 1

 2   parties shall bear their own costs in the conduct of

     this deposition by video conference,          not
 3   withstanding the obligation by CPLR to supply a copy

     of the transcript to the deposed party by the taking

 4   party in civil litigation matters.

 5

 6

 7

 8

 9

10

11

12

13
14
15
16

17
18
19
20
21
22

23
24

25




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 6 of 164
                                                                 Page 6
                                                           July 16, 2020


 1                         Brian Leeds

 2   BR I AN         LEEDS,       Having been first duly sworn

 3   before a Notary Public of the State of New York,             was

 4   examined and testified as follows.

 5   EXAMINATION BY

 6   MR.   LEVY:

 7   Q        What is your name?

 8   A        Brian Leeds.

 9   Q        What is your address?

10   A        191 Elder Drive,         Farmington,   New York,

11   14425.

12                      (Whereupon,       NOTES are received

13            and marked as PLAINTIFF'S Exhibit 1

14            for Identification.)

15   Q.       Good morning,      Mr.   Leeds.

16   A.       Good morning.

17   Q.       I    guess some ground rules before I        get

18   going and it goes without saying,           we are

19   conducting this deposition via a           Zoom

20   platform and we all acknowledge that we are

21   in different rooms and different parts of New

22   York State and this is not being recorded

23   other than by our official court

24   stenographer,      the court reporter that's here

25   with us today,      Ms.   Mulligan.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 7 of 164
                                                               Page 7
                                                         July 16, 2020


 1                            Brian Leeds

 2            That's understood,       right?

 3   A.       Yes.

 4   Q.       Again,       my name is Richard Levy,     I work

 5   for a law firm called Rubenstein           &   Rynecki.

 6   You're here today to provide testimony

 7   relevant to two lawsuits that are presently

 8   pending in the Northern District of New York

 9   and they are Thomas Ozzborn against

10   Correction Officer Matthew Cornell and

11   Donnesia Brown against Correction Officer

12   Matthew Cornell.

13            Before we begin,       I ' l l just go over a

14   few basic ground rules.          Please let me know

15   if you'd like me to rephrase a question that

16   I'm asking,     if you would like me to state it

17   another way,      I    will be happy to do so.      If

18   you've answered the question,          I'm going to

19   assume you understood it so please let me

20   know if you would like me to restate my

21   question.

22            If you have difficulty hearing it

23   because of the method in which we are

24   conducting the deposition,         please let me know

25   and we'll try to adjust our settings so that




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 8 of 164
                                                               Page 8
                                                         July 16, 2020


 1                               Brian Leeds

 2   you can hear better.

 3             Please wait until I'm done asking a

 4   full question before you provide your answer,

 5   I ' l l wait until you're done providing your

 6   answer before I         go on to my next question.

 7   It goes without saying i t ' s very important

 8   that two people can't talk at the same time

 9   as the court reporter can only take down one

10   person talking at a time.

11             Do you understand all those

12   instructions?

13   A.        Yes.

14   Q.        Great.

15             Mr.    Leeds,      are you currently employed?

16   A.        Yes,    I   am.

17   Q.        Who are you employed by?

18   A.        The Ontario County Public Defender's

19   Office.

20   Q.        What is your job with the Ontario

21   County Public Defender's Office?

22   A.        I   am an assistant public defender.

23   Q.        How long have you held that position?

24   A.        Approximately now about two-and-a-half

25   years.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 9 of 164
                                                               Page 9
                                                         July 16, 2020


 1                             Brian Leeds

 2   Q.       Do you know approximately when it was

 3   that you started with them?

 4   A.       It would have been February of 2017,

 5   I'm not sure of the exact date,          it might have

 6   been the 28th,       if I'm not mistaken.

 7   Q.       You're currently an attorney?

 8   A.       Yes,   I   am.

 9   Q.       What year did you receive your Juris

10   Doctorate?

11   A.       I   graduated law school 2007,       was sworn

12   in 2008.

13   Q.       Where did you go to law school?

14   A.       Vermont Law School.

15   Q.       Where were you sworn in?

16   A.       Albany,     3rd Department.

17   Q.       Where are you admitted to practice?

18   A.       New York State.

19   Q.       What courts in New York State are you

20   admitted to practice?

21   A.       I   am currently practicing in the 4th

22   Department and I          believe I'm still eligible

23   to practice in the 3rd.

24   Q.       Do you have any Federal Court

25   admissions?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 10 of 164
                                                                 Page 10
                                                            July 16, 2020


 1                              Brian Leeds

 2    A.        No,   I don't.

 3    Q.        What was your first          job as an attorney

 4    out of law school?

 5    A.        My first    job was as an assistant

 6    district attorney in Broome County,             New York.

 7    Q.        When did you leave that job?

 8    A.        I want to say it was 2014,          February or

 9    March of 2014.

10    Q.        Where did you go to work at that time?

11    A.        After I    left Broome I went to the

12    Cayuga County District Attorney's Office.

13                        MR.   LEVY:   I    just want to make

14              sure our court reporter got that,             you

15              got what he said?

16                        (Whereupon,       the requested

17              portion of the transcript was read

18              back by the reporter.)

19    Q.        Both Broome County and Cayuga County

20    are located in Upstate New York,             correct?

21    A.        That is correct.

22    Q.        Is there any specific reason why you

23    went to the Cayuga County District Attorney's

24    Office?

25    A.        The easiest specific reason I can give




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 11 of 164
                                                                Page 11
                                                           July 16, 2020


 1                            Brian Leeds

 2    you   lS    that my wife grew up in Auburn,         which

 3    is located in Cayuga County and we were kind

 4    of looking to get closer to her family,              I

 5    guess is the easiest way to put it.            Most

 6    specific reason,        but that was a real

 7   motivating factor.

 8    Q.          I   should have began with this,    but

 9    you're here today pursuant to two subpoenas

10    that I      served upon you for your testimony

11    today,      correct?

12    A.          That is correct.

13    Q.          Other than the coordination of your

14    appearance here today,         have we discussed

15    these matters at all?

16   A.          The factual matters,       no the only

17    discussions we had was setting up this

18    deposition.

19    Q.          The logistics of actually setting it

20    up,   correct,      not any substance of your

21    testimony,        correct?

22    A.          That is correct.

23    Q.          Prior to making your appearance here

24    today,      did you have any discussions with any

25   members of the Cayuga County District




                 DEITZ Court Reporting ... A Lexitas Company
                                800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 12 of 164
                                                                Page 12
                                                           July 16, 2020


 1                             Brian Leeds

 2   Attorney's Office regarding your testimony?

 3   A.        Today,    no,    I haven't.

 4   Q.        When specifically did you begin

 5   working at the Cayuga County District

 6   Attorney's Office?

 7   A.        I want to say,       let's see,   so if I    left

 8   Broome County around February 2014,            I would

 9    have started about a week later so February

10    2014.    I would have to really look and think

11    about it,   but that's my rough remembrance,            I

12   might be getting my dates wrong,            it might

13    have been 2015.

14   Q.       When you began working at the Cayuga

15    County District Attorney's Office,           who was

16   the district attorney.

17   A.        Jon Budelmann,       B-U-D-E-L-M-A-N-N.

18   Q.        Did Mr.    Budelmann himself hire you?

19   A.        Yes,   he did.

20   Q.        How large is the Cayuga County

21    District Attorney's Office in terms of

22   numbers of attorneys working there?

23   A.       When I had started or

24   Q.       When you began working there.

25   A.       Maybe seven attorneys,         maybe eight.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 13 of 164
                                                              Page 13
                                                         July 16, 2020


 1                           Brian Leeds

 2    Q.        Was there a deputy district attorney?

 3   A.         There was,    I don't know if his title

 4    is chief assistant or first assistant.            The

 s    deputy essentially was Christopher Valdina,

 6    V-A-L-D-I-N-A.

 7    Q.        Was the Cayuga District Attorney's

 8    Office broken up into divisions or different

 9    groups?

10   A.         No.

11                     MR.    LEVY:   Off the record.

12                      (Whereupon,      a discussion was

13              held off the record.)

14    Q.        Would it be fair to say that any of

15    the approximately seven to eight assistant

16    district attorneys in Cayuga County could

17    handle any type of a case?

18    A.        They could,    the way it worked is we

19    generally had specific cases that,          types of

20    cases that some of us would be assigned to,

21    but we didn't actually have specific

22    divisions in that sense,        for example,    I was

23    primarily when I       started I    became or took

24    over doing like the prison prosecutions.

25    Anybody in the office could have done them,




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 14 of 164
                                                              Page 14
                                                         July 16, 2020


 1                         Brian Leeds

 2   but that was essentially my job or part of my

 3    job when I was there.

 4   Q.       Can you expand on what you mean by

 5   that,    the prison prosecutions?

 6   A.        So we would,    we would get cases

 7    recommended to us from the,        from the prison,

 8    they would go first to the New York State

 9    Police and,    you know,   once every maybe two or

10    three months I would sit down and meet with

11    one of the investigators from the State

12    Police and he would have a stack of incident

13    reports from Auburn Prison and from the other

14    prison in the county,      Cayuga County

15    Correctional Facility and we would kind of,

16   he would give them to me and he would say

17    take a look and decide if there is any that

18    your office is interested in prosecuting and

19    from there I would look through them and

20    decide which cases we wanted to select for

21    prosecution.

22    Q.      Which prisons would they be coming

23    from?

24    A.      Auburn Correctional Facility and

25    Cayuga County Correctional Facility.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 15 of 164
                                                                Page 15
                                                           July 16, 2020


 1                         Brian Leeds

 2   Q.       Who at the Cayuga County District

 3   Attorney's Office would review the potential

 4   prison cases to determine whether or not

 5    charges should be brought?

 6   A.       Me.

 7   Q.       Would you have to get the approval

 8    from either Christopher Valdina or Jon

 9    Budelmann?

10   A.       No.

11   Q.       During the period of time that you

12   were working at the Cayuga District

13   Attorney's Office,       did your job

14    responsibilities change at all?

15   A.       Change in what sense?         Maybe if you

16    can rephrase it.

17   Q.       Well,   did you change position from

18   handling the prison cases,         were you handling

19    other types of cases,      however you would

20    describe it?

21   A.        It never changed.       One of my

22    responsibilities was the prison cases.               I

23   wou~d also have several        local courts that

24   were assigned to me as the prosecutor,            I

25    assisted in DWI prosecutions when needed,                we




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 16 of 164
                                                               Page 16
                                                          July 16, 2020


 1                          Brian Leeds

 2    had another prosecutor there who is the

 3    primary DWI prosecutor,       that was kind of the

 4    backup.     I would have other types of cases,

 5    felony cases that might have been assigned to

 6    me and would help out more or less as needed

 7    and that was up until when I         left,   I   guess if

 8    the specific question is did anybody else do

 9    prison prosecutions while I         was there the

10    answer to that is no.

11    Q.        When you left the Cayuga County

12    District Attorney's Office,         is that when you

13    began working for the Ontario County Public

14    Defender's Office?

15   A.         That's correct.

16    Q.        Who would have been your direct

17    supervisor in the time that you worked at

18    Cayuga?

19    A.        Jon Budelmann would have been,          the

20    district attorney would have been my direct

21    supervisor,    I did work pretty closely with

22    Mr.   Valdina as well,    but the boss was

23    Mr.   Budelmann.

24    Q.        Did Mr.   Budelmann remain the Cayuga

25    County district attorney through the time




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 17 of 164
                                                                  Page 17
                                                             July 16, 2020


 1                              Brian Leeds

 2   that you worked in Cayuga?

 3   A.          Yes,    he did.

 4   Q.          Did Mr.    Valdina continue to work for

 5   Cayuga during the entire time you were there?

 6   A.          He was there when I         left,   yes.

 7   Q.          Are you aware where either one of them

 8   work now?

 9   A.          I    have no idea,   I   believe

10   Mr.   Budelmann is still the district attorney

11   there and I'm not sure if Mr.              Valdina is

12    still there or not.

13   Q.          When you were prosecuting cases out of

14   Auburn Correctional Facility,              was there a

15   particular person that you would consider a

16   liaison at Auburn Correctional Facility that

17   you dealt with?

18   A.          Several people,      yes.

19   Q.          Who are they?

20   A.          When I    first started,      one of the

21   people who was very helpful was Captain Brian

22   Chutey,         he was the captain over at Auburn

23   Correctional Facility.               At some point he then

24   left,   I       believe,   to go into Five Points

25    Prison and then afterward,             kind of my go-to




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 18 of 164
                                                              Page 18
                                                         July 16, 2020


 1                          Brian Leeds

 2    person if I      ever needed anything coming out

 3    of the prison was Lieutenant Joe Vasile and

 4    that's V-A-S-I-L-E,      Chutey is C-H-U-T-E-Y,         I

 5   believe.

 6   Q.        What sorts of prosecutions were you

 7    doing from the prisons?

 8   A.        The bulk of them were inmates accused

 9   of having contraband items on them

10    specifically weapons,       sometimes drugs.       I   did

11    several assault cases,       inmate on inmate

12    assaults,   sometimes inmate on corrections

13    officers assaults.       I believe I     handled a

14    couple of noxious substance cases out of

15   there,    inmates throwing like urine at the

16   corrections officers.         I    think that would

17   have been really it.

18   Q.       What you were doing would be

19   considered outside charges from the prison,

20   correct?

21   A.       Maybe if you can phrase that,          I'm not

22    sure what you mean by that.

23   Q.        Sure.

24             For any number of misbehavior or

25    infractions of inmates,          they could have a




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 19 of 164
                                                                Page 19
                                                           July 16, 2020


 1                         Brian Leeds

 2   hearing within the prison,           correct?

 3   A.         As far as I   knew,   yes.

 4   Q.         And you were reviewing them to

 5   determine whether or not they would be

 6    charged outside of the prison in the Criminal

 7   Courts of New York?

 8   A.         That's correct,    yes.

 9   Q.         Would one of the documents that you

10   had reviewed from the prison to determine

11   whether or not you would bring charges

12    against an inmate be a misbehavior report

13    from a corrections officer?

14   A.         The documents that I would review,           to

15   the best of my recollection,            would be unusual

16    incident reports and I don't know if they are

17    the same thing or the misbehavior report

18   would have been incorporated into that,               but

19    that would be the packet of documents,              packet

20    of information essentially that I           would

21    review.

22    Q.        You're here today specifically to give

23    testimony relative to some incidents that

24    occurred in late 2016 involving Correction

25    Officer Matthew Cornell;        do you recall




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 20 of 164
                                                                Page 20
                                                           July 16, 2020


 1                                Brian Leeds

 2   dealing with Mr.             Cornell?

 3   A.        Yes,       I do.

 4   Q.        When do you recall first encountering

 5   Mr.    Cornell?

 6   A.        I could not tell you specifically,               he

 7   was subpoenaed for a case involving an

 8   inmate,       I    believe it was an inmate out of the

 9   Auburn Correctional Facility that we were

10   presenting to the grand jury and he was

11   subpoenaed again as one of the witnesses,                  I

12   believe his role in that case was there was

13   some contraband drugs recovered off an inmate

14   and he was responsible for the testing of

15   those drugs so that was the first time that I

16   met Mr.       Cornell was when he was subpoenaed

17   for grand jury.

18   Q.        Do you recall approximately when that

19   was?

20   A.        So let's see,          if I   had started with

21   them 2015,          it might have been maybe three or

22   four months into me starting there.

23   Q.        I       believe you testified earlier that

24   you had started there in about February of

25   2014?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 21 of 164
                                                                   Page 21
                                                              July 16, 2020


 1                             Brian Leeds

 2    A.        Then I      think I   clarified that I'm not

 3    quite sure,       I   was there for a little bit

 4    under two years so if,           if I   had left -- if

 5    you give me a moment I           can actually think

 6    about it specifically.            So let's see,     I   had

 7    started with them February 2015 so I would

 8    have first met Mr.         Cornell sometime within

 9    the spring or summer I'm going to guess,                 I

10    don't have my notes in front of me,               of 2015.

11    Q.        During your time at the Cayuga County

12    District Attorney's Office,             can you

13    approximate the number of cases that you had

14    that involved Matthew Cornell?

15    A.        Had him in what regard?

16    Q.        That he was a witness in a case.

17    A.        I want to say,        again this is me

18    guessing,    I    can more accurately look it up if

19    I    had access to my notes,        about eight or

20    nine,    maybe.

21    Q.        You will be provided with a copy of

22    this transcript and you will be allowed to

23    make corrections as you wish upon your review

24    so today is to the best of your recollection,

25    if you need to make changes there is always




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 22 of 164
                                                                       Page 22
                                                                  July 16, 2020


 1                                   Brian Leeds

 2    going to be an errata sheet that you can make

 3    corrections on.

 4    A.       Okay.

 5    Q.       Do you recall prosecuting an

 6    individual named Thomas Ozzborn?

 7    A.       Yes,       I    do.

 8    Q.       What do you recall about that case?

 9    A.       That I          was the prosecutor on Thomas

10    Ozzborn's case.                I   recall that I   must have

11    been the prosecutor responsible for

12    presenting his case to the grand jury,                     other

13    than that I         recall nothing about Mr.           Ozzborn

14    specifically.

15    Q.       Do you recall prosecuting an

16    individual named Donnesia Brown?

17    A.       My answer would be the same.                  I   recall

18    the name,      but as far as any specifics about

19    Mr.   Brown,    I       don't      recall any specific

20    details about his case while I                 was a

21    prosecutor there.

22    Q.       Would it be fair to say that one of

23    the overriding principals of working in a

24    District Attorney's Office and prosecuting

25    cases is that you're dealing with which would




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 23 of 164
                                                              Page 23
                                                         July 16, 2020


 1                         Brian Leeds

 2    be facts and evidence,       correct?

 3    A.      That's correct.

 4    Q.      And one of those bits of evidence

 5    would be a corroborating witness,          correct?

 6    A.      Not all the time.

 7    Q.       If you were prosecuting an individual

 8    for Possession of Prison Contraband or

 9    Promoting Prison Contraband,        what sorts of

10    evidence would you be looking for?

11    A.       Usually you would have witnesses,          you

12    would hope that you would have the actual

13    contraband recovered so that you could look

14    it over, make sure it's going to meet the

15    statutory definition,       any other witnesses

16    involved is always helpful,        but for the most

17    part with the prison contraband cases,           it was

18    really who was present as your witness and

19    what was recovered as your item.

20    Q.       If I   told that you Thomas Ozzborn was

21    accused of possessing an altered tweezers,

22    does that refresh your recollection as any of

23    the details to his charges?

24    A.       It does not.     There were many altered

25    things and tweezers was a common item that




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 24 of 164
                                                                Page 24
                                                           July 16, 2020


 1                           Brian Leeds

 2    was altered to be used as contraband or

 3    weapons.

 4    Q.        If I    told that you Donnesia Brown was

 5    found to be in possession of an altered tooth

 6    brush,    does that refresh your recollection at

 7    all?

 8    A.        No,    it does not.   Again same answer,

 9    that was pretty common.

10    Q.        If you were presenting a case of

11    Promoting Prison Contraband to the grand

12    jury,    ideally what would you represent to the

13    grand jury?

14    A.        Generally speaking we would subpoena

15    the officers that essentially helped us make

16    our elements there so we would subpoena the

17    officers that conducted,        if it was a search,

18    whether it was their cell or their person,

19    that officer we would definitely want to have

20    the officer that recovered the item.            If

21    there was something specific about the item

22    itself,    if it was drugs,     we would probably

23    want an officer who was involved in the

24    handling and testing of those things.            Really

25    if it was an assault case,        you know,    who was




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 25 of 164
                                                              Page 25
                                                         July 16, 2020


 1                         Brian Leeds

 2    assaulted and who witnessed the assault.             So

 3    that's really with the contraband cases,            who

 4    was there,     who did a search,     who recovered

 5    the item and then who was responsible for

 6    handling the item afterwards would be our

 7    witnesses.

 8    Q.       Prior to your appearance here today

 9    and part of your subpoena was for you to

10    bring any notes that you might have relevant

11    to your testimony here today,         correct?

12    A.      That's correct.

13    Q.       Did you have any notes that you

14    reviewed?

15   A.        I   didn't get a chance to review them.

16    In response to the subpoena I         was actually

17    looking through to see if I had any notes

18    from my time at Cayuga and I        did so I     haven't

19    even read them,     but they are present here.

20    Q.      We have here a document that's eight

21    pages long that we've marked as Plaintiff's

22    Exhibit 1 with today's date for

23    identification and do you recognize that to

24    be a copy of the notes that you've brought

25    here today?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 26 of 164
                                                                   Page 26
                                                              July 16, 2020


 1                                    Brian Leeds

 2   A.         Yes,    I       do.

 3    Q.        Generally speaking what are these,

 4   what are these notes that we're looking at,

 5   what are they in a general sense?

 6    A.        These were notes that I prepared on my

 7    own knowing that after the specific incident

 8    referenced in the notes I might be required

 9    to testify to talk to other people and I

10   wanted to make sure that essentially I                  had my

11    facts    straight so these were my own notes

12    that I    took in regard to the occurrence

13    listed in the notes involving Mr.                 Cornell.

14    Q.        All right.

15             And more specifically,               do your notes

16    involve an incident that occurred when you

17    interviewed Mr.             Cornell relevant to a case

18    that you were about to take to trial in which

19    you were prosecuting?

20   A.         That's correct.

21   Q.        Approximately what date did that take

22   place?

23   A.         Well,       I    can tell you if I     can look at

24   my notes I        can just ballpark it.

25   Q.         Sure.




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 27 of 164
                                                              Page 27
                                                         July 16, 2020


 1                           Brian Leeds

 2    A.       If you don't want me to

 3    Q.       You can refer to your notes.

 4    A.       Okay,    so the date that I met with Matt

 5    Cornell I believe would have been December

 6    9th,   2016.

 7    Q.       To be clear,     that meeting was not

 8    relevant to the prosecution of either Thomas

 9    Ozzborn or Donnesia Brown,        correct?

10    A.       Correct.

11    Q.       Do you know approximately when Thomas

12    Ozzborn was sentenced?

13    A.       I do not.

14    Q.       If I told you that he was sentenced

15    approximately August 11,        2016 would that

16    sound right to you or no?

17    A.       I   really,   I don't know,    I don't

18    believe I was even present for his

19    sentencing.

20    Q.       Do you know when Donnesia Brown was

21    sentenced?

22    A.       I   do not.

23    Q.       If I    told that you that Donnesia Brown

24    was sentenced October 11th,          2016,   does that

25    sound right to you?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 28 of 164
                                                                    Page 28
                                                               July 16, 2020


 1                            Brian Leeds

 2   A.        I wouldn't know,         again,   I   apologize,       I

 3    don't think I was present when he was

 4    sentenced.

 5    Q.       Well,   let me ask you this way,              do you

 6    know if both Thomas Ozzborn and Donnesia

 7    Brow~ had already been sentenced prior to

 8    your December 9th,           2016 meeting with Matthew

 9    Cornell?

10   A.        I   am going to assume so and if I              can

11    explain why I would assume that way,               I    know

12    after the incident with Mr.           Cornell on

13    December 9th we ended up dismissing a number

14    of indictments including Mr.           Ozzborn's and

15   Mr.   Brown's,    I    don't know if they were

16   waiting sentencing or had been sentenced at

17    that point or even if they were going to

18   trial,    they had -- I        don't recall

19    specifically what the status of their

20    indictments were at the time we moved to

21   dismiss them.

22    Q.       In meeting with Matthew Cornell on

23    December 9th,        2016,   what was the purpose of

24    that meeting?

25   A.        I   was preparing for a       jury trial,        this




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 29 of 164
                                                                Page 29
                                                           July 16, 2020


 1                          Brian Leeds

 2    was a   Friday when I met with Mr.        Cornell,    I

 3    was preparing for a      jury trial to begin on

 4   Monday morning,       the trial was People versus

 5    Sean Gaines who was at the time was an inmate

 6    at Auburn Correctional Facility.           The charge

 7    was Possession of Criminal Contraband,             First

 8    Degree,    essentially Mr.    Gaines having a

 9    weapon on him that was recovered.           Matt

10    Cornell was the primary officer involved in

11    that case,    I   believe he was the one that

12    conducted both the search and the recovery of

13    the item.     My recollection is it was actually

14    found in Inmate Gaines's mouth so I was

15   meeting with Matt before trial essentially to

16    go through his testimony and,         you know,

17    essentially do preparation work with him in

18    anticipation of his trial testimony the week

19    following.

20   Q.         Do you recall what Thomas Ozzborn had

21   been charged with?

22   A.         Well,   given that you've told me

23    earlier that he had tweezers on him,           I'm

24    going to guess Criminal Possession of

25    Contraband Item,      First Degree.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 30 of 164
                                                              Page 30
                                                         July 16, 2020


 1                         Brian Leeds

 2   Q.       Do you know what Donnesia Brown had

 3    been charged with?

 4   A.        I   would assume the same charge,       Felony

 5    Possession of Contraband,        First.

 6    Q.      To your recollection,       was Matthew

 7    Cornell the correction officer that recovered

 8    the contraband from both Thomas Ozzborn and

 9    Donnesia Brown?

10   A.        I   would assume he was.

11    Q.      Why would you assume that?

12   A.       After the disclosure that Mr.          Cornell

13   made to me on December 9th,         we in the weeks

14    following went through essentially every

15    single one of the prison cases that we could

16    that potentially Mr.      Cornell might have been

17    involved with and any case where we had

18    realized he was going to give what we

19    considered to be material evidence,          meaning

20   he was directly involved in search of an

21    inmate or recovery of an inmate as far as

22    contraband items are concerned we then moved

23    to dismiss those items.        So Mr.     Brown and

24   Mr.   Ozzborn's indictment were both dismissed,

25    that triggers to me that Mr.        Cornell was




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 31 of 164
                                                              Page 31
                                                         July 16, 2020


 1                          Brian Leeds

 2   involved in a material way most likely as the

 3   person who recovered the items from them.

 4   Q.       So let's go back to your meeting with

 5   Officer Cornell on December 9th,          2016.    In

 6   your meeting with him,        what was it that he

 7   revealed to you?

 8   A.       Maybe be a little bit more specific

 9   because he said a lot of things to me.

10   Q.       All right.

11            Did you ask Officer Cornell if he had

12   recovered a contraband from the inmate that

13   you were about to prosecute?

14   A.       Yes,   yes.   We had 20 or 30-minute

15   conversations specific to that incident about

16   the steps that he took in recovering that

17   item with Mr.     Gaines.

18   Q.       How did Mr.     Cornell respond to your

19   question of how he found the contraband?

20   A.       To the best of my recollection,          what

21   Mr.   Cornell was explaining to me when I was

22   asking him how he did essentially come to

23   believe that this particular inmate had a

24   weapon on him because it was concealed,            it

25   was in his mouth,      you know,     Matt had




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 32 of 164
                                                                  Page 32
                                                             July 16, 2020


 1                           Brian Leeds

 2    explained to me that he had information from

 3    a   source in the prison,     essentially another

 4    inmate,    that Mr.    Gaines was known to have a

 5   weapon on his person,        that he would hide it

 6    in his mouth and I believe in exchange for

 7    some kind of favor to this inmate,             I    think

 8   Matt was going to allow him to set up a hot

 9   plate in his     jail cell,    that the inmate

10    essentially told Matt that Mr.          Gaines had a

11   weapon on him.         And from there Matt

12    approached the inmate,       I want to say in the

13    rec yard and essentially,          you know,       asked

14   him,    you know,   I believe what he just said

15   was I    know you have a weapon on you,              you want

16   to just give it up right now or do I                 have to

17    search you and I       think Mr.    Gaines at that

18   point just reached into his mouth and pulled

19   out what I believe was some kind of razor.

20   Q.         Did Officer Cornell indicate that he

21   had put a weapon on an inmate to break up a

22   gang?

23   A.         So again,    I would have to refer

24    specifically to my notes about how that

25   transpired,     how he kind of transitions from




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 33 of 164
                                                                Page 33
                                                           July 16, 2020


 1                              Brian Leeds

 2    speaking about Mr.          Gaines to speaking

 3    generally about gang activity in the Auburn

 4    Correctional Facility to answer your

 5    question,    yes,    yes,    he did say that to me.

 6   Q.         Do you recall what specifically he did

 7    say?

 8   A.         He had been mentioning trouble with

 9   the gangs in the prison,           I want to say,

10    again,    I don't,    I   don't know,    this is just to

11    the best of my recollection,            there was part

12    of my case with Mr.          Gaines involved an

13    alligation that we received through

14   Mr.     Gains's defense attorney that this may

15   have been a retaliatory action by the prison

16    because I    believe Mr.       Gaines filed some form

17    of complaint with the prison system about his

18    role in,    the easiest way to put it is a riot

19    that happened months before that,            I   guess,

20   there was like a           riot type incident in Auburn

21    Prison,    Mr.   Gaines may have had a role in

22    that and then filed a complaint,            I believe,    I

23    don't know if it was to Auburn Prison

24    facility or to the Inspector General's Office

25    fearing that he was going to be retaliated




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 34 of 164
                                                              Page 34
                                                         July 16, 2020


 1                         Brian Leeds

 2   against and,     you know,    essentially trying to

 3   set up the idea that this charge was in

 4   response to that by the prison.           So I believe

 5   I was asking Mr.      Cornell if he knew anything

 6   about that,     you know,    whether or not he even

 7   had any understanding that Mr.          Gaines had

 8   filed some kind of complaint about the staff

 9   at Auburn and at that point Mr.          Cornell then

10   began to talk about the incident which was a

11   gang related incident involving the Bloods.

12   I don't know if he knew for sure or not what

13   Mr.   Gaines'   role in that might have been,         but

14   then he was,     you know, mentioning some of the

15   problems that they were having with the

16   Bloods in the prison around that same time

17   too and I    think at that point kind of

18   casually he had mentioned he ended up putting

19   some weapons on them and I asked him to

20   clarify what he meant by putting weapons on

21   them and he would,       he said,   you know,    we put

22   weapons on them.       I took that to be -- and I

23   was a little startled by it,         I took that to

24   be that they had placed weapons on inmates

25   essentially to create disciplinary problems




             DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 35 of 164
                                                               Page 35
                                                          July 16, 2020


 1                         Brian Leeds

 2   and that they were planting contraband

 3   weapons on people.        I   asked him,    you know,

 4   who did you do this to and,            again,   look -- I

 5   did look at my notes really quickly this

 6   morning,    I believe he gave me a name of Eddie

 7    Johnson or Charles Johnson and,           you know,

 8   then I    started to ask him a few more

 9   questions about what he's talking about and

10   then he really kind of got evasive about it

11   and,   you know,    kind of I       believe was saying

12   things like,     you know,     let's forget about it,

13    let's kind of move on.         I    would have to again

14    look specifically at my notes about what my

15   recollection is about how that conversation

16   actually transpired.

17   Q.        Did he use a phrase that they boated a

18   bunch of gang members?

19   A.       That's -- if I       can look at my notes

20   that might have been what I wrote in my

21   notes,    that he said boated,         which again I

22   took to mean that they would,            you know,   put

23   weapons on people as a way to float them out

24    of the Auburn Correctional Facility.

25   Q.        Is that a phrase that you had heard




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 36 of 164
                                                                     Page 36
                                                                July 16, 2020


 1                                Brian Leeds

 2   before?

 3   A.        No,    I       think I   asked him to explain

 4   what he meant by it.

 5   Q.        What did he say?

 6   A.        He said just what I            said I believe --

 7   again,    this is to my recollection,              I believe

 8   that that was just kind of a colloquial term

 9   they used for how to get people out of Auburn

10   Prison or break up the gangs was floating

11   them out of there.

12   Q.        Did you take what he said to mean that

13   more than one officer had placed weapons on

14   inmates at Auburn Correctional Facility?

15   A.        He used,          to the best of my

16   recollection,             he used the word ''we".     I    don't

17   know if he was using that in the general

18   sense,    I   don't know if he was referring to

19   other officers there,               that I   don't know.

20   Q.        Did you ask Officer Cornell if he

21   specifically had ever placed weapons on

22   prisoners?

23   A.        Yes,       I    did.

24   Q.        And what was the response?

25   A.        He had mentioned the one person's name




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 37 of 164
                                                              Page 37
                                                         July 16, 2020


 1                            Brian Leeds

 2   that he had done that.          Well,   he said we put

 3   a weapon -- the way the conversation went

 4   down,    again,    is we put a weapon on him and

 5   then I    asked him well,      who did you do this to

 6   and that's when he gave me the name.

 7   Q.        The eight-page document that we have

 8   marked as your notes that you have regarding

 9   all this,       is that the entirety of the notes

10   you have regarding this?

11   A.        Can I    refer to them and look at them

12   really quickly?

13   Q.        Please do.

14   A.        So,    yes,   those are the entirety of the

15   notes that I       have in regard to this incident.

16   Q.        So the notes that you have and that

17   we've marked here today would appear to be a

18   timeline of events;         is that fair to say?

19   A.        Yes.

20   Q.        So following this conversation that

21   you had with Officer Cornell,           what was the

22   next action that you took relevant to that

23   conversation?

24   A.        So we continued to talk about,         you

25   know,    again,    my trial and things like that




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 38 of 164
                                                              Page 38
                                                         July 16, 2020


 1                          Brian Leeds

 2    and,    you know,   what I    needed him for,   when he

 3    can expect to have to testify.          We concluded

 4    that conversation,      he left.     This all

 5    occurred in the conference room,          the front

 6    conference room in the Cayuga County District

 7    Attorney's Office.          After he left,   honestly,

 8    I was a little taken aback by what he had

 9    just told me so I didn't mention that

10    conversation to any of my other co-workers or

11    discuss it with anybody else.          I wasn't kind

12    of sure how to process it at that point.

13    The -- continued to essentially prepare my

14    case.     The,   I want to say next day,      Saturday,

15    I went back into work and I believe what I

16    did was contact Lieutenant Vasile at the

17    prison,    I think he was working that day and I

18    asked him to see if he could pull the unusual

19    incident report for the inmate that

20    Mr.    Cornell had mentioned they might have

21    placed a weapon on and my reason for doing

22    that was I wanted to see if there was

23    anything kind of backing this up at that

24    point,    you know,   to,    did this happen or not,

25    is there any way that I         can document,   verify




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 39 of 164
                                                                      Page 39
                                                                 July 16, 2020


 1                           Brian Leeds

 2    that there may be some information to this.

 3    I   didn't explain to the lieutenant why I                 was

 4    asking for this,       I   just,   you know,    asked for

 5    things and he would especially if they were

 6    reports and things he would have no problem

 7    giving them to me so I         later that day got a

 8    copy of that unusual incident report,                 looked

 9    through it and,       you know,     essentially what I

10    was reading was that in a single witness

11    situation,       a situation where Matt Cornell was

12    both the person that did the search and did

13    the recovery,       this particular inmate had a

14    weapon found on him.          So that to me was

15    enough corroboration of,           you know,   making

16    sure I       did hear all this right,     that I       did

17    get the name right from Matt Cornell,                 that he

18   wasn't just making up an incident,               it

19    actually was documented there.            I    then

20    continued to kind of think about what my next

21    step was going to be.          Again,   because at that

22    point was not quite sure what to do,                 you

23    know,    I    never had somebody essentially

24    confess in a manner like this to me before,

25    it was not something that I was prepared for,




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 40 of 164
                                                                 Page 40
                                                            July 16, 2020


 1                              Brian Leeds

 2    this was not going to be part of our trial

 3    preparation is hearing this information.                I

 4    waited into Monday morning,             still unsure what

 5    to do and amiss of all this             I'm also

 6    preparing for a          jury trial and Monday morning

 7    I walked in thinking about what my level of

 8    obligations are for disclosure at this point

 9    because this is definitely something that

10    would,    would need to be disclosed to the

11    defense attorney as part of my ethical

12    obligations.           The defense attorney explained

13    to me that Mr.          Gaines was going to plead

14    guilty that day so we allowed him to plead

15    guilty,    I   did not,     I was not comfortable the

16    entire time doing it,          I   knew something was

17    wrong,    that this is,       we should not let this

18    gentleman plead guilty with the information

19    that I    now had,       I was confident enough that

20    the information that I had,             that I   had heard

21    it correctly,          nonetheless Mr.    Gaines did,   in

22    fact,    plead guilty.        Immediately after his

23    guilty plea,       I    walked back to my office and I

24    told Mr.       Budelmann that Mr.       Cornell had

25    admitted to me the Friday before that he had




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 41 of 164
                                                              Page 41
                                                         July 16, 2020


 1                           Brian Leeds

 2   planted a weapon en a different inmate,            that

 3   we had a problem essentially.

 4   Q.       Did you report it to anyone else at

 5    that time?

 6   A.       I   told Mr.    Budelmann about it

 7    face-to-face first and then after that we had

 8    a discussion about it in the,          I want to say

 9   the office of our district attorney

10    investigator who is James Bender so he was

11   present,     Mr.   Bender was present,

12   Mr.   Budelmann was present,       I don't recall if

13   Mr.   Valdina was present or not and I          believe

14   the first step that we made was I want to say

15   we called the Inspector General's Office and

16   talked to Tom King maybe is his name and

17   Q.       Would it be Tom Knight?

18   A.       Tom Knight,      I'm sorry,    Tom Knight and,

19   you know,     essentially I    kind of let

20   Mr.   Budelmann explain what I         had disclosed to

21   him and,     you know,   pretty much this is,      this

22    is what we have now learned trying to kind of

23   game plan what do we do next.

24   Q.       Before Officer Cornell left your

25   meeting on December 9th,        2016,    did you




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 42 of 164
                                                               Page 42
                                                          July 16, 2020


 1                           Brian Leeds

 2    indicate to him that this was a problem?

 3   A.         No.     Indicate to him directly that

 4   this is a problem,        no,   I   did not.

 5   Q.          In addition to the one case now that

 6   you were about to go to trial on that you

 7    felt posed an issue,       did you begin to think

 8   of any other cases that may have been

 9   problematic that involved Officer Cornell?

10   A.          I   -- we had used Officer Cornell in a

11   number of cases.         He had been a witness for

12   me at trial a number of times so it was

13   common for us to be having cases with

14   Mr.    Cornell so instantly I         knew that this was

15   not a situation where this is the first time

16    I   remember dealing with Matt Cornell so

17   whether there were specific cases that we

18   needed to do something about,            I   don't think

19    so,   I   just think we knew that or I         knew that

20   there were a number of cases that Matt

21   Cornell was involved with that we're now

22   going to have to look into reviewing.

23   Q.         Would you say that Matt Cornell was

24   the witness in more cases than say other

25   correction officers?




                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 43 of 164
                                                                      Page 43
                                                                 July 16, 2020


 1                            Brian Leeds

 2                      MS.   COWAN:   Objection,          you can

 3            answer.

 4                      THE WITNESS:        Okay,       sorry.

 5                      MS.   COWAN:   I'm just objecting

 6            to the form.

 7                      THE WITNESS:        I       don't know,

 8            there was       something else happening.

 9   A.       What I    would say to that question is

10   we,   when I was reviewing prison cases,                we

11   would get hundreds of unusual incident

12    reports that we would end up handling and

13   there is no formula,         there is no algorithm to

14   why we would choose specific cases,                  why I

15   would choose specific cases.                   A number of

16   them were,     in fact,     contraband cases

17   essentially because they weren't very

18    complicated and we did find that Matt Cornell

19   was   involved in a number of,             a    significant

20   maybe unusual number of contraband cases that

21    I was selecting,        now whether he was involved

22    in a number,     a percentage of contraband cases

23    coming out of the prison,        that I          couldn't

24    tell you,   but I   would tell you that we found

25    that he was coming to grand jury with a




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 44 of 164
                                                                             Page 44
                                                                        July 16, 2020


 1                                  Brian Leeds

 2    little more frequency than some of the other

 3   prison guards might be.

 4   Q.       Now,    Matt Cornell has testified in

 5   this case that the reason for that is he said

 6   he was good at his               job,    did you feel that

 7   there was another reason for that?

 8                         MS.       COWAN:       Objection,      go

 9            ahead.

10   A.       About             I    guess you would have to

11    rephrase it.         Did I       bring him in because I

12   thought Matt Cornell was good at his job,                           is

13   that the question?

14   Q.       No,    I'm asking you whether or not you

15   believe that there was another reason why

16   Matt Cornell would appear more frequently

17   than other officers at the grand jury.

18                         MS.       COWAN:       Same objection.

19   A.       No,    no,    I       don't,    I   don't   think    so

20   because I,      you know,          I wasn't particularly

21   choosing him because,               it was a,        let's say a

22   Matt Cornell case,               it was      just he ended up

23   randomly being the officer involved on a

24   number of cases that we looked at like this

25   one seems one of the ones that we might want




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 45 of 164
                                                                  Page 45
                                                             July 16, 2020


 1                           Brian Leeds

 2   to consider doing and it just always would

 3   turn out that -- not always,              but frequently

 4   would turn out that Matt was involved there.

 5   In fact,    at some point probably towards the

 6   end cf my time at Cayuga County,              I   had

 7   actually decided I wasn't going to use Matt

 8   Cornell or I        was going to try to avoid his

 9   cases for a while.

10   Q.       Am I   correct in saying you left Cayuga

11   County about two-months after this occurred,

12   correct?

13   A.       Approximately,      yes.

14   Q.       After you had this December 2016

15   meeting with Officer Cornell,              did you then

16   review other cases that Officer Cornell was

17   the main corroborating witness?

18   A.       Yes,   I    did.

19   Q.       How many of those cases were there?

20   A.       That he was involved with?

21   Q.       Yes.

22   A.       Again,     my best guess recollection was

23   about seven or eight,        maybe a little bit

24   more.    We reviewed dozens,            dozens of cases.

25   We essentially went back,           I    think we tried to




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 46 of 164
                                                              Page 46
                                                         July 16, 2020


 1                         Brian Leeds

 2   backtrack when Matt Cornell started at Auburn

 3   Prison and essentially reviewed every single

 4   prison case we had to see which ones he was

 5   involved with.

 6   Q.        Your notes indicate on that same

 7   Monday,    December 12,    2016 when you revealed

 8   to Mr.    Budelmann what Officer Cornell had

 9   told you,    that you were already looking at

10   another case that day,        correct?

11   A.        Can I   refer to my notes,     can I    look at

12   them?

13   Q.        Sure.

14   A.        Okay,   are you referring to the Naythen

15   Aubain case?

16   Q.        Yes.

17   A.        Okay.    So I guess yes,     that was one of

18   the cases that instantly it stood out to me

19   because that was      before Mr.    Gaines's     case,

20   that was the last case that I was,           contraband

21   case out of Auburn Prison that I was

22   preparing for trial so that one was still

23    fresh in my mind and I       recall rather

24    instantly that Matt was involved in that one

25   as well.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 47 of 164
                                                              Page 47
                                                         July 16, 2020


 1                          Brian Leeds

 2   Q.        According to your notes,          you continued

 3   to compile a list of cases involving Matt

 4   Cornell,    correct?

 5   A.        After December 12,         yes.

 6   Q.        Were the cases of Thomas Ozzborn and

 7   Donnesia Brown cases that appeared on that

 8   list?

 9   A.        Yes,   they did.

10   Q.        Why would they have appeared on that

11   list?

12   A.        The list of cases involving -- I          guess

13   I'm not sure if you're referring to just list

14   of all the Auburn Prison cases the District

15   Attorney's Office handled or just the one

16   that we were flagging so to speak.

17   Q.        I'm referring to the ones that you

18   were flagging as cases that Matt Cornell was

19   the main witness.

20   A.        So yes,   Mr.   Ozzborn and Mr.      Brown were

21   among the cases that were flagged because

22   Matt Cornell was what we were considering to

23   be a material witness in those cases.

24   Q.        After returning to your office on

25   Monday,    December 12,      2016,    did you have any




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 48 of 164
                                                                     Page 48
                                                                July 16, 2020


 1                               Brian Leeds

 2   further discussion with Matt Cornell about

 3   what he had told you?

 4   A.        No,   I   never talked to Matt again after

 5   December 9th.

 6   Q.        Did you ever speak to him again in any

 7   setting?

 8   A.        I   don't believe so.           I    don't -- no,

 9   no.

10   Q.        Do you have any specific ax to grind

11   with Officer Cornell?

12                         MS.   COWAN:   Objection.

13   A.        No,   no,    up until December 9th I

14   actually liked Matt.

15   Q.        With regard to what you had told

16   Mr.    Budelmann and after you began flagging

17   cases,    what was the next course of action

18   that the Cayuga County District Attorney's

19   Office took with regards to these events?

20   A.        To the best of my recollection in the

21   coming days,        our office began some form of

22   investigations involving Mr.                  Cornell trying

23   to coordinate with the IG's office.                   I   had

24   specifically requested to Mr.                 Budelmann that

25   I    kind of not be involved in that because




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 49 of 164
                                                                    Page 49
                                                               July 16, 2020


 1                            Brian Leeds

 2   essentially if there was going to be an

 3   investigation and I was going to be a witness

 4   I didn't want to make it seem that I                had any

 5   kind of agenda or that,            you know,   I   was

 6   anything other than like any other witness,

 7   somebody that,         you know,    the disclosure was

 8   made to and I'm not involved in the actual

 9   investigation process itself.               That said,

10   i t ' s a small office so,         you know,   I   wasn't

11   involved in the actual decision making in the

12   investigation itself.             I did become aware of

13   some of the other things that other people's

14   investigations were revealing about

15   Mr.   Cornell.     I    do know that our

16   investigators at the District Attorney's

17   Office had interviewed him.             They conducted

18   that interview at the District Attorney's

19   Office.     I don't,      I don't know if my

20   understanding was that there was no

21   admissions made,         but I    don't know what

22   transpired,      it was a closed-door meeting with

23   the investigators.          I    recall I   had several

24   phone conversations with people from the IG's

25   office as they were trying to clarify,                   you




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 50 of 164
                                                                Page 50
                                                           July 16, 2020


 1                             Brian Leeds

 2   know,    what I    recalled and get some specifics

 3   from me.     I did kind of get briefed,          it

 4   sounded like there was,          they called it a

 5   raid,    a search over at Auburn Prison of both

 6   vehicles and some lockers at the prison and

 7   they had recovered some items from

 8   Mr.   Cornell's car and his locker,           but that

 9   was just people relaying information through

10   to me,    you know,       I don't think I was ever,       I

11   was ever intimately involved in the

12   investigation and certainly not in any of the

13   decisions that were made about how to kind of

14   proceed at that point.           Sometime after I

15   started at the Public Defender's Office here

16   I was interviewed again.           I don't    know if I

17   gave a written statement or not,             by I want to

18   say it was Tom Knight and an agent from the

19   FBI and then that was really my last

20   interaction with anybody as far as this

21   particular incident is concerned.

22   Q.        The records we have would indicate

23   that that interview that you had with an FBI

24   special agent,       Melissa Lewis,     took place on

25   March 29th,       2017;   does that sound right to




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 51 of 164
                                                                 Page 51
                                                            July 16, 2020


 1                             Brian Leeds

 2   you?

 3   A.        That sounds right to me.

 4   Q.        Where did that interview take place?

 5   A.        The conference room here at the

 6   Ontario County District Attorney's Office

 7   Public Defender's Office,          I'm sorry.

 8   Q.        To be clear,       you were not present when

 9   Matt Cornell was interviewed by the

10   investigators from the Cayuga County District

11   Attorney's Office?

12   A.        No.
13   Q.        Do you know who did conduct the

14   interview of Matt Cornell from the DA's

15   office?

16   A.        I   want to say it was our two

17   investigators,       James Bender and I'm

18   embarrassed that I'm blanking on his name

19   right now,       we call him Bud,       but the other

20   investigator that worked in our office.

21   Q.        Would that be Bud Whitsett?

22   A.        Yes,    Bud Whitsett,    thank you.

23                       MR.   LEVY:   That's,    for the

24             reporter that's W-H-I-T-S-E-T-T.

25   Q.        Did you speak with either Mr.          Whitsett




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 52 of 164
                                                              Page 52
                                                         July 16, 2020


 1                              Brian Leeds

 2   or Mr.    Bender about what Cornell had told

 3   them?

 4   A.        Yes,   I    did.

 5   Q.        What was relaid to you?

 6   A.        The conversation was with Investigator

 7   Whitsett that occurred in my office and to

 8   the best of my recollection Investigator

 9   Whitsett,    you know,         essentially told me that

10   he didn't admit it,            but they thought he was

11   coming very,         very close to it,     that they kind

12   of confronted him with it and he got hesitanc

13   for a moment and at some point then said he

14   didn't want to talk to them anymore and,             you

15   know,    had asked for an attorney.

16   Q.        Did you believe what Officer Cornell

17   had told you amounted to either Brady or

18   Rosario material?

19                        MS.     COWAN:   Objection.

20   A.        Yes,   I    did.

21   Q.        In that case that you had met with him

22   that you were preparing for,             was that

23   provided to defense counsel?

24   A.        On Mr.      Gaines's case?

25   Q.        Yes.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 53 of 164
                                                             Page 53
                                                        July 16, 2020


 1                         Brian Leeds

 2   A.       No,   it was not.

 3   Q.       Why not?

 4   A.       Honestly,    I had never been put in that

 5   position before and I        did not know what to

 6   do.    From my perspective what I        was dealing

 7   with at that point was essentially I           had an

 8   admission from a young corrections officer

 9   who admitted to wrongdoing to me,          possibly

10   criminality to me and I        knew that disclosure

11   would not only cost him his job,          his career,

12   but it may trigger a lot of problems and a

13   big investigation and be a big deal           for the

14   Auburn Prison system.        Members of my wife's

15   family are in the Auburn Prison system.             They

16   were all my friends,       they had come to my

17   wedding,   my father-in-law was a corrections

18   guard at Auburn Prison.         And essentially for

19   three days knowing full well that me and

20   we were in a     locked room together so there

21   was -- not locked,      but closed door that I was

22   the person that could have started all this

23   from happening,      I honestly did not know what

24   to do for about three days.          And we allowed

25   Mr.   Gaines to plead guilty without me making




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 54 of 164
                                                                Page 54
                                                           July 16, 2020


 1                           Brian Leeds

 2   that disclosure,        that's on me.      Instantly I

 3   regretted it and instantly I then made the

 4   disclosure to Mr.        Budelmann because it wasn't

 5   right.     So I was racked with what to do,           I

 6   wasn't sure what to do.            It didn't seem very,

 7   very easy to me.         I wanted to be clear about

 8   what I had heard in that room,            knowing full

 9   well that me opening my mouth would have at

10   the very least cost Mr.        Cornell his career so

11   it was something that I wasn't sure,            you

12   know,    what to do here and I didn't share that

13   with anybody,      I didn't discuss what my

14   decisions were going to be with anybody and

15   that's kind of how it transpired.

16   Q.        Just circling back,        legally speaking,

17   why did you believe what he told you amounted

18   to e~ther Brady or Rosario material?

19   A.        It   wasn't   Rosario,   it   arguably would

20   have been Brady information,            Brady

21   information being information that,             roughly

22   speaking,      in the criminal context information

23   that should be disclosed that is material to

24   the case that can possibly serve as

25   impeachment purposes for a witness.             The




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 55 of 164
                                                              Page 55
                                                         July 16, 2020


 1                          Brian Leeds

 2   disclosure that a guard plants weapons on

 3   inmates is going to have strong impeachment

 4   purposes relevant to the present case where

 5   that same guard is being asked to testify to

 6    finding a weapon on a different inmate.             So

 7   for that reason because it would have served

 8   as impeachment,       that's why we felt     it needed

 9   to be disclosed or it should have been

10   disclosed.      Whether or not timing-wise that's

11   something that has,       it should be disclosed

12   immediately so,       you know,   the timing of it

13   again,    that's on me,    I   probably should not

14   have let Mr.       Gaines plea without disclosing

15   that information to his attorney,           but I did.

16   That was probably something I          really regret

17   in the moment and I       just,   that's,   you know,

18   that's something that we instantly after it

19   happened I    regretted it and instantly took it

20   back and did make the disclosure.

21   Q.        So I'm going to refer you back to your

22   notes and I'm looking at December 16th,            2016

23   now.     What was the next course of action that

24   was taken with regard to these revelations?

25   A.        That I    did or that --




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 56 of 164
                                                               Page 56
                                                          July 16, 2020


 1                         Brian Leeds

 2   Q.       Yes.

 3   A.       Referring specifically to December

 4   16th?

 5   Q.       Correct.

 6   A.       Okay,   according to my notes,       I    had a

 7   conversation with John O'Mara at the New York

 8    State Prosecutors Training Institute about

 9   how best to handle this and again,           according

10   to h~s notes,     you know,    he recommended again

11   that we look at our cases and,          you know,

12   essentially any cases that were going to be

13   affected by this we should probably do what

14   we think would serve justice best.            I    think

15   prior to even talking to Mr.         O'Mara we were

16   discussing whether or not we had to or should

17   or were going to dismiss indictments or if we

18   were going to allow inmates to make,              we were

19   going to make the Brady disclosure to any

20    inmate affected and let them essentially do

21   their own what is called a         440 Motion which

22   means that they can get their plea back based

23   on new information and then,         you know,      see

24   where their indictment goes from there.               So

25   we had a number of different options that we




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 57 of 164
                                                                    Page 57
                                                               July 16, 2020


 1                           Brian Leeds

 2    could do and,       again,       according to my notes I

 3   guess Mr.     O'Mara was just advising us of,                 you

 4    know,    from his perspective what we might want

 5    to consider doing.           I   would say I    do not

 6    recall independently the conversation with

 7   Mr.   O'Mara at all or Mr.            O'Mara.

 8   Q.         Regarding the next steps,            do you

 9    recall what you did involving Mr.               Budelmann

10   and Mr.     Valdina?

11   A.         I mean,    to the best of my

12    recollection,       it was my job to go through the

13   prison cases and find the ones that we felt

14   were affected by this,             by Officer Cornell.           I
15    compiled a    list,    kept the case files         in my

16   office and I        don't recall if we -- I         want to

17    say I    spoke mostly with Mr.          Valdina about

18   what to do,     I    don't remember how it came

19    about.     My position from the outset was we

20    shouldn't even be messing around with the

21    idea of having inmates file or having

22    defendants file       440 Motions and things,            that

23   we should just dismiss.               So I   don't recall,

24   Mr.   Budelmann ultimately as the district

25    attorney would have made that decision,                  I




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 58 of 164
                                                                        Page 58
                                                                   July 16, 2020


 1                          Brian Leeds

 2   don't recall the specifics,          I don't even

 3   think it was much of a discussion,              I    think

 4   Mr.   Budelmann just did,      in fact,       agree that

 5   that was the best thing to do.            I    had

 6   drafted -- so I       pulled the files,        I decided

 7   which ones we thought were going to be

 8   affected.     I    gave kind of summaries,           I       think

 9   they were just discussion summaries to either

10   Mr.   Valdina or Mr.     Budelmann about this is

11   what Matt Cornell's role was in each of these

12   cases and I       think it was just thumbs up,

13   thumbs down about whether or not we were

14   going to submit letters to the defense

15   counsel and to the court essentially,                    you

16   know,   bypassing the 440 process and saying

17   this is subject to a 440,        we would like to

18   reopen it and once reopened we are moving to

19   dismiss the indictments.         We erred on the

20   side of caution so I       don't recall us,              I    can't

21   think of any case that Investigator Cornell

22   wasn't involved with in any capacity that we

23   did not move to dismiss an indictment on.

24   There may have been one,        but I don't recall.

25   I don't know what we did with the one where




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 59 of 164
                                                              Page 59
                                                         July 16, 2020


 1                            Brian Leeds

 2   he served as tester of drugs and was not

 3   involved in any way with the recovery of the

 4   contraband items,         that one may have stood.

 5   Q.         The Cayuga County District Attorney's

 6   Office did not actually move to dismiss those

 7    indictments though,        correct?

 8   A.         No,   I   believe they did.

 9   Q.         Well,     wouldn't it be true that the

10   Cayuga County District Attorney,          Jon

11   Budelmann sent a letter to the affected

12   defendants that had been prosecuted where

13   Matt Cornell was the complaining witness?

14   A.         I would have to -- I drafted the

15    letter so Mr.        Budelmann signed it,   I would

16   have to be able to look at the letter to see

17   exactly what transpired so maybe I can't

18   answer your question specifically because I'm

19   not sure,        I don't recall.

20   Q.         Before it was decided what would be

21   done,   was there a meeting between the

22    District Attorney Jon Budelmann or

23   Christopher Valdina and judges in Cayuga

24    County?

25   A.         I wouldn't know,     I was not part of any




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 60 of 164
                                                                Page 60
                                                           July 16, 2020


 1                         Brian Leeds

 2   discussions with the judges,            to the best of

 3   my recollection.

 4   Q.        Was a letter that you drafted and

 5   Mr.   Budelmann signed sent to the defense

 6   attorneys for the inmates that had been

 7   prosecuted by the Cayuga County District

 8   Attorney's Office where Matt Cornell was the

 9   main material witness?

10   A.       As far as I     know,   yes.

11   Q.        What was the purpose of that letter?

12   A.        Again,   I would have to be able to see

13   the letter specifically.          The purpose         and

14   again,    I   don't recall specifically whether we

15   notified defense attorneys or we contacted

16   the courts with the letter,         but the purpose

17   of it was essentially to notify everybody

18   that there was a significant issue with the

19   cases in which they were involved involving

20   the people that they represented and involved

21   an issue with Matt Cornell,         one of the

22   officers involved and again I don't remember

23   the specific language of the letter,            but

24   essentially either that we wouldn't oppose a

25   440 Motion and a motion to dismiss or we were




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 61 of 164
                                                               Page 61
                                                          July 16, 2020


 1                          Brian Leeds
 2   doing it ourselves,          that I don't recall

 3   specifically about logistically how we
 4   handled that.

 5   Q.        I would like to you take a look at

 6   your notes for the date December 20th,             2016.

 7   A.        Okay.
 8   Q.        Can you take a look and read that
 9   note?
10   A.        Let me read it in its entirety.            Okay.
11   Q.        So after taking a look at that,          do you

12   recall meeting with two county judges

13   regarding these matters?
14   A.        I don't recall the meeting,        but I
15   would acknowledge that my notes are an

16   accurate representation of what actually
17   transpired and that the notes do reflect that

18   I did meet,       in fact,   with two judges from
19   Cayuga County.
20   Q.        Now referring to your note of December
21   22nd,    2016,    it states,   prepared drafts of
22   disclosure letters for affected inmates.

23             Can you state what that specifically

24   means?

25   A.        There were letters prepared,        again I




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 62 of 164
                                                                   Page 62
                                                              July 16, 2020


 1                               Brian Leeds

 2   don't,    I would have to look at the letters

 3   themselves and what the letter essentially

 4   says,    but what I         was doing was essentially

 5   drafting letters more or less explaining what

 6   had transpired.             They were brief,   they were

 7   brief letters and again I don't,               I don't

 8   remember specifically what the course of

 9   action was going to be whether,             again we were

10   going to not oppose their motions or we were

11   going to move to dismiss the indictments on

12   our own.       I    would have to look at the

13   letters.

14   Q.        I would like --

15                         MR.    LEVY:   Let's go off the

16             record a second.

17                         (Whereupon,     a discussion was

18             held off the record.)

19                         (Whereupon,     LETTERS are

20             received and marked as PLAINTIFF'S

21             Exhibits 2 AND 3 for Identification.)

22   Q.       We are back on.

23            Mr.       Leeds,    I would like you to take a

24   look what we've marked with today's date for

25   identification as Exhibit 2.              It's a December




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 63 of 164
                                                              Page 63
                                                         July 16, 2020


 1                           Brian Leeds

 2   23rd,   2016 letter that is signed by Jon

 3   Budelmann regarding the People versus Thomas

 4   Ozzborn;    do you have that?

 5   A.       Yes,   I do.

 6   Q.       Have you had a chance to take a          look

 7   at it and review it?

 8   A.       Yes,   I   have.

 9   Q.       Do you recognize it?

10   A.       Yes,   I do.

11   Q.       Did you,     in fact,   write this letter?

12   A.       Yes,   I   did.

13   Q.       And it was signed by Jon Budelmann in

14   his capacity as the District Attorney of

15   Cayuga County?

16   A.       Yes.

17   Q.       After reviewing it,       does it refresh

18   your recollection as to what course of action

19   the Cayuga County District Attorney's Office

20   was going to take with regard to the case of

21   People versus Thomas Ozzborn?

22   A.       Yes,   it does.

23   Q.       What was that course of action?

24   A.       What we had said was we would not

25   oppose any motion to reopen the case under




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 64 of 164
                                                              Page 64
                                                         July 16, 2020


 1                         Brian Leeds

 2   Criminal Procedure Law 440 and then once

 3   submitted,      we would also not oppose any

 4   motion to dismiss the indictment.

 5   Q.        Do you know if that,      in fact,   was done

 6   in this case?

 7   A.        I   don't know.

 8   Q.        So what reason was the Cayuga County

 9   District Attorney's Office not going to

10   oppose the 440 Motion?

11   A.        We after learning about the issue with

12   Investigator Cornell,       we decided that any

13   case where he was involved as a material

14   witness would,      would essentially be tainted

15   by the disclosure that he made to me,            you

16   know,    as a   result that number one,      that was

17   our,    not   just our ethical obligation to

18   reveal this as Brady information,           but also

19   statutory that we had to do that.            We knew

20   that once that disclosure was,          in fact,   made

21   that the 440 Motion would have been granted

22   or should have been granted,         we would have

23   consented to that and then from there,

24   knowing full well that the only way to

25   continue to sustain the case whether it




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 65 of 164
                                                              Page 65
                                                         July 16, 2020


 1                         Brian Leeds

 2   required a trial would be having to overcome

 3   that disclosure,      that Brady disclosure that

 4   Matt Cornell had creditability issues with

 5   us,   we probably where not going to be

 6   successful with any re-prosecution.

 7   Q.       How many of these types of letters

 8   were sent out?

 9   A.       Guessing I    believe it was about seven

10   or eight.

11   Q.       But were there cases where a letter

12   was sent out,     however,    the District

13   Attorney's Office did oppose a motion to

14   vacate the conviction?

15   A.       I   don't know.

16   Q.       Do you recall the case of the People

17   verse Jaencric Agee,       that's J-A-E-N-D-R-I-C,

18   A-G-E-E?

19   A.       I   recall the name,    I   don't recall

20   anything independently off the top of my

21   head.    I want to say that that was a          jury

22   trial that I     conducted,    but I'm guessing.

23   Q.       Do you recall in that case Mr.          Agee

24   seeking to have his conviction overturned

25   after these revelations about Mr.           Cornell?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 66 of 164
                                                              Page 66
                                                         July 16, 2020


 1                         Brian Leeds

 2   A.       I   don't recall.

 3   Q.       Do you recall being quoted in a

 4   newspaper that it would be speculation that

 5   Mr.   Cornell planted a weapon on Mr.         Agee?

 6   A.       I   don't recall that either.

 7   Q.       Do you recall there being any cases

 8   where the Cayuga County District Attorney's

 9   Office did not consent to the 440 Motion in a

10   case that Mr.     Cornell was involved with?

11   A.       I   do not know the answer to that.

12   Q.       Is it your belief that in all of the

13   cases that a letter was sent out that the

14   Cayuga County District Attorney's Office

15   consented to the dismissal of the indictment?

16   A.       My belief would be that any letter

17   similar in nature,      similar in language to the

18   ones involving Mr.      Ozzborn as you showed in

19   the Exhibit 2 that that course of action

20   would be the one that the District Attorney's

21   Office was taking.

22   Q.       There is a phrase used in your letter

23   that says,     we would join any motion to

24   dismiss the indictment in the interest of

25   justice.




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 67 of 164
                                                              Page 67
                                                         July 16, 2020


 1                         Brian Leeds

 2            Why would that phrase be used?

 3   A.       The reason for it is because the

 4   criminal procedure law actually has that

 5   language written right into it.           That's,

 6   there is a separate statute for dismissing

 7   matters in the interest of justice and I also

 8   believe that somewhere in the 440 Statue that

 9   same phrase may apply so I believe we just

10   wanted to mirror or I wanted to mirror the

11   statutory language as far as the reason,            we

12   have to give a basis for why we're moving to

13   dismiss something,      we can't just essentially

14   say because we feel like it today so I think

15   we just kind of used the language in the

16   statute to allow the District Attorney's

17   Office to consent to motions to dismiss in

18   the interest of justice.

19   Q.       I want to refer back to the letter

20   that's marked as Exhibit 2,         the letter

21   regarding the People versus Thomas Ozzborn.

22   According to this letter that references

23   indictment 2015-191,       correct?

24   A.       Yes,   that's correct.

25   Q.       Who is this letter being sent to?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 68 of 164
                                                              Page 68
                                                         July 16, 2020


 1                         Brian Leeds

 2   A.        This letter is being sent to Thomas

 3   Leone.

 4   Q.       Who is he?

 5   A.        He would have been the Cayuga County

 6   Supreme and County Court judge.

 7   Q.       Why is this letter being sent to Judge

 8   Leone?

 9   A.        I believe because Judge Leone

10   procedurally in order to accomplish what we

11   were seeking to do,      which was to essentially

12   vacate what had already been done,           the court

13   of jurisdiction would have been the judge

14   assigned to the case originally.           If someone

15   were to do what is called a 440 Motion,            that

16   would go to a specific judge so the reason

17   why we corresponded with the judge was

18   because it was his case to control.

19   Q.       Were there other parties that were

20   copied on the letter?

21   A.        Yes.

22   Q.       Who are they?

23   A.       According to the letter,        Rome Canzano

24   who would have been the attorney of record at

25   the time that we handled the case and




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 69 of 164
                                                              Page 69
                                                         July 16, 2020


 1                         Brian Leeds

 2   Mr. Ozzborn would have been sentenced in

 3   addition to Mr.      Ozzborn.

 4   Q.        Referring to the letter you agree that

 5   it indicates that Mr. Ozzborn was sentenced

 6   on August 11th,      2016 to 2 to 4 years in state

 7   prison?

 8   A.        According to the letter,       yes.

 9   Q.        If you could take a look at the other

10   letter that we've marked as Plaintiff's

11   Exhibit 3 with today's date.

12   A.        Okay.

13   Q.        This letter is regarding what case?

14   A.        Donnesia Brown.

15   Q.        Is this the People versus Donnesia

16   Brown and it's indictment 2016-095,             correct?

17   A.        That's correct.

18   Q.        Incidentally,    this case states as well

19   as the other letter regarding Thomas Ozzborn

20   that the charges were Promoting Prison

21   Contraband in the First Degree,          correct?

22   A.        Correct.

23   Q.        And this letter also that we're

24   looking at,       is this the letter that you

25   composed?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 70 of 164
                                                              Page 70
                                                         July 16, 2020


 1                          Brian Leeds

 2    A.        Yes,   it is.

 3    Q.        And Jon Budelmann in his capacity as

 4    the District Attorney of Cayuga County signed

 5    it?

 6   A.         Yes,   he did.

 7    Q.        This letter also indicates that,         it's

 8    the same context as the previous letter

 9    regarding Mr.      Ozzborn,    correct?

10   A.         Correct.

11    Q.        The Cayuga County District Attorney's

12    Office would not oppose a motion to vacate on

13    CPL440 in the interest of justice,          correct?

14   A.         Correct.

15    Q.        Who is this letter being sent to?

16   A.         Judge Mark Fandrich of Cayuga County.

17   Q.         Who else is copied on it?

18   A.         The defense attorney of record for

19   Mr.    Brown who would have been Rome Canzano as

20   well as Donnesia Brown.

21    Q.        According to this record,       the letter,

22    it indicates that Mr.         Brown was sentenced on

23   October 18th,       2016 to 2 to 4 years in state

24    prison,    correct?

25   A.         Correct.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 71 of 164
                                                              Page 71
                                                         July 16, 2020


 1                           Brian Leeds

 2   Q.       I   just want to refer you to the

 3   letterhead of these two letters on the

 4   left-hand side it indicates that Jon

 5   Budelmann was the district attorney and on

 6   the right-hand side is that the total number

 7   of assistant district attorneys that worked

 8   at the Cayuga County District Attorney's

 9   Office on or about December 23rd,           2016?

10   A.       I   believe it's accurate.       I don't see

11   anybody missing.

12   Q.       During the course of these proceedings

13   after the letter was sent in December of

14   2016,   do you recall having any specific

15   conversations with this defense attorney,

16   Rome Canzano about these matters?

17   A.       Most likely,      yes.

18   Q.       Do you recall anything specific that

19   was said between the two of you?

20   A.       I couldn't recall anything specific,

21   Rome Canzano and I talked about many things

22   and he is a still practicing defense

23   attorney,     we still talk frequently.

24   Q.       Have you ever discussed these cases

25   with Mr.     Canzano?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 72 of 164
                                                                Page 72
                                                           July 16, 2020


 1                              Brian Leeds

 2   A.          Probably.

 3   Q.          Specifically I      should say,   did you

 4   ever discuss the cases of Thomas Ozzborn or

 5   Donnesia Brown with Rome Canzano?

 6   A.          After this incident?

 7   Q.          Yes.

 8   A.          I   don't recall if we did or not.

 9   Q.          Do you know if Rome Canzano made the

10   440 Motions in either the Ozzborn case or the

11   Brown case?

12   A.          I do not know.

13   Q.          At some point were you,       for lack of a

14   better word,         shielded from dealing with these

15   matters by the Cayuga County District

16   Attorney's Office?

17   A.          I wouldn't say I was shielded from

18   them,   I       think I tried to keep myself away

19   from the investigation component of it as

20   best as I         could.   Again,   at that point I

21   didn't know where this matter was going to be

22   going whether there might be criminal charges

23   filed against Mr.          Cornell and if there were

24   going to be,         I'd certainly was going to be

25   probably the key witness in the case and I




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 73 of 164
                                                                Page 73
                                                           July 16, 2020


 1                            Brian Leeds

 2   didn't want to make it seem like,             you know,      I

 3   was both witness and part of the

 4   investigation.          So I   was briefed on a     lot of

 5   the things,      you know,      I   found out a   lot of

 6   things    just through it being a          small office,

 7   but,   you know,    I    really just kind of tried to

 8   do my best not to pry and to get involved in

 9   the real nuts and bolts of the investigation

10   itself.

11   Q.        Were criminal charges ever brought

12   against Matt Cornell by the Cayuga County

13   District Attorney's Office?

14   A.        I   have no idea.

15   Q.        You don't      know if he was charged

16   criminally regarding any of this or not?

17   A.        I   have no idea.

18   Q.        Other than your appearance here today

19   and the interviews that you had with the FBI

20   and the investigators at the District

21   Attorney's Office,         have you ever provided

22   testimony regarding these matters?

23   A.        I   have not.

24   Q.        Do you know if Matt Cornell is still

25   employed as a correction officer?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 74 of 164
                                                               Page 74
                                                          July 16, 2020


 1                            Brian Leeds

 2   A.          I   don't know.

 3   Q.          Do you know if Matt Cornell was

 4   suspended for a period of time from his              job

 5   as a correction officer?

 6   A.          I believe after the disclosure was

 7   made and we spoke to the IG's office on the

 8   12th,   I       think at some point shortly after

 9   that he was,         in fact,   suspended.

10   Q.          Do you know if Matt Cornell ever

11   returned to his job as a correction officer

12   after being suspended?

13   A.          I do not know.

14   Q.          Do you recall ever seeing any of the

15   contraband that Officer Cornell claimed to

16   have recovered from either Thomas Ozzborn or

17   Donnesia Brown?

18   A.          I don't recall it, but if they were
19   indicted by me,         i t ' s safe to say then the

20   answer to that is yes,           I   did see them.

21   Q.          You're basing that on just the fact

22   that they were indicted,             correct?

23   A.          I    am basing that on the fact that if

24   they were indicted and I was the one who

25   actually did the presentation,             I would have




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 75 of 164
                                                                 Page 75
                                                            July 16, 2020


 1                           Brian Leeds

 2   had that weapon in my hand in a bag at some

 3   point to present to witnesses at a grand

 4    jury.

 5   Q.        Earlier when I asked you if you

 6   recalled what the weapons were and I

 7   described them to you in each case you said

 8   you didn't recall it?

 9   A.        I   said I didn't recall it specifically

10   and I    still don't recall it,          I don't know

11   what weapons specifically Mr.             Brown or

12   Mr.   Ozzborn might have had on them at the

13   time.

14                     MR.   LEVY:    Aimee,     do you have

15             any questions?

16                     MS.   COWAN:     I do.     Thank you

17             and I'm going to try to be quick.

18                     MR.   LEVY:    Okay,     so I'm going

19             to stop.

20                     MS.   COWAN:    Okay.

21                     MR.   LEVY:     I'll    just,   I'm going

22             to reserve to follow up after

23            Ms.   Cowan asks a      few questions.

24                     MS.   COWAN:     Okay.     Does anybody

25             need to take a break,          we're good?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 76 of 164
                                                                Page 76
                                                           July 16, 2020


 1                            Brian Leeds

 2             Okay.

 3   BY MS.    COWAN:

 4   Q.        Mr.   Leeds,    my name is Aimee Cowan,        I

 5   represent Matthew Cornell in both the

 6   Donnesia Brown and Thomas Ozzborn case so I'm

 7   just going to ask you a couple of questions.

 8   I    apologize,    I might be jumping around a

 9   little bit so stop me if something doesn't

10   make sense or you want me to rephrase,               okay?

11   A.        Okay.

12   Q.        Other than the subpoena that you

13   received from Mr.         Levy,     did you receive any

14   other correspondence from him or anyone at

15   his office?

16   A.        So I believe,        I   don't remember exactly

17   what came first,         Mr.   Levy was reaching out to

18   me either through email first or then phone

19   that he represents Mr.             Ozzborn or Mr.   Brown I

20   don't remember if he mentioned them

21   specifically in regard to an incident

22   involving Matt Cornell and he asked if I

23   would be willing to talk to him about it.                    I

24   specifically recall that I             think the thing

25   that jumped out at me was the voicemail I                got




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 77 of 164
                                                                           Page 77
                                                                      July 16, 2020


 1                                  Brian Leeds

 2   on my,    I   don't          know if it was my personal

 3   number or not,               if he tracked me down through

 4   work because we were forwarding our work

 5   phones through our personal phones and I

 6   can't tell what's coming in as what,                        but it

 7   was on my cell phone.                   It was a    short

 8   message,      I       did call him back a          few days later

 9   and,    you know,            he had introduced himself,

10   mentioned that he was pursuing something

11   civilly,      he works out of New York City and

12   asked me if I            recalled the incident with

13   Mr.    Cornell and I            said I    did.     And then he

14   had mentioned that,               you know,      through

15   discovery my name was involved in a                        lot of

16   the reports and asked me if I                    would be

17   willing to do the deposition or provide a

18   deposition and I               said sure and we came up

19   with a time and place,                  or at least a time to

20   do it virtually and that was really it.                          I

21   was waiting on subpoenas from -- I                       told him,

22   you know,         I    do want a    subpoena,       I   was waiting

23   on subpoenas,            I    think I    waited a       few days and

24   I   might have reached out to him through email

25   just to let him know number one I                       hadn't




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 78 of 164
                                                               Page 78
                                                          July 16, 2020


 1                         Brian Leeds

 2   gotten the subpoena yet and,         in fact,    I   got

 3   it later that day and I        also I think I made a

 4   request that if he's going to be

 5   corresponding with me anymore do it through

 6   my personal email account and not my work

 7   related account.

 8   Q.        Did he ever email you on your personal

 9   email?

10   A.        I   -- this morning he did.      I don't

11   know specifically and I        imagine I   could look,

12   I don't remember if the initial email or                   I

13   recall that I      got an email from him,       but I

14   don't know which account it came from.               I

15   want to say it was my personal account.

16   Q.       What was the contents of that email?

17   A.        Just,   you know,   introducing himself,

18   saying he represents Thomas Ozzborn and

19   Donnesia Brown      involving an    incident with

20   Corrections Officer Matt Cornell.            I don't

21   know if he identified him as a corrections

22   officer or just Matt Cornell,         you know,      and

23   essentially asking if I would be willing to

24   speak to him about it.

25   Q.        Okay.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 79 of 164
                                                              Page 79
                                                         July 16, 2020


 1                           Brian Leeds

 2            Did he tell you anything about the

 3   nature of the lawsuits that he filed for

 4   Mr.   Brown and Mr.     Ozzborn?

 5   A.       Just that he was filing lawsuits,          I

 6   don't know what the basis of what wrong is

 7   being alleged by either of these gentleman.

 8   Q.       Did you speak to anybody else from

 9   Mr.   Levy's office about this deposition?

10   A.       I did not.

11   Q.       Did you speak to any anybody else in

12   general about your deposition?

13   A.       I   did not.

14   Q.       We've already talked about Exhibit 1

15   which is your eight pages of notes and I

16   think there is a couple of emails in there as

17   well.    Anything else that you would have

18   reviewed for this deposition?

19   A.       No,   no.   And I was     just reviewing

20   those notes this morning as we were talking.

21   Q.       Okay.

22            The notes that are Exhibit 1,         I think

23   you said that you created them knowing that

24   you might be required to testify or something

25   to that effect about the incident that you




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 80 of 164
                                                                  Page 80
                                                             July 16, 2020


 1                         Brian Leeds

 2   talked about in your notes,         is that what you

 3   testified to?

 4   A.        Correct.

 5   Q.        So my question is so there is dates on

 6   these notes,     did you write the notes on the

 7   date that it says or did you go back at a

 8   later date and say okay,        this happened on

 9   this date,    this happened on this date?               Were

10   you doing it contemporaneously or how do you

11   do that?

12   A.        To the best of my recollection,           I

13   think I probably started somewhere in the

14   middle that if the incident occurred,           I

15   definitely did not take notes on December

16   9th.     I might have started December 12th or

17   immediately after that with recording my

18   notes.

19   Q.        Your notes are based off of your own

20   memory of the conversation with Matt Cornell

21   on December 9th?

22   A.        That's correct.

23   Q.        Was your conversation with Matt

24   Cornell,    was it recorded in anyway either

25   videotape or audio?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 81 of 164
                                                              Page 81
                                                         July 16, 2020


 1                         Brian Leeds

 2   A.       It was not.

 3   Q.       So you think that it could be possible

 4   that you waited three or more days to write

 5   down your recollection of the December 9th

 6   meeting?

 7   A.       Not it could be,      it is.    That's what I

 8   did.    I didn't write it down on December 9th.

 9   Q.       So it was at least three days,          if not

10   more,   before you wrote down the notes from

11   that meeting?

12   A.       Correct.

13   Q.       Then with respect to,       let's see we

14   have December 10th,       December 11th and then

15   December 12th,      when did you write the notes

16   for December 10th and December 11th, would

17   that have been at the same time you wrote the

18   December 9th notes?

19   A.       Again,   I don't -- I wouldn't -- I

20   don't specifically recall the exact date when

21   I would have started.        Most likely somewhere,

22   it could have been starting on the 12th and

23   then,   you know,    referring to things that

24   happened days before.        At some point I want

25   to say the notes became contemporaneous,            but




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 82 of 164
                                                                       Page 82
                                                                  July 16, 2020


 1                                Brian Leeds

 2   at what point          I   don't know.

 3   Q.           Did you keep that on your work

 4   computer or personal computer?

 5   A.           I    don't recall.        I   want to say it

 6   would have been my work computer.

 7   Q.           Now when you left the Cayuga County

 8   District Attorney's Office you obviously took

 9   these notes with you,             right?

10   A.           I    had a copy of them,          I    don't know if

11   they were still stored or left behind on the

12   computer.

13   Q.           Where did you access them for purposes

14   of this deposition?

15   A.           I    have an actual       file of some things

16   that I       kept with me in regard to some of the

17   cases,       some of the business I                conducted at

18   Cayuga County so I have a                   file of some old

19   cases and the notes             were       just printed out and

20   left in that file.

21   Q.           Anything else in that file pertaining

22   to Matt Cornell or the two plaintiff's in

23   this case?

24   A.           I would have to look.                 I have the file

25   here,    I       can look.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 83 of 164
                                                              Page 83
                                                         July 16, 2020


 1                           Brian Leeds

 2   Q.        Okay.

 3   A.        Do you want me to do that?

 4   Q.        You don't have to do it now,          if you

 5   want to take a     look at some point.          I was

 6   assuming that you looked through your records

 7   to look for anything relevant here so I would

 8   hope that everything is here in front of us,

 9   but if you think there might be something

10   else then that would be great if you can take

11   a look.

12                     MR.    LEVY:    Can I    jump in and

13             say while we're all together,          could he

14             check it out just to make sure?

15                     MS.    COWAN:    Sure.     Is it right

16             there with you?

17                     THE WITNESS:        It's right here.

18                     MS.    COWAN:    How big is it?

19             Okay that's not too bad.

20                     MR.    LEVY:    That seems

21             reasonable.

22   A.        Okay.   So I    actually do have some

23   other information,        not personal notes,      but

24   other information relevant to this.

25   Q.        What is it?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 84 of 164
                                                             Page 84
                                                        July 16, 2020


 1                             Brian Leeds

 2   A.        So I   have copies of the letters that

 3   we had sent to the inmates that were affected

 4   including the ones that were referenced in

 5   the exhibits,       one of which has actually what

 6   looks like a copy of a post-it note that I

 7   wrote on one,       probably this is what I     gave to

 8   Mr.    Budelmann.     I   have an email from

 9   Mr.    Budelmann about cases that we believed

10   were going to be among the ones affected.              I
11   think I    referenced this,       I actually have my

12   notes in summary about the cases that I was

13   recommending to Mr.          Budelmann that we had a

14   problem with real quick summaries of what the

15   case was about and essentially what my

16   recommendations were going to be with those

17   cases.     I   have copy of disciplinary records

18   involving         I don't know if we requested,        I

19   don't recall specifically if we requested

20   from the Department of Corrections any

21   unusual incident report that had Investigator

22   Cornell's name on it,          but it looks like we

23   did,    I was able to actually go through this

24   23-page document and more or less flag what

25   cases Investigator -- Officer Cornell would




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 85 of 164
                                                                Page 85
                                                           July 16, 2020


 1                            Brian Leeds

 2   have been involved in and whether or not

 3   there were cases that we accepted as

 4   prosecutions so that must have been the

 5   reference that we used for what cases Matt

 6   Cornell was involved in.          And then I    have

 7   memorandum forms         from the State Police

 8   whenever I would meet with investigators from

 9   the State Police,        they would prepare for me a

10   list of cases that we were looking at and

11   then,   you know,     what was the basis,      what

12   would happen as a result of our discussions

13   whether we would accept the case for

14   prosecution or decline so I have those

15   memorandums from the State Police essentially

16   to go through and see which cases were we

17   accepting,     which case weren't we accepting.

18   Q.       Okay,    so I    just want to kind of boil

19   this down a little bit to make sure I

20   understand.       What you did specifically was

21   you looked at all of the cases in which Matt

22   Cornell was involved in specifically finding

23   a weapon on an inmate?

24   A.       No.     We      usually it was going to be

25   the weapons cases anyway,         but we looked at




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 86 of 164
                                                              Page 86
                                                         July 16, 2020


 1                        Brian Leeds

 2   every prison case that Matt Cornell was

 3   involved with in any capacity and we boiled

 4   it down to these are the cases where,           that we

 5   prosecuted where Matt Cornell was a witness

 6   in some way,    whether we called him at grand

 7   jury or not,    I   think we looked at everything

 8   and eventually tried to determine what was

 9   his role in each one of these cases and

10   whether or not      knowing that we now had the

11   credibility information to call it whether or

12   not we were going to continue to go forward

13   with prosecuting these cases if 440s were

14   granted and things like that.          I don't think

15   there was any case that essential had Matt

16   Cornell's name on it in any way that we

17   didn't ultimately just decide that we weren't

18   going to oppose dismissal because usually he

19   was   kind of a material witness       in   those

20   things and we erred on the side of caution.

21   Q.       So you boil it down to the cases in

22   which Officer Cornell was going to be

23   material witness essentially?

24   A.       One of the material witnesses,         you

25   know,   whether it was he was involved in




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 87 of 164
                                                              Page 87
                                                         July 16, 2020


 1                         Brian Leeds

 2   recovery of the weapon or even -- essentially

 3   if there was going to be testimony taken from

 4   Matt Cornell,     we wouldn't have used him as

 5   you can't really use him as anything other

 6   than having information to share to a jury so

 7   any case where he was involved materially was

 8   a case that we flagged and took action on,

 9   you know,    for example,     if there was an

10   assault case at Auburn Prison that involved a

11   weapon and Matt was one of,         let's say 20

12   guards that responded to it,         but wasn't

13   involved in recovering weapons,          seeing how

14   the assault took place,        it was just really

15   part of the cleanup afterward or part of

16   securing the inmates,       to us he didn't take

17   any role whatsoever in the case,          we would

18   never have called him as a witness,           those

19   would have been cases that we might not have,

20   we might not have written letters on so to

21   speak.     I don't recall there being any cases

22   like that,    but that was kind of what we were

23   using as the standard,        how involved was he.

24   Q.       After you boiled it down,        I think you

25   said you came up with about seven or eight




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 88 of 164
                                                              Page 88
                                                         July 16, 2020


 1                           Brian Leeds

 2   cases that you flagged?

 3   A.        That's correct.

 4   Q.       Are those the cases that you sent the

 5   letters out to the judge and the

 6   corresponding defense counsel?

 7   A.        That's correct,     yes.     I don't know,

 8   again,    looking at it now,     it looks like

 9   there -- I might have some further notes to

10   clarify,    I don't think there was any case

11   though that we had flagged and not sent out a

12   similar letter.

13   Q.       We did look at two of the letters that

14   you sent out,        they were the Thomas Ozzborn

15   and Donnesia Brown letters and they are

16   marked as Exhibits 2 and 3,           right?

17   A.        Correct.

18   Q.       Are those contained within the letters

19   that you have in your hand right now from

20   your file?

21   A.        Yes,   they are.

22   Q.        Now,   I   think you said that you don't

23   specifically recall whether or not you

24   prosecuted the Donnesia Brown case;            is that

25   right?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 89 of 164
                                                              Page 89
                                                         July 16, 2020


 1                          Brian Leeds

 2   A.        I   don't specifically recall,      again,   I

 3   was the prison prosecutor for the DA's

 4   office,       there were times when maybe like I

 5   was away,       unavailable and somebody else from

 6   the office might have actually put the case

 7   in to grand jury for me,        but I   don't think,       I

 8   can't independently recall whether or not

 9   that happened and I'm just going to assume

10   that I was the prosecutor involved in this

11   case.

12   Q.        Do you have any recollection of any

13   grand jury proceeding for Donnesia Brown?

14   A.        Independently,    no I   do not.

15   Q.        Any independent recollection of any

16   documents about this particular charge

17   against him?

18   A.        No.

19   Q.        Do you remember any conversations you

20   had with Matt Cornell about this charge?

21   A.        No.

22   Q.        Do you know whether Donnesia Brown was

23   a gang member?

24   A.        I   don't know.

25   Q.        Do you recall Officer Cornell ever




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 90 of 164
                                                             Page 90
                                                        July 16, 2020


 1                            Brian Leeds

 2   telling you that he was trying to get rid of

 3   Donnesia Brown from Auburn Prison?

 4   A.        Do I   recall,    that never happened,    that

 5   I    can say never happened,      only one person did

 6   Matt Cornell mention to me as far as weapons

 7   are concerned placing them on people.

 B   Q.        So he never told you that he placed a

 9   weapon on Donnesia Brown?

10   A.        Never.

11   Q.        Do you know however -- well,         you must

12   know given the letter that Donnesia Brown

13   plead guilty to that contraband charge?

14   A.        Yes.

15   Q.        I   think you said you do remember

16   handling the prosecution for Thomas Ozzborn?

17   A.        I don't know if I did his grand jury

18   presentation or not.          That would have been my

19   file to handle.

20   Q.        Do you recall any conversations that

21   you had with Ozzborn or his attorney about

22   this charge?

23   A.        No.    There probably weren't any

24   conversations about that either.           I don't,    I

25   won't say that,      I    just don't recall.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 91 of 164
                                                               Page 91
                                                          July 16, 2020


 1                          Brian Leeds

 2   Q.       Do you recall any documents about this

 3   particular incident with Thomas Ozzborn?

 4   A.       No,   I   don't.

 5   Q.       Do you recall reviewing any jail phone

 6   call records from Mr.        Ozzborn?

 7   A.       I   don't recall.

 8   Q.       What about emails from Mr.        Ozzborn

 9   from the Cayuga County Jail,         do you recall

10   reviewing any of those records?

11   A.       I don't recall.

12   Q.       At any point do you recall Mr.            Cornell

13   saying that he placed a weapon on

14   Mr.   Ozzborn?

15   A.       No,   he never said that.

16   Q.       Do you know whether Mr.        Ozzborn was a

17   gang member?

18   A.       I don't know.

19   Q.       Is there something that you typically

20   look into just as a matter of course when you

21   are prosecuting an inmate?

22   A.       Whether they are gang members or not?

23   Q.       Right.

24   A.       When I     was a prosecutor,    no,   I   really

25   didn't care what -- no.




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 92 of 164
                                                              Page 92
                                                         July 16, 2020


 1                           Brian Leeds

 2   Q.       Did you ever develop any evidence that

 3   Mr.   Cornell planted a weapon on either

 4   Ozzborn or Donnesia Brown?

 5   A.       Did I develop evidence about that?

 6   Q.       Yes?

 7   A.       No.

 8   Q.       Do you know if the District Attorney's

 9   Office ever developed any evidence that a

10   weapon was placed on either of those two

11   inmates?

12   A.       No,    I   don't know.

13   Q.       I want to direct you to Exhibits 2 and

14   3 which are the letters that were sent out

15   about both of these inmates and I          think you

16   said that you drafted these letters,           right?

17   A.       That's correct.

18   Q.       If you look at the second paragraph

19   and I think i t ' s the second paragraph of both

20   letters because they seem to be carbon copies

21   of each other,        do you see the second

22   paragraph?

23   A.       Yes.

24   Q.       It says,      we have no direct evidence

25   that this particular defendant was subjected




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 93 of 164
                                                             Page 93
                                                        July 16, 2020


 1                         Brian Leeds

 2   to the same conduct.

 3            Do you see where it says that?

 4   A.       I do.

 5   Q.       And that's referring to Officer

 6   Cornell planting a weapon,        correct?

 7   A.       Correct.

 8   Q.       The flagged cases that you listed,          did

 9   anybody else collaborate with you to figure

10   out which cases should be filed and which

11   shouldn't be filed?

12   A.       Nobody collaborated with me on them,           I

13   was tasked with more or less doing the work

14   and then I     summarized them and I      was going to

15   leave it the district attorney to ultimately

16   decide what to do with these things.

17   Q.       I   think you said you went to Vermont

18   Law?

19   A.       That's correct.

20   Q.       When did you graduate?

21   A.       Where did I graduate or when?

22   Q.       When.

23   A.       2007.

24   Q.       That was from Vermont Law?

25   A.       That's correct.




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 94 of 164
                                                             Page 94
                                                        July 16, 2020


 1                           Brian Leeds

 2   Q.       Where did you go to undergrad?

 3   A.        It would have been SUNY Binghamton at

 4   the time,       Binghamton University.

 5   Q.       When did you graduate from Binghamton?

 6   A.        Undergraduate was 1995,        graduate was

 7   '97,   '98.

 8   Q.        Okay,    what is your graduate degree?

 9   A.        English.

10   Q.        So were you an English teacher at some

11   point?

12   A.        No,    no.   After getting my Master's

13   Degree my next         job would have been I   was a

14   copy editor for about five years.

15   Q.       Where was that?

16   A.        It was a      journal called the Quarterly

17   Review of Biology.          The office was located

18   Stony Brook University on Long Island.

19   Q.        The Quarterly Review of Biology?

20   A.       Correct.

21   Q.        How long were you there or you said

22   five years?

23   A.       About five years.

24   Q.       After five       years,   what happened next?

25   A.        I   went to law school.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 95 of 164
                                                             Page 95
                                                        July 16, 2020


 1                           Brian Leeds

 2   Q.       Then you graduated from law school in

 3   2007 from Vermont Law?

 4   A.        Correct.

 5   Q.       Any other degrees or anything like

 6   that?

 7   A.       No.

 8   Q.       Have you ever had any grievances filed

 9   against you as an attorney?

10   A.       Not that I      know of.

11   Q.       Ever been disciplined in any way as an

12   attorney?

13   A.       No,   I    have not.

14   Q.       After you graduated from Vermont Law I

15   think you said you went to Broome County

16   District Attorney?

17   A.       Correct.

18   Q.       Was there any particular division or

19   department that you worked in while you were

20   there?

21   A.        I   started as a local court assistant

22   district attorney doing the justice courts in

23   the county,        did that for maybe two years,

24   maybe less.         Then I became the prosecutor for

25   the City of Binghamton in their court




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 96 of 164
                                                                Page 96
                                                           July 16, 2020


 1                          Brian Leeds

 2   handling misdemeanor cases and below.             I   did

 3   that for maybe another couple of years.               Then

 4   I went and started doing felony prosecutions

 5   and about a year into felony prosecutions I

 6   was doing almost exclusively DWI offenses,

 7   vehicular crimes.

 8   Q.       At any point in your time at Broome

 9   County did you prosecute prisoner cases?

10   A.       I   probably did handle -- I      did,   yes,      I

11   did.   We did do a number of misdemeanor and

12   felony cases out of the Broome County Jail

13   and I did handle several of those.

14   Q.       What about prison contraband cases,

15   did you handle any of those?

16   A.       Yes,   I   did.

17   Q.       How many would you estimate,         if you

18   can?

19   A.       Maybe a     dozen.

20   Q.       Then I     think you said you went to

21   Cayuga County DA's office,        correct?

22   A.       Correct.

23   Q.       How long were you at Broome County

24   for?

25   A.       About eight years,      maybe a little




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 97 of 164
                                                               Page 97
                                                          July 16, 2020


 1                         Brian Leeds

 2   under eight years.

 3   Q.       I   believe you said that there really

 4   wasn't any particular division or bureau you

 5   were assigned to at Cayuga County?

 6   A.       No,   we didn't have bureaus,        no.

 7   Q.       Because the office is small I          guess?

 8   A.       Right.

 9   Q.       Then I   think you said that you became

10   kind of the prison prosecutor while you were

11   at Cayuga County?

12   A.       Correct,   yes.

13   Q.       How many prison contraband cases would

14   you say you prosecuted while you were there?

15   A.       Forty or fifty,     maybe.

16   Q.       Then after Cayuga County you went to

17   Ontario County Public Defender,          correct?

18   A.       Correct.

19   Q.       Why did you leave Cayuga County?

20   A.       You want the short version or the long

21   version?

22   Q.       The short version if fine.

23   A.       The short version is that it was a

24   better move for my family.          It was

25   significant increase pay-wise.           I   had a




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 98 of 164
                                                                 Page 98
                                                            July 16, 2020



1                           Brian Leeds

2    really good friend who had already been

 3   working here at Ontario County.            I   had gotten

 4   a little bit kind of,         let's say bored --

 5   maybe bored is not the right word,             but I      just

 6   maybe a little bit tired of doing

 7   prosecutions.        And,   you know,   it was kind of

 8   an opportunity to just try something new and,

 9   you know,      do it in an office where I was

10   already familiar with one of the people I

11   would be working with.

12   Q.           Did you have any falling out with the

13   district attorney or any of his senior staff?

14   A.           Falling out,   no.

15   Q.           Did you have any conflicts with the

16   senior staff or the district attorney that

17   made part of the decision for you to leave?

18   A.           Face-to-face conflicts,     no.    I   had as

19   you normally do in offices you might have

20   disagreements with the people you work with

21   and maybe not,       maybe not really agree with

22   some of the decisions that they make,               but

23   that was really just part of the job,               you

24   know,    I    think my relationship with everybody

25   I    worked with over there was pretty good.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 99 of 164
                                                                   Page 99
                                                              July 16, 2020



1                         Brian Leeds

2    Q.       Did you have disagreements with

3    decisions made with respect to Matt Cornell

4    or any of these cases that we talked about?

 5   A.       At the time,    no,   no.

 6   Q.       You said at the time,       is there a time

 7   that things changed?

 8   A.       Well,   again I'm just assuming this,              I

 9   wouldn't know one way or the other,               it's

10   personally disappointing to me and I               don't

11   know if this is true that not,          that nothing

12   was ever criminally brought about involving

13   Mr.   Cornell,   but that wasn't my decision and

14   again,   I,   I was never subpoenaed,         I   was never

15   asked anything further about it,             that is a

16   little disappointing to me,          but I    was not

17   involved in any of the decisions one way or

18   the other about what they decided to do

19   ultimately.

20   Q.       After you left did you keep in touch

21   with any of the staff from Cayuga County?

22   A.       Yes.

23   Q.       Did you keep in touch with the staff

24   about anything having to do with Matt Cornell

25   or these cases that we've talked about?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 100 of 164
                                                            Page 100
                                                        July 16, 2020


1                           Brian Leeds

 2   A.       No,   I   did not talk about anything

 3   regarding Matt Cornell that these

 4   investigations.        The only conversations I had

 5   were the ones with the investigator and the

 6   FBI and I don't even think I          spoke to anybody

 7   from Cayuga County about that either.

 8   Q.       That was while you were still employed

 9   by Cayuga County,       right?

10   A.       No,   it was not.       I was employed at

11   Ontario County Public Defender.

12   Q.       I   think I'm a little confused on my

13   timeline.      When did you leave Cayuga County?

14   I want to nail that down.

15   A.       I want to say I      formally left,     my last

16   day might have been like -- I'd have to look

17   at a calendar,       like February 17th and I maybe

18    took a week off and then started the

19    following Monday after that at the end of

20    February in the Ontario County Public

21    Defender's Office and I         recall because it was

22    a little bit strange because I had maybe in

23    my first week explain to my boss that the FBI

24    was coming to interview me.

25    Q.       That was February of what year,         2017?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 101 of 164
                                                            Page 101
                                                        July 16, 2020


1                              Brian Leeds

2    A.        2017.

 3   Q.        I    think you mentioned that you were

 4   interviewed by the IG's Office about Matt

 5   Cornell,       correct?

 6   A.        There was a face-to-face interview

 7   with again I       think it was Tom Knight,     that

 8   would have been the one that occurred at the

 9   Ontario County Public Defender's Office.

10   Q.        When was that?

11   A.         That again would have been right after

12   I     started, March of I think I said 2017.

13   Q.         When we say IG,      what we're referring

14   to is Office of Special Investigations,

15    right?

16   A.         Correct.

17   Q.         I think they changed names at some

18   point,     but I'm going to refer to them as OSI;

19   does that make sense?

20   A.         Yes.

21    Q.        So you face-to-face met with Tom

22    Knight from OSI in March of 2017,          any other

23    face-to-face interactions with OSI?

24    A.        Face-to-face,      I don't recall that I

25    did,    no.




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 102 of 164
                                                            Page 102
                                                        July 16, 2020


1                          Brian Leeds

2    Q.       What about on the phone

3    A.       Let me correct,     I may have had

 4   face-to-face discussions and I         don't know

 5   specifically or not with a couple of

 6   investigators with the IG's office,           it's very

 7   tough to say because often with the prison

 8   cases I was meeting with investigators there

 9   rather frequently so I don't know,           you know,

10   it almost was like a biweekly occurrence so I

11   don't know if I met with them face-to-face or

12   not,   the investigators.

13   Q.       So you're saying you met with them on

14   a biweekly occurrence to talk about any cases

15   in general or specifically Matt Cornell?

16   A.       I   don't recall.     For example,    if I,   if

17   I needed something from the prison system for

18   a case that I was prosecuting,          let's say I

19   was looking for phone calls which I didn't

20   often do,     but sometimes we wanted them I

21   would reach out to the IG's office or OSI and

22    speak with them about that.         I want to say

23    the one investigator I       frequently dealt with

24    was Aldo,    Aldo Larossi    (phonetic spelling)

25    maybe and then there was another investigator




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 103 of 164
                                                               Page 103
                                                           July 16, 2020



 1                           Brian Leeds

 2   who I   would speak to frequently about

 3   essentially if I        needed something from the

 4   prison system.         Now before this incident with

 5   Matt Cornell,     in another case that I        was

 6   prosecuting,     we,    I   think I   referenced to

 7   Naythen Aubain,        the defense attorney had

 8   mentioned that Naythen Aubain had filed a

 9   complaint against Officer Cornell and was

10   requesting any disclosure that we had as far

11   as that investigation was concerned.             This

12   was probably,     maybe a month before the Sean

13   Gaines matter and because the request was

14   made and now i t ' s part of the record,         we were

15   kind of obligated to look into whether or not

16   there was going to be any required discovery,

17   required Brady information we were going to

18   have to turn over regarding Matt Cornell in

19   this case so I     essentially asked if there was

20   an investigation into Matt Cornell and it

21   turned out there was,          I   want to say it was

22   based on the complaint that Naythen Aubain

23   made and I    had a     lot of frequent

24    conversations with them about that first

25    investigation with Matt Cornell.            Ultimately




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 104 of 164
                                                             Page 104
                                                         July 16, 2020


 1                            Brian Leeds

 2    I believe the IG's office found that there

 3    was nothing credible to sustain anything

 4    involving Officer Cornell and whatever

 5    information he gave me,        I   don't recall

 6    specifically what kind of disclosure that we

 7    made,   maybe that investigation was open and

 8    it was unfounded so I made the disclosures in

 9    that case and I       believe that inmate

10    ultimately plead the day trial,          too.

11    Q.       Do you recall whether part of that

12    Aubain investigation included jail phone

13    records where he was admitting that the

14    weapon was his?

15    A.       Mr.    Aubain did?

16    Q.       Yes.

17    A.       Yes.     I   don't know if that's the

18    specific language that he used exactly,            I    do

19    want to say we had phone records that we were

20    planning to use in that prosecution,            but I

21    don't recall specifically what might have

22    been on those phone calls.

23    Q.       Was this a case that you were

24    prosecuting yourself?

25    A.       Yes.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 105 of 164
                                                             Page 105
                                                         July 16, 2020


 1                           Brian Leeds

 2    Q.        Did he end up pleading guilty to the

 3    weapons charges?

 4    A.        He did.   Well,   I don't know if it was

 5    weapons or drugs that he was found in

 6    possession of,      I don't recall.

 7    Q.        Was he one of the inmates for whom you

 8    sent out a letter just like you sent out for

 9    Ozzborn and Brown?

10    A.        Yes.

11    Q.        Do you know whether he actually did

12    file a 440 Motion and had his charges

13    dismissed?

14    A.        I do not know.

15    Q.        All right,    so specifically with

16    respect to Matt Cornell and the December 9th

17    meeting that you had with him,         how many times

18    do you think you talked with OSI about that

19    other than this face-to-face meeting with Tom

20    Knight?

21    A.        After December 9th?

22    Q.        Yeah.

23    A.        Three or four,    maybe.

24    Q.        Was that face-to-face or was that on

25    the phone?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 106 of 164
                                                                         Page 106
                                                                     July 16, 2020


 1                             Brian Leeds

 2    A.        I   don't recall any face-to-face

 3    meetings other than the one that occurred

 4    here at the Public Defender's Office.                      I

 5    could be wrong,         but I   don't recall anything

 6    face-to-face.

 7    Q.        I   would like to talk about that

 8    session that you would with Matt Cornell and

 9    according to your notes it looks like it

10    happened on December 9th,                 2016?

11    A.        Correct.

12    Q.        How long was that prep session,                  I

13    think you said it was 30 to 45 minutes or

14    something to that effect?

15    A.        That sounds about right,                again,   if I

16    can refer to the notes            I   think the notes were

17    a    little bit more accurate.

18    Q.        Yeah.

19   A.         If you give me a moment.

20                       MR.    LEVY:       I    think he said 20

21              to 30.

22   A.         I   think I    said 20 to 30 before he made

23    the disclosure to me.             My notes say the

24    entire preparation conversation lasted about

25    a half hour to 45 minutes,                 yes.




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 107 of 164
                                                                   Page 107
                                                               July 16, 2020


 1                                Brian Leeds

 2   Q.           Anybody else there present with you

 3    and Officer Cornell for that prep session?

 4    A.          Inside the room,         no.

 5   Q.           Was that prep session recorded in any

 6    way?

 7   A.           I'm going to say no,           I   don't believe

 8    so,    I   don't think we had any recording

 9    devices in that room.               There were recording

10    devices in other rooms in the District

11   Attorney's Office,            but I    do not think that

12    room was one of them.

13   Q.           Would it be typical for you to record

14   a session with an officer during a prep

15    session?

16   A.           Never.

17   Q.           Prior to prep session,             how many times

18   had you met with Officer Cornell?

19   A.          About     this   case?

20   Q.          About anything.

21   A.           Dozen maybe.

22   Q.           Were they all to discuss preparing

23   testimony for trial?

24   A.           Trial or grand jury,           yes.

25   Q.           Were you friends with Officer Cornell?




                 DEITZ Court Reporting ... A Lexitas Company
                                800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 108 of 164
                                                             Page 108
                                                         July 16, 2020


 1                         Brian Leeds

 2    A.      No.

 3    Q.       Did you ever associate with him

 4    outside of work?

 5    A.      Never.

 6    Q.       During any of these dozen or so

 7    meetings that you had with him prior to

 8    December 9th,     had he ever told you that he

 9    had planted weapons on inmates?

10    A.      Never.

11    Q.       Did he ever tell you that any other

12    officers planted weapons on inmates?

13    A.       Never.

14    Q.       Had he ever told you prior to December

15    9th that he or other officers tried to get

16    rid of gang members at Auburn?

17    A.      Never.

18    Q.      Would you say that you had a good

19    rapport with Officer Cornell prior to this

20    meeting?

21    A.       Yes.

22    Q.       How would you describe -- well,         prior

23    to this meeting,     how would you kind of

24    describe officer Cornell's demeanor typically

25    when you would meet with him?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 109 of 164
                                                                  Page 109
                                                              July 16, 2020


1                              Brian Leeds

2    A.        He was very,       very laid back.       Young.

 3   I think the best way that I can say is,                  is

 4   describe him as casual.             Often times,    you

 5   know,   people will come in to the District

 6   Attorney's Office to prep,             police officers

 7   and,    you know,       they are very formal,      they

 8   come in,        you know,   in uniform,     he was a

 9   little bit more casual about things.                Smart

10   enough,        but,   you know,    wasn't very prepared,

11   you know,        often times I had to kind of give

12   him his notes to look at some,              other guys

13   would come in with their own notes.                So,

14   yeah,    I mean almost a little bit too relaxed,

15   but that's kind of why we needed to prep him

16   because I wanted to make sure that he was

17   going to present well for the jury.

18   Q.        So obviously I'm his attorney so I've

19   met with him a few times before now and I

20    kind of get a sense of his demeanor as well,

21    would you describe him as a fast talker?

22    A.       Absolutely,       yes.

23    Q.        I    know I'm a fast talker sometimes,

24    but I see him as a fast talker,             would you

25    agree with that?




               DEITZ Court Reporting ... A Lexitas Company
                                  800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 110 of 164
                                                              Page 110
                                                          July 16, 2020


 1                             Brian Leeds

 2   A.         I   would go even further,      I   would say

 3    the reason why because I         was the prosecutor

 4    involved in the prison cases at some point

 5   maybe a        few months before December 9th I          had

 6    kind of made a personal decision that I             was

 7    going to try to avoid Matt Cornell prison

 8    cases,    the sole reason being you couldn't

 9    understand him in the grand jury,             he mumbled

10    too much for the grand jury's liking and they

11   would constantly have to ask him to slow down

12    and it was difficult for him to kind of

13    impart very well with them.            He mumbled and

14   did talk pretty quick so I          would agree with

15    you.

16   Q.         I   also found that he uses a        lot of

17   prison lingo,          prison jargon when he was

18    speaking with me at least,         did you find that

19    to be true as well?

20   A.         Yes,   absolutely.

21   Q.         Did you ever have to ask him what he

22   meant by a particular word or a phrase in any

23   of your meetings?

24   A.         Yes,    I   did.

25   Q.         You mentioned briefly,        you mentioned




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 111 of 164
                                                               Page 111
                                                           July 16, 2020



1                           Brian Leeds

 2   that -- I'm trying to get to my notes here,

 3   that there were a lot of cases in which

 4   Officer Cornell was testifying for your

 5   office with respect to prison contraband

 6   cases,    correct?

 7   A.        Correct.

 8   Q.        And I   think you said that it was

 9   something to the effect it was an unusual

10   amount or something?

11   A.        He was -- I     found that he was coming

12   in or again,      I   don't know if it was the way

13    it   just worked out,     but we found that he was

14   a more frequent witness for us than,            you

15    know,   maybe some other guards over there

16    given there's over a hundred of them there,

17    you know,    and again,    it wasn't like we were

18    looking for cases involving Matt Cornell,                 as

19    I    said toward the end of my career at Cayuga

20    I was actually trying to avoid them,           but it

21    was unusual.

22    Q.       And the cases that he would come

23    testify about,       they involved contraband in

24    general,    it wasn't just weapons,       right,     it

25    was also other contraband?




               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 112 of 164
                                                             Page 112
                                                         July 16, 2020


 1                         Brian Leeds

 2   A.       Contraband for us was usually going to

 3   be weapons or drugs beyond marijuana.             It

 4   would have been usually synthetic marijuana

 5   is what we were prosecuting often.

 6   Q.       Ever prosecute anyone for having

 7   alcohol in prison?

 8   A.       I don't think so.

 9   Q.       Do you know what Matt Cornell's job

10   title was while you were as prosecutor at

11   Cayuga County?

12   A.       Corrections officer.

13   Q.       Specifically do you know where he was

14   assigned within the prison?

15   A.       No,   I don't know.

16   Q.       Do you know whether his specific job

17   assignment would place him in more contact

18   with inmates as opposed to other positions in

19   the prison?

20   A.       No,   I don't know.

21   Q.       Do you know whether Officer Cornell

22   had a good rapport in general with the

23   inmates at the prison?

24   A.       I   couldn't answer that,      I don't know

25   what they thought of him.




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 113 of 164
                                                             Page 113
                                                         July 16, 2020



1                            Brian Leeds

2    Q.        Do you know whether Officer Cornell

 3   had confidential informants inside the

 4   prison?

 5   A.        I    know that he had one.

 6   Q.        Do you know if he had more than that?

 7   A.         I   don't know.

 8   Q.         I'm just going to get back to the

 9   December 9th meeting.              He was there to speak

10   to you specifically about Sean Gaines,

11   correct?

12   A.        Correct.

13   Q.         I   think you brought up during your

14   meeting with him that there was some letter

15   that had been written by Sean Gaines about a

16   supposed retaliation he was fearful of?

17   A.         Correct.

18   Q.         Did he mention Officer Cornell

19    specifically in that letter?

20   A.         Not that I      recall.

21    Q.        Did you have a copy of that letter at

22    the time that you met with Officer Cornell?

23    A.        I   believe I    did.

24    Q.        Do you still have a copy of that

25    letter?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 114 of 164
                                                                  Page 114
                                                              July 16, 2020



1                          Brian Leeds

2    A.       I   don't think so.     I    didn't see it

3    among the documents that I           had.   If it exists

 4   i t ' s probably in Sean Gaines'        criminal file.

 5   Q.       Was Officer Cornell aware of that

 6   letter before you had mentioned it to him?

 7   A.       Not that I    -- I   don't recall,       I   don't

 8   think we -- we did discuss the letter,                but I

 9   don't think I     asked him that question

10   directly.

11   Q.       Did you ever see a letter like that

12   before from an inmate where he's expressing

13   concern that someone is going to try to

14   retaliate against him?

15   A.       The only other time -- I           could be

16   wrong about this,      the only other time I

17   recall was with the previous case involving

18   Naythen Aubain.       Now I   don't recall if there

19   was a specific letter that was written there

20   or if it was a handwritten note,             I   don't

21    recall what the circumstances were involving

22   Mr.   Aubain.

23   Q.       Do you remember the circumstances

24    involving Mr.    Gaines in a weapon that was

25    found on him?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 115 of 164
                                                              Page 115
                                                          July 16, 2020


1                              Brian Leeds

2    A.        The facts of that specific case?

3    Q.        Yes.

 4   A.        Yes,    I do.

 5   Q.        Do you know whether there were other

 6   witnesses present when that weapon was found?

 7   A.        Corrections witnesses?

 8   Q.        Yes.

 9   A.        I   don't believe there were.

10   Q.        Okay.

11             If you go to your notes,          that's

12   Exhibit 1 and go to page 2 and the third

13   paragraph down starts with,             after receiving

14   this tip,      do you see where that paragraph is?

15   A.        Yes,    I do.

16   Q.        This text seems to indicate to me that

17   there were witnesses to this particular strip

18   frisk where a weapon was found.

19   A.        According to my notes there would have

20   also been a sergeant involved in the search

21   of Mr.    Gaines it looks like,          yes.

22   Q.        It looks like you said Cornell,

23   Porten,       P-O-R-T-E-N,    and Gaines were in the

24   center room,       correct?

25   A.        Correct.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 116 of 164
                                                                      Page 116
                                                                  July 16, 2020



1                                       Brian Leeds

2    Q.       And that's when Gaines allegedly,                   I

3    guess,    produced the contraband weapon from

4    his mouth?

 5   A.        Correct.

 6   Q.        During the course of your meeting with

 7   Officer Cornell,                   did there come a time where

 8   you asked him if he had planted a weapon on

 9   Sean Gaines specifically?

10   A.        No,    I       don't believe I         did.

11   Q.        I want to direct you to page 3 and

12   i t ' s the first            full     -- i t ' s the first

13   paragraph there,                   but i t ' s all the way down it

14   starts with,             I   then asked if he planted a

15   weapon?

16   A.        Okay.

17   Q.        Do you see that?

18   A.        Yes.

19   Q.        It seems to indicate here in your

20    notes to me that you did specifically ask him

21    if he planted a weapon on Gaines and he said

22    that he did not;                  do you see where it says

23    that?

24    A.       Yes,       I       do.

25    Q.       I   think the facts of that particular




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 117 of 164
                                                              Page 117
                                                          July 16, 2020


 1                           Brian Leeds

2    case were that Matt Cornell says that another

 3   inmate came to him as a confidential

 4   informant and had told him that Gaines had a

 5   weapon on him,      right?

 6   A.       Correct.

 7   Q.       And then subsequently there was a

 8   strip frisk and there was a weapon that was

 9   found on Mr.     Gaines,     right?

10   A.       Correct,    I don't know if they actually

11   got to the strip frisk.

12   Q.       After you asked if Mr.        or Officer

13   Cornell planted a weapon on Gaines,            he said

14   he did not and he said that Gaines was a

15   quote,   "clean find";       do you see where it says

16   that?

17   A.       Yes,   I do.

18   Q.       Is that a specific quote from Officer

19   Cornell?

20   A.       That would have been,        yes,   yes,   it

21   would,   it would have been.          If that's what I

22   wrote then that would have been the word that

23   I heard being used.

24   Q.        Did you ask him what he meant by

25   "clean find"?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 118 of 164
                                                            Page 118
                                                        July 16, 2020


1                          Brian Leeds

2    A.       That term I      did not ask him to define.

 3   Q.       I'm sure during your time at the DA's

 4   office there were other officers who used

 5   confidential informants to get information

 6   about other inmates who had weapons?

 7   A.       I don't know if we,       if we had a case

 8   that we either presented to the grand jury or

 9   went to trial where that was          kind of one of

10   the foundations about why searches occurred,

11   but yeah,     I mean yes,    I   knew and assumed that

12   that was part of kind of the daily course of

13   action inside the prison.

14   Q.       Maybe I ' l l ask if a different way,         I

15   don't know if this makes more sense.

16            Were there occasions where a weapon

17   was found on an inmate that you prosecuted

18   because of a confidential informant's tip?

19   A.        Possibly.

20   Q.        How many occasions would you say that

21   that happened?

22   A.        I   couldn't,   I couldn't recall.      I mean

23   I    could look through each one of the files              if

24   I    had the ability to do that and kind of tell

25   you what the facts of each case was,           but I




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 119 of 164
                                                            Page 119
                                                        July 16, 2020


1                           Brian Leeds

2    don't recall really a lot of these cases off

 3   the top of my head.

 4   Q.        It's okay,    it was like four or five

 5   years ago at this point?

 6   A.        Exactly,   yes.

 7   Q.        We don't expect you to.

 8             You mentioned that Officer Cornell

 9   told you that there was a gang problem at

10   Auburn?

11   A.        On December 9th during our

12   conversation,       I don't know if he defined it

13   as a gang problem so much as he was

14   referencing an incident that occurred back

15   around the time that Mr.        Gaines filed his

16   letter.

17   Q.        I   think you testified earlier that at

18   that point Officer Cornell casually mentioned

19   that   some weapons     were put on certain gang

20   members?

21   A.        That's,    yes.

22   Q.        Did you ask him what he meant by "put

23   on"?

24   A.        I did.     My recollection and I believe,

25   I'm looking from where in my notes I might




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 120 of 164
                                                            Page 120
                                                        July 16, 2020


 1                          Brian Leeds

 2   have kind of articulated that.           Maybe I

 3   didn't.    Maybe,     I do know that the words that

 4   were used were put on,       I don't know if I

 5   asked him what do you mean by that versus

 6   just kind of understanding to my own

 7   interpretation what that meant,          but I don't

 8   think I asked him to clarify what do you mean

 9   by put on specifically,        do you mean you put a

10   weapon in somebody's pants and then searched

11   them for it,     I   don't think I   asked him to

12   articulate that.

13   Q.        Did you ask him who the specific

14   inmates were?

15   A.        I did ask him,    again according to my

16   notes and my recollection I did ask him who

17   he had done this to and he gave me a name.

18   Q.        With respect to the putting weapons on

19   gang members in general,        did you ask him who

20   those people were that the weapons were put

21   on?

22   A.        Whether he did this to say the Bloods?

23   No,   I didn't ask him that.

24   Q.        What about other officers that he

25   claims were complicit with this,          did you ask




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 121 of 164
                                                             Page 121
                                                         July 16, 2020


 1                           Brian Leeds

 2   him to give any other names?

 3   A.       I   did not.     I   didn't ask him and I

 4   don't think any other officers'            names ever

 5   came up at any point.

 6   Q.       It says in your notes,        I   then asked if

 7   he put a weapon on anyone in the prison and

 8   he said yes.         When you were questioning him

 9   or interviewing him during this prep session,

10   did you specifically say did you put a weapon

11   on someone?

12   A.       No,   those would have been Matt's words

13   that he put a weapon on someone.

14   Q.       And again,      you didn't ask him

15   specifically what he meant by putting a

16   weapon on someone,        right?

17   A.       I   don't believe that I      did.

18   Q.       Then according to you he said yes,             and

19   his name was     Johnson,     Eddie Johnson?

20   A.       Correct.

21   Q.       Did he tell you that Eddie Johnson had

22   ever accused him of planting a weapon on him?

23   A.       No,   no,    he didn't say that.

24   Q.       Did he tell you that other inmates had

25   accused him of putting a weapon on Eddie




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 122 of 164
                                                                  Page 122
                                                              July 16, 2020


 1                         Brian Leeds

 2   Johnson?

 3   A.       He had never told me that.

 4   Q.       Now I   know you testified that you

 5   actually looked into this         inmate Eddie

 6   Johnson to see if Matt Cornell was involved

 7   in an incident with him,         right?

 8   A.       Correct.

 9   Q.       And you were able to find,          I   think it

10   was an unusual incident report?

11   A.       Correct.

12   Q.       Did you find any evidence that Officer

13   Cornell planted this weapon on Eddie Johnson?

14   A.       So what I did,       the answer to that is

15   no.    What I did was -- well,       no,    let me

16   correct,    the sequence of events was after the

17   disclosure was made by Matt and again,               I

18   reacted not sure if I         heard him correctly and

19   not really in belief that I         heard him

20   correctly,    I wanted to look into it a little

21   bit myself and by doing that I            had a name,       I

22   had Eddie Johnson.        I   requested the unusual

23   incident report      from Mr.    Johnson and looked

24   into the according to the incident report for

25   that one,    what the facts of that one were and




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 123 of 164
                                                             Page 123
                                                         July 16, 2020


1                             Brian Leeds

2    that was I      believe going to be a situation

 3   where Matt claimed to have recovered a weapon

 4   without any other corroborating witnesses

 5   from Mr.      Johnson.     And that to me indicated

 6   that,    you know,   now I had a problem that it

 7   wasn't just,      you know,    maybe a weapon was

 8   found,    I   believe it was Matt and Matt alone

 9   saying that he was responsible for this

10   weapon that was recovered from Mr.           Johnson

11   that he said he put on him.            Later on I

12   believe during the investigation it was

13   relaid to me that Mr.         Johnson during his

14   disciplinary hearing had complained right off

15   the bat that he was being set up by Matt

16   Cornell and afterwards investigators from the

17   IG's office actually went to whatever

18   facility Mr.      Johnson was currently at and

19   without explaining why they were there or

20   anything asked him about his time in Auburn

21   Prison and I believe what was told to me was

22   Mr.   Johnson's answer was things were going

23   fine there until they put a weapon on me.

24   Q.        Who told you this?

25   A.        Until they planted a weapon on me,           let




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 124 of 164
                                                            Page 124
                                                        July 16, 2020



1                           Brian Leeds

2    me be a little bit more clear.

3    Q.       Who told you this?

4    A.        That information,    that was one of the

 5   investigators that I       had met with from the

 6   IG's office.        I don't know if it was through

 7   the phone or face-to-face.

 8   Q.        Do you know whether Eddie Johnson was

 9   ever prosecuted for having a weapon?

10   A.        I don't believe he did,      I   think he was

11   one of the cases that we were,         we reviewed,

12   that I    reviewed and for whatever reason we

13   declined prosecution.

14   Q.        Are you familiar with these

15   disciplinary hearings that take place at

16   Auburn?

17   A.        I   am,   I've never been present to one.

18   I    have overheard audio of them sometimes.

19   I've seen some of the paperwork that comes

20   out of them,        I'm kind of familiar with what

21   they entail.         The person whose job I

22   actually -- I        don't want to say I    took his

23   job,    but I was replacing,     Brian Bauerfeld who

24   worked at the Cayuga County District

25   Attorney's Office left that job right before




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 125 of 164
                                                                Page 125
                                                            July 16, 2020


 1                              Brian Leeds

 2    I   had started and he was,         I   believe the

 3   disciplinary hearings officer over at Auburn

 4    Prison.     So he still interacted,          was still

 5    friendly with members of the DA's office

 6   after he had left so we had obviously talked

 7   a little bit about what he does and things

 8   like that over at Auburn.

 9   Q.         Mr.    Leeds,    are you familiar with how

10   often inmates claim at these hearings that

11   they were quote,           "set up by officers''?

12                        MR.    LEVY:   Objection.    Note my

13              objection.

14   A.         It happens frequently,          you know,   what

15   percentage I        just don't know.

16   Q.         Is it possible that Officer Cornell

17   told you that this Eddie Johnson inmate

18   accused him of planting a weapon on him and

19   didn't say he actually did plant a weapon?

20   A.         No.

21   Q.         Now,    if Officer Cornell were to admit

22   to you,     a district attorney,         assistant

23   district attorney that he planted a weapon on

24   an inmate that would admission to a crime I

25   would assume?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 126 of 164
                                                            Page 126
                                                        July 16, 2020


 1                          Brian Leeds

 2   A.        Yes,   I believed it was.

 3   Q.        Did you find it unusual that an

 4   officer would be admitting to a crime to an

 5   assistant district attorney?

 6   A.        Absolutely.

 7   Q.        At any point during your conversation

 8   with him,    did he say something like you

 9   misunderstood him or you misheard him or you

10   didn't understand or anything to that effect?

11   A.        Again,    I'm looking at my notes,     he

12   actually did,       in fact,   according to my notes

13   after he had said that he put a weapon on him

14   he did mention that he wasn't saying he

15   planted a weapon on him or anything and then

16   backtracked and said he might have just found

17   it in his cell,       that's according to my notes.

18   Q.        And looking at page 3,      that first

19   paragraph there?

20   A.        Correct.

21   Q.        It seems like he tried to clarify

22   exactly what he was saying about Eddie

23   Johnson specifically and then he told you

24   that he was not saying that he planted a

25   weapon,    right?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 127 of 164
                                                                  Page 127
                                                              July 16, 2020


 1                             Brian Leeds

 2   A.        I   -- I     -- I mean,    according to my

 3   notes,    yes,    but it was also an evasive way

 4   that led me to believe that he had said

 5   something and he wanted to take it back.

 6   Q.        Did it seem like he was upset that you

 7   may have misunderstood what he was telling

 8   you?

 9   A.        Upset that I          was misunderstanding it,

10   no.

11   Q.        Did he seem upset at any point during

12   this conversation?

13   A.        No,    no.     You know,    he had again kind

14   of mentioned that,          you know,       he had asked

15   like nothing I'm saying is -- I                don't want to

16   say this is exactly the words that he used,

17   but,   you know,       that after he had made it,          he

18   mentioned that,          you know,    he hoped that this

19   was going to be something kept in confidence,

20   you know,       and then,       you know,    again was

21   trying to kind of,          I    wouldn't say clarify,

22   but more like backtrack what he had said.

23   Q.        So you think he was trying to

24   backtrack rather than clarify?

25   A.        Correct.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 128 of 164
                                                                Page 128
                                                            July 16, 2020


 1                            Brian Leeds

 2   Q.       You can't really be sure what was in

 3   his head at that time,           though,    right?

 4   A.       I   can't be sure what was in his head.

 5   Q.       At any point either before,              during or

 6   after this conversation with him did you tell

 7   him there was some sort of attorney-client

 8   privilege or anything like that?

 9   A.       No,    I    did not.

10   Q.       At any point before,          during or after

11   did you tell him that this conversation was

12   confidential?

13   A.       No,    I    did not.

14   Q.       I   think you said after this prep

15   session you actually never spoke to Officer

16   Cornell again?

17   A.       No,    I    did not.

18   Q.       Did you try contact him after this?

19   A.       I   don't believe that I          did.

20   Q.       You said that the inmate,            Gaines he

21   ended up pleading guilty to the contraband

22   charges after this,           right?

23   A.       Yes,       he did.

24   Q.       Just looking through my notes here.

25            Mr.    Levy,    he mentioned a Jaencric




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 129 of 164
                                                            Page 129
                                                        July 16, 2020



1                             Brian Leeds

2    Agee,   do you recall that question?

 3   A.       I do remember,       yes.

 4   Q.       I    can't remember if you said you can

 5   recall that case or not?

 6   A.       I    can't recall it specifically.        It's

 7   jumping out at me as one of my trial cases,

 8   but I don't         I mean,    there were several of

 9   them,    if you kind of give me a little bit of

10   detail it will probably jump right back in my

11   head.

12   Q.        Do you recall whether Officer Cornell

13   was involved in that case at all?

14   A.        Probably not because if he was it

15   would have been under the list of things that

16   were flagged.

17   Q.        Do you know when that case went to

18   trial?

19   A.        I   don't recall it specifically,       again,

20   if there was,      if you can give me some kind of

21   reference to it maybe I            can be a little bit

22   better about it.

23                      MS.    COWAN:     I'm looking through

24             my notes.       Did you have any other

25             questions you were going to ask?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 130 of 164
                                                            Page 130
                                                        July 16, 2020



1                            Brian Leeds

2                      MR.    LEVY:   I'm going to follow

3             up on a couple of things.

4    BY MR.   LEVY:

 5   Q.       The letters that you have that are

 6   similar to the letters that are marked as

 7   Plaintiff's Exhibits 2 and 3 dated December

 8   23rd,    2016 and signed by Jon Budelmann?

 9   A.        Yes.

10   Q.        How many of those letters do you have

11   in your possession there?

12   A.        Ten.

13   Q.        Do you know whether or not the

14   convictions in all ten of those cases that

15   you have a letter there for were overturned

16   and the indictment dismissed?

17   A.        I   do not.

18   Q.        Am I   correct in saying that there is

19   no confidentiality between a corrections

20    officer who is going to testify as a witness

21    and a district attorney,        correct?

22    A.       That is correct.

23    Q.       You said that also contained within

24    some of the documents that you have are those

25    summaries that you gave to Jon Budelmann




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 131 of 164
                                                                Page 131
                                                            July 16, 2020


1                               Brian Leeds

2    about what each case was about;              is that

3    right?

4    A.           Correct.

 5   Q.           Do you have the ones relative to the

 6   Thomas Ozzborn and Donnesia Brown cases?

 7   A.           You mean are they listed on my summary

 8   sheet?

 9   Q.           Yes.

10   A.           Yes,    they are.

11   Q.           So the sheet that you have,         is it,

12   it's one sheet with all the cases on it and

13   it has a little summary next to each one?

14   A.           Yes.

15   Q.           I would ask that the summaries that

16   you have,          if i t ' s possible,   if you could sort

17   of highlight those two relative to the

18   Ozzborn and Brown case or if they can be

19   extracted,          if those can be provided to us?

20   A.           Sure,    sure.     Do you want me to take a

21   break and see if I can scan them over right

22   now?     I    can scan you everything that I have

23   here or just that sheet.

24   Q.           Well,    let me ask you,      is it very long?

25   A.           No,    one page.




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 132 of 164
                                                             Page 132
                                                         July 16, 2020


1                          Brian Leeds

2    Q.       Each one of those lines that we see,

 3   is that relative to a separate case?

 4   A.       Each one is a separate inmate,         yes.

 5   Q.       Could you read to us what you have

 6   written for the Thomas Ozzborn case?

 7   A.       Sure.    Thomas Ozzborn

 8   DIN09A5824CCC242321PG,       meaning plead guilty,

 9   two to four,     Cornell primary,     not sure if

10   supervisor who authorized search or Cornell

11   reports to.      Disclose,   not opposed 440.

12   Q.       Can you read us what you have in your

13   summary of the Donnesia Brown case?

14   A.       Donnesia Brown DIN11A4897CCC247936,

15   plead/sentenced two to four,         Cornell only

16   witness found on him disclose not opposed to

17   440.

18   Q.       Thank you.

19            With regard to the case that Ms.           Cowan

20   just brought up,      Jaencric Agee,     this was

21   another case involving First Degree Promoting

22   of Prison Contraband,        there was a    jury trial

23   that occurred in November of 2016,           he was

24   represented by an attorney named Ryan

25   Muldoon?




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 133 of 164
                                                                Page 133
                                                            July 16, 2020


1                          Brian Leeds

2    A.       Okay.

3    Q.       And the trial took place before Judge

 4   Leone?

 5   A.       Okay.

 6   Q.        Does that refresh your recollection at

 7   all?

 8   A.       A little bit,     yes.

 9   Q.        Do you recall Mr.       Agee also claimed

10   that a weapon had been planted on him?

11   A.        I do believe that was his defense to

12   that,    yes.

13   Q.        Do you recall what ended up happening

14   with that case?

15   A.        He was found guilty.

16   Q.        Did his attorney,       Mr. Muldoon,       move to

17   have the case dismissed,          the conviction

18   overturned and the indictment dismissed?

19   A.        I wouldn't know if he did that or not

20   I wouldn't know the answer to that.              I    could

21   tell you at trial he did the appropriate

22   motions,    but I don't know what happened

23   afterward.       I don't recall.

24   Q.        I mentioned this earlier,       that this is

25   a case that you were quoted in a publication




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 134 of 164
                                                               Page 134
                                                           July 16, 2020



1                            Brian Leeds

2    as saying that any assertion that something

3    had been planted on Mr. Agee was pure

 4   speculation was how you were quoted,            you

 5   don't recall that?

 6   A.       I don't,   I don't recall that,        nor do I

 7   recall speaking to any members of the press

 8   about this.

 9   Q.       I'm sorry,      I might have missed this,

10   what is your Master's Degree in?

11   A.       English.

12                     MR.    LEVY:   I don't have

13            anything else.

14   BY MS.   COWAN:

15   Q.       Mr.   Leeds,    did you ever see a video of

16   an interview that the DA's office made

17   interviewing Officer Cornell?

18   A.       No,   I did not.

19   Q.       I think you said you didn't

20   participate in any interview of Officer

21   Cornell?

22   A.       No,   I did not.

23   Q.       During your December 9th,         2016

24   meeting,    did Officer Cornell ever mention

25    Donnesia Brown or Thomas Ozzborn?




              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 135 of 164
                                                                Page 135
                                                            July 16, 2020


 1                           Brian Leeds

 2   A.       On December 9th,         no,   he did not.

 3                     MS.    COWAN:     That's all I      have.

 4                     MR.    LEVY:     Follow up to

 5            questions,     did he ever mention either

 6            Thomas Ozzborn or Donnesia Brown at

 7            any point in time to you?

 8                     THE WITNESS:          Aside from when

 9            we were preparing for their hearings,

10            their grand jury hearing,           no.

11                     MR.   LEVY:      Again,   you don't

12            specifically recall any of the

13            preparations for the grand jury

14            testimony with regard to either Thomas

15            Ozzborn or Donnesia Brown,           correct?

16                     THE WITNESS:          I don't

17            specifically recall that,           no.

18                     MS.    COWAN:     But you do know

19            that Mr.    Cornell did not claim that he

20            planted any weapons on either of those

21            inmates,    correct?

22

23

24

25    (Continued on next page for Jurat.)




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 136 of 164
                                                             Page 136
                                                         July 16, 2020


 1

 2                     THE WITNESS:       Correct.

 3                     MS.    COWAN:   Okay.

 4                     MR.    LEVY:    I don't have

 5            anything further.

 6                      (Time noted:      l:34p.m.)

 7

 8



 9                                          BRIAN LEEDS

10

11

12   Subscribed and Sworn to before me

13   this            day of

14

15

16              Notary Public

17

18
19

20

21

22

23

24

25




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 137 of 164
                                                             Page 137
                                                         July 16, 2020


 1
 2                             INDEX
 3   WITNESS                   EXAMINATION BY                PAGE
 4   BRIAN LEEDS               MR.   LEVY                    6
 5                             MS.   COWAN                   76
 6                             MR.   LEVY                    130
 7                             MS.   COWAN                   134
 8

 9                          EXHIBITS
10   PLAINTIFF'S
     FOR IDENTIFICATION         DESCRIPTION                      PAGE
11
     1           NOTES                                           6

12
     2 AND 3     LETTERS                                         62
13
14
15
16
17
18
19
20
21
22
23
24
25




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 138 of 164
                                                               Page 138
                                                           July 16, 2020


 1

 2                    C E R T I F I C A T E
 3              I,   ANN MULLIGAN,   hereby certify that the

 4   Examination Before Trial of BRIAN LEEDS,              was held

 5   before me on the 16th day of July,            2020;   that said

 6   witness was duly sworn before the commencement of

 7   his testimony;      that the testimony was taken

 8   stenographically by myself and then transcribed by

 9   myself;    that the party was represented by counsel as

10   appears herein;

11              That the within transcript is a true record

12   of the Examination Before Trial of said witness;

13              That I   am not connected by blood or marriage

14   with any of the parties;        that I am not interested

15   directly or indirectly in the outcome of this

16   matter;    that I am not in the employ of any of the

17   counsel.

18              IN WITNESS WHEREOF,     I have hereunto set my

19   hand this 16th day of July,        2020.

20
                              ~ ,,,/_ / ,1.,,, ~
21
                              ------~r ----------
                              ANN MULLIGAN

22

23

24

25




             DEITZ Court Reporting ... A Lexitas Company
                            800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 139 of 164
                                                                          July 16, 2020
                                                                                 Page 139

           A         activity (1)          110: 14           74:20 112:24     54:19
      -- ----

  A-G-E-E (1)        33:3               AGREED (4)           122:14           articulate (1)
  65:18              actual (4)         4:4,7,9,13           123:22            120:12
  a.m (1)            23:12 49:8,11      ahead (1)            133:20           articulated (1)
  2:8                   82:15           44:9              answered (1)         120:2
  aback (1)          addition (2)       Aimee (3)         7:18                Aside (1)
  38:8               42:5 69:3          3:11 75:14        anticipation ...     135:8
  ability (1)        address (1)           76:4           29:18               asked (25)
                     6:9                AL (1)            anybody (13)        32:13 34:19
   118:24
  able (4)           adjust (1)          1:8               13:25 16:8            35:3 36:3
                     7:25               Albany (1)           38: 11 50:20        37:5 38:18
   59:16 60:12
                     administer (1)     9:16                 54:13,14            39:4 52:15
     84:23 122:9
  absolutely (3)      4:10              alcohol (1)          71 :11 75:24        55:5 75:5
   109:22 110:20     administerin ...    112:7               79:8,11 93:9        76:22 77:12
                      4:17              Aldo (2)             100:6 107:2         77:16 99:15
     126:6
                     admission (2)       102:24,24        anymore (2)            103:19 114:9
  accept (1)
                      53:8 125:24       algorithm ( 1)     52:14 78:5            116:8,14
   85:13
                     admissions (2)      43:13            anyway (2)             117:12 120:5
  accepted (1)
                      9:25 49:21        alleged (1)        80:24 85:25           120:8,11
   85:3
                     admit (2)           79:7             apologize (2)          121 :6 123:20
  accepting (2)
                      52:10 125:21      allegedly (1)      28:2 76:8             127:14
   85:17,17
                     admitted (4)        116:2            appear (2)          asking (7)
  access (2)
                      9: 17,20 40:25    alligation (1)     37:17 44:16         7:16 8:3 31:22
   21:19 82:13
  accomplish (1)        53:9             33:13            appearance (4)         34:5 39:4
                     admitting (2)      allow (3)          11:14,23 25:8         44:14 78:23
   68:10
                      104: 13 126:4      32:8 56:18          73:18            asks (1)
  account (4)
                     advising (1)          67:16          appeared (2)         75:23
   78:6,7,14,15
                      57:3              allowed (3)        47:7,10            assault (5)
  accurate (3)
                     afterward (3)       21:22 40:14      appears (1)          18:11 24:25
   61:16 71:10
                      17:25 87:15          53:24           138:10                25:2 87:10,14
     106: 17
                         133:23         altered (4)       apply (1)           assaulted (1)
  accurately (1)
                     against- (2)        23:21,24 24:2     67:9                25:2
   21: 18
                      1:6, 13              24:5           approached (...     assaults (2)
  accused (5)
                      Agee (7)          amiss (1)          32:12               18:12,13
   18:8 23:21
                      65:17,23 66:5      40:5              appropriate (...   assertion (1)
     121 :22,25
                         129:2 132:20    amount (1)         133:21              134:2
     125:18
                         133:9 134:3      111:10           approval (1)        assigned (6)
   acknowledge ...
                      agenda (1)         amounted (2)       15:7                13:20 15:24
   6:2061:15
                      49:5               52:17 54:17       approximate ...        16:5 68:14
   action (11)
                      agent (2)          ANN (2)           21:13                  97:5 112:14
    1:533:15
                       50: 18,24          138:3,21         approximate ...     assignment (1)
     37:22 48:17
                      ago (1)            answer (14)        8:24 9:2 13:15      112:17
     55:23 62:9
                       119:5             8:4,6 16:10          20:18 26:21      assistant (9)
     63:18,23
                      agree (5)             22:17 24:8        27:11,15          8:22 10:5 13:4
      66: 19 87:8
                       58:4 69:4            33:4 43:3         45:13               13:4,15 71:7
      118:13
                         98:21 109:25       59:18 66:11    arguably (1)           95:21 125:22

                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 140 of 164
                                                                      July 16, 2020
                                                                             Page 140

    126:5               73:13,21 82:8 6:2                48:16,21         beyond (1)
  assisted (1)          92:8 107:11    B-U-D-E-L-...   belief (3)         112:3
   15:25                 109:6 124:25  12: 17          66:12,16           big (3)
  associate (1)       attorney-die ... back   (18)       122:19           53:13,13 83:18
   108:3               128:7           10:18 31:4      believe (54)       Binghamton ...
  assume (8)          attorneys (8)      38:15   40:23 9:22 17:9,24       94:3,4,5 95:25
   7:19 28:10,11      3:3,9 12:22,25     45:25 54:16     18:5.13 20:8     Biology (2)
    30:4,10,11           13:16 60:6,15   55:20,21        20:12,23 27:5    94:17.19
    89:9 125:25          71 :7           56:22 62:22     27:18 29:11      bit (17)
  assumed (1)         Aubain (8)         67:19 77:8      31:23 32:6,14    21:3 31:8
   118:11             46:15 103:7,8      80:7 I 09:2     32:19 33:16         45:23 76:9
  assuming (2)           103:22          113:8119:14     33:22 34:4          85: 19 98:4,6
   83:6 99:8             104:12,15       127:5 129:10    35:6, 11 36:6       100:22
  attorney (42)          114:18,22     backing (1)       36:7 38:15          106:17 109:9
   3:8 4:23 9:7       Auburn (30)      38:23             41:13  44:15        109:14
     10:3,6 12:16      11:214:13,24    backtrack (3)     48:8 52:16          122:21 124:2
     13:2 16:20,25       17:14,16,22   46:2 127:22,24    54: 17 59:8         125:7 129:9
     17:1033:14          20:9 29:6     backtracked ...   65:9 67:8,9         129:21 133:8
     40:11,12 41:9       33:3,20,23     126: 16          68:971:10        bits (1)
     52:15 55:15         34:9 35:24    backup (1)        74:6 76:16        23:4
     57:25 59:10         36:9,14 46:2   16:4             97:3 104:2,9     biweekly (2)
     59:22 63:14         46:21 47:14   bad (1)           107:7113:23       102:10,14
     68:24 70:4, 18      50:5 53:14,15  83:19             115:9116:10     blanking (1)
     71:5,15,23          53:18 87:10   bag (1)            119:24           51: 18
     90:21 93:15         90:3 108:16    75:2              121:17123:2     blood (1)
     95:9,12,16,22       119: I 0      ballpark (1)       123:8,12,21      138:13
     98:13,16            123:20         26:24             124:10 125:2    Bloods (3)
     103:7 109:18        124:16 125:3 based (3)           127:4128:19      34:11,16
     125:22,23           125:8          56:22 80: 19      133:11             120:22
     126:5 130:21     audio (2)           103:22       believed   (2)     boated (2)
     132:24            80:25 124:18    basic (1)        84:9 126:2         35:17,21
     133: 16          August (2)        7:14           Bender    (4)      boil (2)
  Attorney's (38)      27:15 69:6      basing (2)       41:10,11 51:17     85:18 86:21
   10:12,23 12:2      authorized (2)    74:21,23          52:2            boiled (2)
     12:6,15,21        4:10 132:10     basis (3)       best  (17)          86:3 87:24
     13:7 15:3,13     avoid (3)         67:12 79:6      19:15 21:24       bolts (1)
     16:1221:12        45:8 110:7         85: 11          31:20 33:11      73:9
     22:24 38:7           111 :20      bat (1)            36:15 45:22      bored (2)
     47:15 48:18       aware (3)        123:  15          48:20 52:8       98:4,5
     49:16,18 51:6      17:749:12      Bauerfeld (1)      56:9,14 57:11    boss (2)
     51 :11 59:5          114:5         124:23            58:5 60:2         16:22 100:23
     60:8 63:19        ax (1)          bear (1)           72:20 73:8       Boulevard (1)
     64:9 65:13        48:10            5:2               80:12 109:3      3:10
     66:8,14,20                         began (7)       better (4)         Brady (8)
     67:1670:11                 B       11:812:14,24    8:2 72:14          52: 17 54: 18,20
     71:8 72:16        B (1)              16:13 34:10     97:24 129:22        54:20 56:19

                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 141 of 164
                                                                         July 16, 2020
                                                                              Page 141

    64:18 65:3       86:1 87:1      brought (6)        35:18              case (86)
     I 03: 17        88:1 89:1      15:5 25:24         bureau (1)          13:17 20:7,12
   break (4)         90:1 91:1        73:11 99:12      97:4                 21:16 22:8,10
   32:21 36:10       92:1 93:1        113:13           bureaus (1)          22: 12,20
    75:25131:21      94:1 95:1        132:20           97:6                 24:10,25
   Brian (138)       96:1 97:1      Brown (44)         business (1)         26: 17 29: 11
   1:212:46:1,8      98:1 99:1      1:4 3:4 7:11       82:17                30:17 33:12
     7:1 8:1 9:1     100:1101:1       22:16,19 24:4    bypassing ( 1)       38:14 42:5
     10:1 11:1       102:1 103:1      27:9,20,23       58:16                44:5,22 46:4
     12:1 13:1       104:1 105:1      28:7 30:2,9                           46:10,15,19
     14:1 15:1       106:1 107:1      30:23 47:7,20           C             46:20,21
     16:117:1,21     108:1 109:1      69: 14,16        C (3)                 52:21,24
     18:1 19:1       110:1 111:1      70: 19,20,22     3:2 138:2,2           54:24 55:4
     20:121:1        112:1113:1       72:5,11 74:17    C-H-U-T-E-...         57: 15 58:21
     22:1 23:1       114:1 115:1      75:11 76:6,19     18:4                 63 :20,25 64:6
     24:1 25:1       116:1 117:1      78: 19 79:4      calendar (1)          64:13,25
     26:1 27:1       118:1 119:1      88:15,24          I 00: 17             65:16,23
     28:1 29:1       120:1 121 :1     89: 13,22 90:3   call (4)              66:10 68:14
     30:1 31:1       122:1 123:1      90:9,12 92:4     51:19 77:8            68: I 8,25
     32:133:1        124:1,23         105:9131:6          86:11 91:6         69:13,18
     34:1 35:1       125:1 126:1      131:18           called (8)            72:10,11,25
     36:1 37:1       127:1 128:1      132:13,14         7:5 41:15 50:4       75:7 76:6
     38:1 39:1       129:1 130:1      134:25 135:6        56:21 68:15        82:23 84: 15
     40:1 41:1       131:1 132:1      135:15              86:6 87:18         85:13,17 86:2
     42:1 43:1       133:1 134:1    Brown's (1)           94:16              86:15 87:7,8
     44:1 45:1       135:1 136:9     28:15             calls (2)             87:10,17
     46:1 47:1        137:4 138:4   brush (1)           102:19 104:22        88:10,24 89:6
     48:1 49:1     brief (2)         24:6              Canzano (7)           89:11 102:18
     50:1 51:1     62:6,7           Bud (3)             68:23 70: 19         103:5,19
     52:1 53:1     briefed (2)       51: 19,21,22         71:16,21,25        104:9,23
     54:1 55:1     50:3 73:4        Budelmann (...        72:5,9             I 07: 19
     56:1 57:1     briefly (1)       12:17,1815:9      capacity (5)          114:17 115:2
     58:1 59:1     110:25              16:19,23,24      1:17 58:22           117:2 118:7
     60:161:1      bring (3)           17:10 40:24        63:14 70:3         118:25 129:5
     62:1 63:1      19:1125:10        41:6,12,20          86:3               129:13,17
     64:1 65:1        44:11           46:8 48: 16,24   captain (2)           131:2,18
     66:1 67:1     broken (1)          54:4 57:9,24     17:21,22              132:3,6,13, 19
     68:1 69:1      13:8               58:4,10 59:11   car (1)                132:21
     70:1 71:1     Brook (1)           59:15,22 60:5    50:8                  133:14,17,25
      72:1 73:1    94:18               63:3,13 70:3    carbon (1)          cases (98)
      74:1 75:1    Brooklyn (1)        71:5 84:8,9      92:20               13:19,20 14:6
      76:1 77:1     3:5                84:13 130:8     care (1)               14:20 15:4,18
      78:1 79:1    Broome (8)          130:25           91:25                 15:19,22 16:4
      80:1 81:1     10:6,11, 19      bulk (1)          career (3)             16:5 17:13
      82:1 83:1       12:8 95:15     18:8               53:11 54:10           18:11,14
      84:1 85:1       96:8, 12,23    bunch (1)             111:19             21: 13 22:25

               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 142 of 164
                                                                          July 16, 2020
                                                                                  Page 142

     23:1725:3           45:6,10 48:18    69:20 72:22      87:15              57:15
     30:15 42:8,11       51:10 59:5,10    73:11 105:3      clear (4)          complained (1)
     42:13,17,20         59:23 60:7       105:12           27:7 51 :8 54:7     123:14
     42:24 43:10         61:19 63:15      128:22              124:2           complaining ...
     43:14,15,16         63:1964:8      Charles (1)        close (1)          59:13
     43:20,22            66:8,14 68:5   35:7                52:11             complaint (5)
     44:24 45:9,16       70:4,11,16     check (1)          closed (1)         33:17,22 34:8
     45:19,24            71:8 72:15     83:14               53:21                103:9,22
     46:18 47:3,6        73:12 82:7,18 chief (1)           closed-door (1)    complicated ...
     47:7,12,14,18       91:996:21       13:4               49:22             43:18
     47:21,23             97:5,11,16,19 choose (2)         closely (1)        complicit (1)
     48:17 56:11          99:21 100:7.9 43:14,15            16:21              120:25
     56:12 57:13          100:13        choosing (1)       closer (1)         component (1)
     58:12 60:19          111:19        44:21               11 :4              72:19
     65:11 66:7,13        112:11        Christopher ...    co-workers (1)     composed (1)
     71 :24 72:4          124:24         13:5 15:8          38:10              69:25
     82:17,19 84:9     cell (4)            59:23           collaborate (1)    computer (4)
     84: 12,17,25      24: 18 32:9      Chutey (2)          93:9               82:4,4,6,12
     85:3,5,10,16         77:7 126:17    17:22 18:4        collaborated ...   concealed (1)
     85:21,25 86:4     center (1)       circling (1)        93:12              31:24
     86:9,13,21         115:24           54:16             colloquial (1)     concern (1)
     87:19,21 88:2     certain (1)      circumstance ...    36:8               114:13
     88:4 93:8,10       119: 19          114:21,23         come (7)           concerned (4)
     96:2,9,12,14      certainly (2)    City (2)            31:22 53:16        30:22 50:21
     97:13 99:4,25      50:12 72:24      77:11 95:25          109:5,8,13         90:7 103:11
      102:8,14         certify (1)      civil (2)             111 :22 116:7   concluded (1)
      110:4,8 111 :3    138:3            1:5 5:4           comes (1)           38:3
      111:6, 18,22     chance (2)       civilly (1)         124:19            conduct (3)
      119:2 124:11      25:15 63:6       77:11              comfortable ...    5:2 51:13 93:2
      129:7 130: 14    change (3)       claim (2)           40:15             conducted (6)
      131:6,12          15:14,15,17      125:10 135:19      coming (9)         4:1524:17
   casual (2)          changed (3)      claimed (3)          14:22 18:2          29:1249:17
    109:4,9             15:21 99:7       74:15 123:3          43:23,25           65:22 82:17
   casually (2)            101:17          133:9              48:21 52:11      conducting (2)
   34:18119:18         changes (1)      claims (1)            77:6 100:24      6:197:24
   caution (2)          21:25            120:25                111:11          conference (5)
    58:20 86:20        charge (7)        clarified (1)      commencem ...      4: 15 5:2 38:5,6
   Cayuga (58)          29:6 30:4 34:3   21:2                138:6               51 :5
    10: 12, 19,23         89:16,20       clarify  (7)       common (3)         confess (1)
      11 :3,25 12:5        90:13,22      34:20 49:25         23:25 24:9         39:24
      12:14,20 13:7    charged (4)         88:10 120:8         42:13           confidence (1)
      13:16 14:14       19:6 29:21          126:21          COMMUN!...          127:19
      14:25 15:2,12        30:3 73:15       127:21,24        1: 15             confident (1)
      16:11,18,24       charges (10)     clean (2)          compile (1)         40:19
      17:2,5 21:11       15:5 18:19       117:15,25          47:3              confidential ( ...
      25: 18 38:6          19:1123:23    cleanup (1)        compiled (1)        113:3 117:3

                 DEITZ Court Reporting ... A Lexitas Company
                                800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 143 of 164
                                                                             July 16, 2020
                                                                                   Page 143

     118:5,18              86:12          copied (2)         91: 12 92:3        92:17 93:6,7
     128: 12             continued (5)    68:20 70: 17       93:6 99:3,13       93:19,25
  confidentialit ...     37:24 38:13      copies (2)         99:24 100:3        94:20 95:4,17
   130:19                  39:20 47:2     84:2 92:20         101:5   102:15     96:21.22
  confirming (1)           135:25         copy (11)          103:5,9,18,20      97:12.17,18
  4:19                   contraband (...  4:24 5:3 21:21     103:25   104:4     101:5.16
  conflicts (2)           18:9 20:13        25:24 39:8       105:16 106:8       102:3 106:11
   98:15,18                23:8,9.13,17     82:10 84:6,17    107:3,18,25        111 :6, 7
  confronted (1)           24:2.11 25:3     94:14113:21      108:19110:7        113:11,12,17
   52:12                   29:7,25 30:5     113:24           111  :4,18         115:24,25
  confused (1)             30:8,22 31:12  Cornell (147)      112:21 113:2       116:5 117:6
   I 00:12                 31:19 35:2      1:17 7:10,12      113:18,22          117: 10
  connected (1)            43:16,20,22      19:25 20:2,5     114:5 115:22       121:20 122:8
   138:13                  46:20 59:4       20:16 21:8,14    116:7117:2         122:11,16
  consent (3)              69:21 74:15      26:13,17 27:5     117:13,19         126:20
   4:20 66:9               90:13 96:14      28:9,12,22        119:8,18          127:25
     67:17                 97:13111:5       29:2,10 30:7      122:6,13          130:18,21,22
  consented (2)            111 :23,25       30:12,16,25       123: 16           131:4135:15
   64:23 66:15             112:2 116:3      31:5,11,18,21     125:16,21         135:21 136:2
  consider (3)             128:21           32:20 34:5,9      128:16          correction (8)
   17:1545:2               132:22           36:20 37:21       129:12  132:9   7:10,1119:24
     57:5                control (2)        38:20 39:11       132:10,15         30:7 42:25
  considered (3)          4:1768:18         39:17 40:24       134:17,21,24      73:25 74:5,11
   4:21 18:19            conversation ...   41:24 42:9,10     135:19          Correctional ...
     30:19                35:15 37:3,20     42:14,16,21     Cornell's (6)      14:15,24,25
  considering (1)          37:23 38:4,10    42:23 43:18     50:8 58: 11         17:14,16,23
   47:22                   52:6 56:7         44:4,12,16,22    84:22 86:16       20:9 29:6
  constantly (1)           57:6 80:20,23     45:8,15,16       108:24112:9       33:4 35:24
   110: 11                  106:24           46:2,8 47:4    correct (84)        36:14
  contact (3)               119:12 126:7     47:18,22 48:2 10:20,2111:11      corrections  (...
   38:16112:17              127:12 128:6     48:11,22         11 :12,20,21     1:8,15,16
      128: 18               128:11           49:15 51:9,14    11:22 16:15        18:12,16
  contacted (1)          conversation ...    52:2,16 54:10    18:20 19:2,8       19:13 21:23
   60:15                 31:15 49:24         57:14  58:21     23:2,3,5           22:3 53:8,17
   contained (2)           71:15 89:19       59: 13 60:8,21   25:11,12          78:20,21
   88:18 130:23            90:20,24          64:12 65:4,25    26:20 27:9,10      84:20 112:12
   contemporan ...         100:4 I 03 :24    66:5,10 72:23    45:10,12           115:7130:19
   81:25                 conviction (3)      73:12,24 74:3    46:10 47:4      correctly (3)
   con tern po ran ...    65:14,24           74:10,15  76:5   56:5  59:7       40:21 122:18
    80:10                  133:17            76:22 77:13      67:23,24           122:20
   contents (1)          convictions (1)     78:20,22         69:16,17,21     corresponde   ...
    78:16                 130:14             80:20,24         69:22 70:9,10 68:17
   context (2)           coordinate (1)      82:22  84:25     70:13,14,24     corresponde ...
    54:22 70:8            48:23              85:6,22 86:2     70:25 74:22      76:14
   continue (3)          coordination ...    86:5,22 87:4     80:4,22   81:12  correspondin   ...
    17:4 64:25            11 :13             89:20,25 90:6    88:3,7,17        78:5 88:6

                  DEITZ Court Reporting ... A Lexitas Company
                                 800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 144 of 164
                                                                             July 16, 2020
                                                                                     Page 144

  corroboratin ...       62:8 63:18,23       54:22 64:2       72:14              8:22 97: 17
  23:5 45:17             66:19 71:12         67:4 72:22     dealt (2)               100: 11
     123:4               91:20 116:6         73:11 114:4    17:17102:23          Defender's (8)
  corroboratio ...       118:12            criminality (I)  December (42)        8:18,21 16:14
  39:15               court (17)           53:10            27:5 28:8,13            50:1551:7
  cost (2)             1:2,9 3:5 4:11      criminally (2)      28:23 30:13          100:21 101:9
   53:11 54:10           4:15,17,19        73:16 99:12         31:5 41 :25          106:4
  costs (1)              6:23,24 8:9       currently (4)       45:14 46:7        defense (13)
   5:2                   9:24 10:14         8:15 9:7,21        47:5,25 48:5      33:14 40:11,12
  counsel (9)            58:15 68:6,12        123: 18          48:13 55:22          52:23 58:14
   4:4,14,15,25          95:21,25                              56:3 61 :6,20        60:5,15 70:18
     52:23 58:15      courts (5)                   D           62:25 71 :9, 13      71:15,22 88:6
     88:6 138:9,17     9:1915:23           D (2)               80: 15, 16,21        103:7 133:11
  county (71)            19:7 60:16        4:2 6:2             81:5,8,14,14      define (1)
   8:18,21 10:6          95:22             DA's (6)            81:15,16,16        118:2
     10:12,19,19      Cowan (23)           51:14 89:3          81:18 105:16      defined (1)
     10:23 11:3,25     3:1143:2,5            96:21118:3        105:21             119: 12
     12:5,8,15,20        44:8,18 48:12       125:5 134:16      106:10 108:8      definitely (3)
     13:16 14:14         52:19 75:16       daily (1)           108:14 110:5       24:19 40:9
     14:14,25 15:2       75:20,23,24       118:12              113:9119:11          80:15
     16:11,13,25         76:3,4 83:15      date (13)           130:7 134:23      definition (1)
     21:11 38:6          83:18 129:23       1:20 9:5 25 :22    135:2              23:15
     45:6,11 48:18        132:19             26:21 27:4     decide (4)           degree (7)
     51:6,10 59:5         134:14 135:3       61:6 62:24      14:17,20 86:17       29:8,25 69:21
     59: 10,24 60:7       135:18 136:3       69:11 80:7,8      93:16                 94:8,13
     61:12,19             137:5,7            80:9,9 81 :20  decided (5)              132:21
     63:15,19 64:8    CPL440 (1)           dated (1)         45:7 58:6               134:10
     66:8,14 68:5      70:13                130:7              59:20 64:12       degrees (1)
     68:6 70:4,11     CPLR(2)              dates (2)           99:18              95:5
     70:16 71:8        4:14 5:3             12: 12 80:5     decision (5)         demeanor (2)
     72:15 73:12      create (1)           day (11)          49: 11 57:25         I 08:24 109:20
     82:7, 18 91 :9    34:25                38:14,17 39:7      98:17 99:13       department (6)
     95:15,23 96:9     created (1)            40: 14 46: 10     110:6             1:7,15 9:16,22
     96:12,21,23       79:23                  78:3 100:16   decisions (5)            84:20 95:19
     97:5,11,16,17     credibility (1)        104:10         50:13 54:14         DEPONENT ...
     97: 19 98:3       86: 11                 136:13 138:5      98:22 99:3, 17     I :21
     99:21 100:7,9     credible (1)           138:19         decline (1)         deposed (1)
      100:11,13,20      104:3              days (8)          85:14                5:3
      101 :9 112:11    creditability ...    48:21 53:19,24 declined (I)          deposition (13)
      124:24            65:4                  77:8,23 81 :4  124:13               4:9,14,18 5:2
   couple (6)          crime (2)              81 :9,24       defendant (1)           6:197:24
    18:14 76:7          125:24 126:4       deal (1)          92:25                    11:18 77:17
      79:16 96:3       crimes (1)           53:13            defendants (5)           77:18 79:9,12
      I 02:5 130:3      96:7               dealing (5)        I :8,18 3:9             79:18 82:14
   course (10)         criminal (9)         20:2 22:25          57:22 59: 12      deputy (2)
    48:17 55:23         19:6 29:7,24          42:16 53:6     defender (3)          13:2,5

                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 145 of 164
                                                                           July 16, 2020
                                                                                 Page 145

  describe (5)          123: 14            64:4 66:24         38:25 84:24   6:10
  15:20 108:22          124:15 125:3       67:13,17         documented ... drugs (7)
    108:24 109:4      disciplined (1)    dismissal (2)      39:19           18:10 20:13,15
    I 09:21           95: 11             66:15 86:18        documents (7)     24:22 59:2
  described (1)       disclose (2)       dismissed (5)       19:9,14.19        I 05:5 112:3
  75:7                132:11,16          30:24 I 05: 13       89:16 91 :2   duly (2)
  DESCRIPTI...        disclosed (6)        130:16             114:3 130:24 6:2 138:6
   137:10             40:1041:20           133:17,18        doing (16)      DWI (3)
  detail (1)            54:23 55:9,10    dismissing (2)      13:2418:7,18    15:25 16:3
   129:10               55:11            28:13 67:6           38:21 40:16     96:6
  details (2)         disclosing (1)     district (67)        45:2 57:5
  22:20 23:23         55:14               1:2,3,9,10 7:8      61 :2 62:4             E
  determine (4)       disclosure (19)      10:6,12,23         80:10 93:13   E (8)
   15:419:5,10        30:12 40:8           11:25 12:5,15      95:22 96:4,6  3:2,2 4:2,2 6:2
    86:8                49:7 53:10         12:16,21 13:2      98:6 122:21      6:2 138:2,2
  develop (2)           54:2,4 55:2        13:7,16 15:2     Donnesia (33)   earlier (5)
  92:2,5                55:20 56: 19       15:12 16:12       1:4 3:4 7:11   20:23 29:23
  developed (1)         61 :22 64:15        16:20,25          22:16 24:4       75:5 119:17
   92:9                 64:20 65:3,3        17:10 21:12       27:9.20,23       133:24
  devices (2)           74:6 I 03: I 0     22:24 38:6         28:6 30:2,9   easiest   (3)
   107:9,10              104:6 106:23      41:9 47:14         47:7 69:14,15 I 0:25 11:5
  different (7)          122:17            48: I 8 49: 16     70:20 72:5       33:18
   6:21.21 13:8       disclosures (1)      49:18 51:6,10      74:17 76:6    easy (1)
    41 :2 55:6         104:8               57:24 59:5,10      78:19 88:15    54:7
     56:25 118:14     discovery (2)        59:22 60:7         88:24 89:13   Eddie (10)
  difficult (1)        77:15 103:16        63:14,19 64:9       89:22 90:3,9  35:6121:19,21
   110: 12            discuss (5)          65:12 66:8,14      90:12 92:4       121 :25 122:5
  difficulty (1)       38:11 54:13         66:20 67:16         131:6132:13     122:13,22
   7:22                  72:4 107:22        70:4, 11 71:5      132:14          124:8 125:17
  DIN09A5824 ...         114:8              71:7,8 72:15       134:25 135:6    126:22
   132:8              discussed (2)         73:13,20 82:8      135:15       editor    (1)
  DIN11A4897 ...       11:1471:24           92:8 93:15      door (1)         94:14
   132:14             discussing (1)        95:16.22         53:21          effect   (5)
  direct (5)           56:16                98:13,16        dozen (3)        4:10 79:25
   16:16,20 92:13     discussion (6)        107:10 109:5     96:19 107:21       106:14111:9
     92:24 116:11      13:12 41:8           124:24             108:6            126:10
  directly (4)           48:2 58:3,9        125:22,23       dozens (2)      eight (10)
   30:20 42:3            62:17              126:5 130:21     45:24,24        12:25 13:15
                      discussions (5)    division (2)       drafted (4)        21:19 25:20
     114:10
                       I 1:17,24 60:2     95: 18 97:4        58:6 59:14        45:23 65:10
     138:15
  disagreemen ...        85:12 102:4     divisions (2)         60:4 92:16       79:15 87:25
   98:20 99:2         dismiss (13)        13:8,22            drafting (1)       96:25 97:2
  disappointin ...     28:21 30:23        Doctorate (1)      62:5           eight-page    (1)
   99:10,16              56: 17 57:23     9:10               drafts (1)      37:7
  disciplinary (...      58:19,23 59:6    document (4)       61 :21          either (23)
   34:25 84: 17          60:25 62: 11     25:20 37:7         Drive (1)        15:8 17:7 27:8


                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 146 of 164
                                                                               July 16, 2020
                                                                                      Page 146

     51 :25 52:17     2:7                  86:8                 39:3 41:20        fair (3)
     54: 18 58:9      Erie (I)             everybody (2)        100:23             13:14 22:22
     60:24 66:6       3:10                 60:17 98:24        explained (2)          37:18
     72:10 74:16      errata (1)           evidence (9)       32:2 40:12          falling (2)
     76:18 79:7       22:2                 23 :2,4,10         explaining (3)       98:12,14
     80:24 90:24      erred (2)               30: 19 92:2,5   31:2162:5           familiar (4)
     92:3,10 100:7    58: 19 86:20            92:9,24           123:19             98:10 124:14
     118:8 128:5      especially (I)          122:12          express (I)            124:20 125:9
     135:5,14,20      39:5                 exact (2)          4:20                family (3)
   Elder (I)          ESQ (2)               9:5 81:20         expressing (I)       11:453:15
   6:10                3 :6,11             exactly (6)         114: 12               97:24
   elements (I)       ESQS (I)              59:17 76:16       extracted (I)       Fandrich (I)
   24:16               3:3                    104:18119:6      131:19              70:16
   eligible (I)       essential (1)           126:22                              far (8)
   9:22                86:15                  127:16                   F           19:3 22:18
   email (9)          essentially (44)     Examination ...    F (2)                  30:21 50:20
   76:18 77:24         13:5 14:2            2:3 6:5 137:3     4:2 138:2              60:10 67:11
     78:6,8,9,12         19:20 24:15          138:4,12        face-to-face( ...      90:6 103:10
     78:13,16 84:8       26:10 29:8,15     examined (I)        41:798:18          Farmington (...
   Emailed (I)           29:17 30:14        6:4                  101:6,21,23       6:10
   4:24                  31:22 32:3.10     example (3)           101:24102:4      fast (3)
   emails (2)            32:13 34:2,25      13:22 87:9           102: 11            109:21,23,24
    79:16 91 :8          38: 13 39:9,23       102:16             105:19,24        father-in-law ...
   embarrassed ...       41:3,19 43:17     exchange (I)          106:2,6 124:7     53:17
    51: 18               45:25 46:3         32:6              facility (13)       favor (I)
   employ (I)            49:2 52:9         exclusively (I)     14:15,24,25         32:7
    138:16                53:7,18 56:12     96:6                 17:14,16,23      FBI (5)
   employed (5)           56:20 58:15      exhibit(ll)           20:9 29:6          50:19,23 73:19
    8:15,17 73:25         60: 17,24 62:3    4:23,24 6:13         33:4,24 35:24       l 00:6,23
      100:8,10            62:4 64:14          25:22 62:25        36:14 123:18      fearful (1)
   encountering ...       67:13 68:11         66:19 67:20     fact (13)             113:16
    20:4                  78:23 84:15         69:11 79:14      40:22 43:16         fearing (I)
   ended (5)              85:15 86:23         79:22 115:12       45:5 58:4          33:25
    28:13 34:18           87:2 103:3,19    exhibits (7)          61 :18 63:11      February (9)
      44:22 128:21    estimate (I)          4:23 62:21           64:5,20 74:9       9:4 10:8 12:8,9
      133:13           96:17                  84:5 88:16         74:21,23 78:2       20:24 21 :7
   English (3)        ET (1)                  92:13 130:7        126:12               100: 17,20,25
    94:9,10 134:11      1:8                    137:9          factor (I)           Federal (1)
   entail (I)          ethical (2)          exists (I)          11:7                9:24
    124:21             40:11 64:17           114:3             facts (6)           feel (2)
   entire (3)          evasive (2)          expand (I)          23:2 26:11          44:6 67:14
    17:5 40:16         35:10 127:3           14:4                115:2116:25       felony (5)
      106:24           events (3)           expect (2)           118:25             16:5 30:4 96:4
   entirety (3)        37:18 48:19           38:3 119:7          122:25               96:5,12
    37:9,14 61:10         122:16            explain (5)        factual (I)         felt (3)
   Entry (I)           eventually (I)        28: 11 36:3        11: 16              42:7 55:8

                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 147 of 164
                                                                          July 16, 2020
                                                                              Page 147

     57:13            17:24 94:14,22    31:19 39:14   4:7.9,23 48:2        13:19 24:14
  fifty (1)             94:23.24        43:24 73:5      88:9 99:15           26:3 33:3
   97:15                119:4           104:2 105:5     110:2 136:5        gentleman (2)
  figure (1)         flag (1)           110: 16                            40: 18 79:7
   93:9               84:24             111:11,13             G            getting (2)
  file (11)          flagged (6)        114:25 115:6 Gaines (30)           12:12 94:12
   57:21,22 82:15     47:21 87:8        115:18 117:9 29:5.8 31:17          give (12)
     82:18,20,21        88:2,11 93:8    118:17123:8     32:4,10,17         10:25 14:16
     82:24 88:20        129:16          126:16          33:2,12,16,21        19:22 21:5
     90:19 105:12    flagging (3)       132:16          34:7 40:13,21        30:18 32:16
     114:4            47:16,18 48:16    133: 15         53:25   55:14        67:12106:19
  filed (10)         float (1)       foundations( ...   I 03: 13             109:11 121:2
   33:16,22 34:8      35:23           I I 8: I 0        113:10,15            129:9,20
     72:23 79:3      floating (1)    four (5)           114:24             given (3)
     93:10,11 95:8    36:10           20:22 I 05:23     115:21,23          29:22 90:12
     103:8 119:15    follow (3)         119:4 132:9     116:2,9,21           111:16
  files (3)           75:22 130:2       132:15          117:4,9,13,14      giving (1)
   57:15 58:6           135:4        frequency (1)      119:15             39:7
     118:23          following (4)    44:2              128:20             go (21)
  filing (2)          29:19 30:14    frequent (2)     Gaines'    (2)       7:13 8:6 9:13
   4:5 79:5             37:20100:19   103:23 111:14   34:13 114:4            10:10 14:8
  find (8)           follows (1)     frequently (7)   Gaines's    (3)        17:24 29:16
   43:18 57:13        6:4             44:16 45:3      29:14 46:19            31:4 42:6
     110: 18         force (1)          71 :23 102:9    52:24                44:8 57:12
     117:15,25        4:10              102:23 103:2 Gains's (1)             62:15 68:16
     122:9,12        forget (1)         125: 14       33:14                  80:7 84:23
     126:3            35:12          fresh (1)        game (1)               85:16 86:12
  finding (2)        form (4)         46:23           41:23                  94:2 110:2
   55:6 85:22         4:7 33:16 43:6 Friday (2)       gang (12)               115:11,12
  fine (2)              48:21         29:2 40:25      32:22 33:3           go-to (1)
   97:22 123:23      formal (1)      friend (1)         34:11 35:18         17:25
  firm (1)             109:7          98:2              89:23 91: 17       goes (3)
   7:5               formally (1)    friendly (1)       91:22    108:16     6:18 8:7 56:24
  first (24)           100:15         125:5             119:9,13,19        going (67)
   6:2 10:3,5 13:4   forms (1)       friends (2)         120:19             6:18 7:18 21:9
     14:8 17:20        85:7           53:16 107:25    gangs (2)              22:2 23:14
     20:4,15 21:8    formula (1)     frisk (3)        33:9 36:10             28:10,17
     29:7,25 30:5     43:13           115:18 117:8    genera1(8)             29:24 30:18
     41:7,14 42:15   Forty (1)           117: 11       3:8 26:5 36:17         32:8 33:25
     69:21 76:17       97:15         front (3)          79:12 102:15          39:21 40:2,13
     76:18 100:23     forward (1)     21:10 38:5         111 :24              42:22 45:7,8
     103:24            86:12             83:8            112:22               49:2,3 54:14
     116:12,12        forwarding (1) full   (5)          120: 19              55:3,21 56:12
     126:18            77:4           8:4 53:19 54:8  General's     (2)       56:17,18,19
     132:21           found (20)        64:24 116: 12  33:24 41:15            58:7,14 62:9
   five (6)            24:5 29:14    further (8)      generally    ( 4)       62:10,11

               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 148 of 164
                                                                       July 16, 2020
                                                                             Page 148

    63:20 64:9       grievances (1)    25:6 43:12      hereunto (1)          104:2 123:17
    65:5 72:21,22    95:8              90:16 96:2      138:18                124:6
    72:24,24         grind (1)       handwritten ...   hesitant (1)       imagine (1)
    75:17,18,21      48:10           114:20            52:12               78: 11
    76:7 78:4        ground (2)      happen (2)        hide (1)           immediately ...
    84:10,16         6:177:14        38:24 85:12       32:5                40:22 55:12
    85:24 86:12      groups (1)      happened (12)     highlight (1)         80:17
    86: 18,22 87:3    13:9           33:19 55:19        131:17            impart (1)
    89:9 93:14       guard (3)         80:8,9 81 :24   hire (1)            110: 13
    101:18           53:18 55:2,5      89:9 90:4,5      12: 18            impeachmen ...
    103:16,17        guards(3)         94:24 106:10    honestly (3)        54:25 55:3,8
    107:7 109:17     44:3 87:12        1 18:21         38:7 53:4,23       important (1)
    110:7 112:2        111:15          133:22          hope (2)            8:7
    113:8 114:13     guess (13)      happening (3)     23:12 83:8         incident (29)
    123:2,22          6:1711:516:7   43:8 53:23        hoped (1)           14:12 19:16
    127:19             21:929:24       133: 13          127:18               26:7,16 28:12
    129:25 130:2       33:19 44:10   happens (1)       hot (1)               31:15 33:20
    130:20             45:22 46:17    125: 14           32:8                 34:10,11
  good (9)             47: 12 57:3   happy (1)         hour (1)              37:15 38:19
  6:15,16 44:6         97:7 116:3    7:17               106:25               39:8,18 43:11
    44:12 75:25      guessing (3)    head (S)          hundred (1)           50:21 72:6
    98:2,25           21:18 65:9,22  65:21 119:3        111:16               76:21 77:12
    108: 18          guilty (11)        128:3,4        hundreds (1)          78: 19 79:25
    112:22            40: 14, 15, 18,22 129: 11         43: 11               80:14 84:21
  gotten (2)           40:23 53:25   hear (2)                                91:3 103:4
  78:2 98:3            90:13 105:2    8:2 39:16                I             119:14122:7
  graduate (S)         128:21 132:8  heard (6)         idea (S)              122: 10,23,24
  93 :20,21 94:5       133: 15        35:25 40:20       17:9 34:3         Incidentally ...
    94:6,8           guys (1)          54:8 117:23       57:21 73:14        69:18
  graduated (3)       109:12            122:18,19        73:17            incidents (1)
  9:11 95:2,14                       hearing (S)       ideally (1)          19:23
  grand (18)                H         7:22 19:2 40:3    24:12             included (1)
   20:10,17 22:12    half (1)           123: 14        identification ... 104:12
    24:11,13         106:25             135:10          6:14 25:23         including (2)
    43:25 44:17      hand (3)        hearings (4)        62:21,25           28:14 84:4
    75:3 86:6        75:2 88: 19      124:15 125:3        137:10           incorporated ...
    89:7,13 90:17      138:19           125:10 135:9   identified (1)       19: 18
     107:24 110:9    handle (6)      held (S)           78:21              increase (1)
     110:10118:8      13:1756:9       2:5 8:23 13:13   identity (1)         97:25
     135:10,13         90:19 96:10      62:18 138:4     4:19               independent ...
  granted (3)          96:13,15      help (I)          IG (1)               89:15
   64:21,22 86:14    handled (4)      16:6              101:13             independent!...
  great (2)           18:13 47:15    helped (1)        IG's (9)             57:6 65:20
   8:14 83:10          61:4 68:25     24:15             48:23 49:24          89:8,14
  grew (1)           handling (7)    helpful (2)          74:7 101 :4      INDEX (1)
   11 :2              15:18,18 24:24 17:2123:16           102:6,21          137:2

               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 149 of 164
                                                                                 July 16, 2020
                                                                                        Page 149

  indicate (7)        infractions (1)       interacted (1)          84:25 I 00:5     issues (1)
   32:20 42:2,3        18:25                 125:4                  102:23,25         65:4
     46:6 50:22       initial (1)           interaction (1)      investigators ...   item (9)
     115:16            78:12                 50:20                14:11 49:16,23      23:19,25 24:20
     116: 19          inmate (34)           interactions ( ...      51:10,17           24:21 25:5,6
  indicated (1)        18:11,11,12           101:23                 73:20 85:8         29: I 3,25
    123:5                19:12 20:8,8       interest (4)            102:6,8,12         31: 17
  indicates (4)          20:13 29:5,14       66:24 67:7,18          123:16 124:5     items (6)
   69:5 70:7,22          30:21,21              70:13             involve (1)          18:9 30:22,23
     71 :4               31:12.23 32:4      interested (2)        26:16                31:3 50:7
  indicted (3)           32:7,9,12,21         14:18 138:14       involved (46)         59:4
   74: 19,22,24          38:1939:13         interpretatio ...     21:14 23:16
  indictment (1...       41:255:6             120:7                 24:23 29:10               J
   30:24 56:24           56:20 85:23        interview (8)           30:17.20 31:2    J-A-E-N-D-...
     58:23 64:4          91:21 104:9         49:18 50:23            33:12 42:9,21     65:17
     66: 15,24           114:12 117:3          51:4,14              43:19,21         J aencric (3)
     67:23 69:16         118:17 122:5          100:24101:6          44:23 45:4,20     65:17 128:25
     130:16              125:17,24             134:16,20            46:5,24 48:25       132:20
     133:18              128:20 132:4       interviewed (5)         49:8,1150:11     jail (5)
  indictments (6)     inmates (24)           26:17 49:17            58:22 59:3        32:9 91:5,9
    28:14,20 56:17      18:8,15,25             50:1651:9            60: 19,20,22        96:12 104:12
     58:19 59:7          34:24 36:14           101 :4               64:13 66:10      James (2)
     62: 11              55:3 56:18         interviewing ...        73:8 77:15        41:10 51:17
  indirectly (1)         57:21 60:6           121:9134:17           85:2,6,22        jargon (1)
    138:15               61:22 84:3         interviews (1)          86:3,25 87:7      110: 17
   individual (3)        87:16 92:11          73:19                 87:10,13,23      job (20)
    22:6,16 23:7         92:15 105:7         intimately (1)         89:10 99:17       8:20 10:3,5,7
   INDIVIDUA ...         108:9,12             50:11                 110:4 111:23        14:2,3 15:13
    1: 17                112:18,23           introduced (1)         115:20 122:6        44:6,12 53:11
   informant (1)         118:6 120:14         77:9                  129:13              57: 12 74:4,11
    117:4                121 :24             introducing (1)      involving (20)        94:13 98:23
   informant's (1)       125: 10              78:17                19:24 20:7           112:9,16
    118:18               135:21              investigation ...      26:13 34:11         124:21,23,25
   informants (2)      inside (3)             49:3,9,12             47:3,12 48:22    Joe (1)
    113:3 118:5         107:4 113:3            50:12 53:13          57:9 60: 19       18:3
   information (...      118:13                72:19 73:4,9         66:18 76:22      John (1)
    19:20 32:2         Inspector (2)           103:11,20,25         78:19 84:18       56:7
      39:2 40:3,18      33:24 41:15             104:7,12            99: 12 104:4     Johnson (17)
      40:20 50:9       instantly (7)            123:12               111:18           35:7,7121:19
      54:20,21,21       42:14 46:18,24       investigation ...       114:17,21,24       121:19,21
      54:22 55:15        54:2,3 55: 18        48:22 49:14            132:21             122:2,6,13,22
      56:23 64:18        55:19                  100:4 101:14      Island (1)            122:23 123:5
      83:23,24         Institute (1)         investigator( ...     94:18                123:10,13,18
      86: 11 87:6       56:8                  41:10 51:20         issue (4)             124:8 125:17
      103:17104:5      instructions ( ...       52:6,8 58:21       42:7 60: I 8,21      126:23
      118:5 124:4       8:12                    64:12 84:21          64:11           Johnson's (1)


                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 150 of 164
                                                                               July 16, 2020
                                                                                   Page 150

    123:22              justice (6)      Knight (7)          90:11,12,17        large (1)
  join (1)               56: 14 66:25    41:17,18,18         91:16,18 92:8       12:20
   66:23                  67:7,18 70:13    50:18 101:7       92: 12 95: I 0     Larossi (1)
  Jon (11)                95:22            I 01 :22          98:7,9,24           102:24
   12:1715:8                               I 05:20           99:9, 11 I 02:4    lasted (l)
    16:19 59:10                  K       know (178)          102:9,9,11          106:24
    59:22 63:2,13       keep (4)         7: 14,20,24 9:2     104:17105:4        late (1)
    70:3 71:4           72:18 82:3         13:3 14:9         105:11,14           19:24
     130:8,25             99:20,23         19:16 24:25       109:5,7,8,10       law (14)
  journal (1)           kept (3)           27:11,17,20       109:11,23           4:21 7:5 9:11
   94:16                57:15 82:16        28:2,6,11,15      111:12,15,17          9:13,14 10:4
  judge (9)                127:19          29:16 30:2        112:9,13,15           64:2 67:4
   68:6,7,9,13,16       key (1)            31:25 32:13       112:16,20,21          93:18,24
    68:17 70:16         72:25              32:14,15          112:24 113:2          94:25 95:2,3
    88:5 133:3          kind (51)          33:10,23 34:2     113:5,6,7             95:14
  judges (4)             11:314:15         34:6,12,14,21     115:5117:10        lawsuits (3)
   59:23 60:2              16:3 17:25      35:3,7,11,12      118:7,15            7:7 79:3,5
    61:12,18               32:7, 19,25     35:22 36:17       119:12 120:3       learned (1)
  July (3)                 34:8,17 35:10   36:18,19          120:4 122:4         41:22
   2:8 138:5,19            35:11,13 36:8   37:25 38:2,24     123:6,7 124:6      learning (1)
  jump (2)                 38:11,23        39:4,9, 15,23     124:8 125:14        64: 11
   83:12 129:10            39:20 41:19     41:19,2143:7      125:15             leave (5)
  jumped (1)               41 :22 48:25    44:20 49:5,7      127:13,14,17        10:7 93:15
   76:25                   49:5 50:3, 13   49:10,15,19       127:18,20,20          97:19 98:17
  jumping (2)              52:11 54:15     49:21 50:2, I 0   129: 17               100:13
   76:8 129:7              58:8 67:15      50:16 51:13       130:13             led (l)
  Jurat (1)                73:7 85:18      52:9,15 53:5      133:19,20,22        127:4
   135:25                  86: 19 87:22    53:23 54:12       135:18             Leeds (142)
  Juris (1)                97:10 98:4,7    55:12,17        knowing (6)           1:212:46:1,8
   9:9                     103:15 104:6    56:10,11,23     26:753:19               6:15 7:1 8:1
  jurisdiction (1)         I 08:23         57:4 58:16,25     54:8 64:24            8:159:110:1
   68:13                   109:11,15,20    59:25 60:10       79:23 86:10           ll:112:1
  jury (24)                110:6,12        64:5,7,16       known (1)               13:1 14:1
   20: I 0, 17 22: 12      118:9,12,24     65:15 66:11      32:4                   15:1 16:1
     24: 12, 13            120:2,6         72:9,12,21                              17:1 18:1
     28:25 29:3            124:20          73:2,5,7,15             L               19:120:1
     40:6 43:25            127:13,21       73:24 74:2,3    L (3)                   21:122:1
     44:1765:21            129:9,20        74: I 0, 13      4:2,2 6:2              23:1 24:1
     75:4 86:7          King (1)           75:10 77:2,9    lack (1)                25:1 26:1
     87:6 89:7,13        41:16             77:14,22,25      72:13                  27:1 28:1
     90: 17 107:24      knew (10)          78:11,14,17     laid (1)                29:1 30:1
     109:17110:9         I 9:3 34:5,12     78:21,22 79:6 109:2                     31:132:1
     118:8 132:22          40:16 42:14     81 :23 82:2,10 language (6)             33:1 34:1
     135:10,13             42:19,19        84:18 85:11      60:23 66:17            35:1 36:1
  jury's (1)               53:10 64:19     86:25 87:9        67:5,11,15            37:1 38:1
   110: I 0                118: 11         88:7 89:22,24      104:18               39:1 40:1

                  DEITZ Court Reporting ... A Lexitas Company
                                 800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 151 of 164
                                                                             July 16, 2020
                                                                                  Page 151

     41:142:1          133:1 134:1       130: 15          132:2               8:23 25:21
     43:1 44:1         134:15 135:1    letterhead (1)     lingo (1)            94:18,21
     45:1 46:1         136:9 137:4     71:3               110: 17              96:23 97:20
     47:1 48:1         138:4           letters (23)       Link (1)              106:12
     49:1 50:1       left (18)          58:14 61:22,25    2:7                   131 :24
     51:1 52:1        10:11 12:7         62:2,5,7,13      list (8)            look (37)
     53:1 54:1         16:7,1117:6       62:19 65:7       47:3,8,11,12        12:10 14:17,19
     55:1 56:l         17:24 21:4        71 :3 84:2        47:13 57:15         21:18 23:13
     57:1 58:1         38:4,7 41:24      87:20 88:5, 13    85:10 129:15        26:23 35:4,5
     59:] 60:1         45:10 82:7,11     88:15,18         listed (3)           35:14,19
     61:1 62:1,23      82:20 99:20       92:14,16,20      26:13 93:8           37:11 42:22
     63:1 64:1         100:15            130:5,6,10        131 :7              46:11 56:11
     65:1 66:l         124:25 125:6      137:12           litigation (2)       59:16 61:5,8
     67:1 68:1       left-hand (1)     level (1)          4:22 5:4             61:11 62:2,12
     69:J 70:1       71:4               40:7              little (24)          62:24 63:6
     71:1 72:1       legally (1)       Levy (25)          21 :3 31:8           69:9 78: 11
     73:1 74:1       54:16             3:6 6:6 7:4         34:23 38:8          82:24,25 83:5
     75:] 76:1,4     LegalView/Z ...    10:13 13:11        44:2 45:23          83:7.11 88:13
     77:1 78:1       4:16               51:2362:15         76:9 85: 19         91:20 92:18
     79:1 80:1       Leone (4)          75:14,18,21        96:25 98:4,6        100:16
     81:1 82:1       68:3,8,9 133:4     76:13,17           99:16 100:12        103: 15
     83:1 84:1       let's (12)         83:12,20           100:22              109:12
     85:J 86:1       12:7 20:20          106:20            106:17 109:9        118:23
     87:1 88:1        21:6 31:4         125:12             109:14              122:20
     89:1 90:1        35:12,13          128:25 130:2       122:20 124:2       looked (8)
     91:1 92:1        44:21 62:15        130:4 134:12      125:7 129:9        39:8 44:24
     93:1 94:1        81:13 87:11        135:4,11          129:21              83:6 85:21,25
     95:1 96:1        98:4 102:18        136:4 137:4,6     131 :13 133:8       86:7 122:5,23
     97:1 98:1       letter (48)       Levy's (1)         local (2)           looking (16)
     99:1 100:1      59:11,15,16       79:9               15:23 95:21         11:4 23:10
     101:1102:1       60:4,11,13,16    Lewis (1)          located (3)          25:17 26:4
     103:1 104:1      60:23 62:3       50:24              10:20 11 :3          46:9 55:22
     105:1 106:1      63:2,1165:11     Lexitas (1)         94:17               69:24 85:10
     107:1 108:1      66:13,16,22      4:17               locations (1)        88:8102:19
     109:1 110:1      67: 19,20,22     LEXITAS-L ...      4:16                 111:18
     Ill:! 112:1      67:25 68:2,7     2:6,6              locked (2)           119:25
     113:1 114:1      68:20,23 69:4    liaison (1)        53:20,21             126:11,18
     115:1 116:1      69:8,10,13,19    17:16              locker (1)           128:24
     ll7:l 118:1      69:23,24 70:7    lieutenant (3)     50:8                 129:23
     119:1 120:1      70:8,15,21       18:3 38:16         lockers (1)         looks (6)
     121:1 122:1      71:13 88:12       39:3              50:6                84:6,22 88:8
     123:1 124:1      90:12 105:8      liked (1)          logistically (1)     106:9 115:21
     125:1,9 126:1    113:14,19,21     48:14              61 :3                115:22
     127:1 128:1      113:25 114:6     liking (1)         logistics (1)       lot (9)
     129:1 130:1      114:8,11,19      110: 10            11: I 9             31:9 53:12
     131:1 132:1      119: 16          lines (1)          long (8)             73:4,5 77:15

               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 152 of 164
                                                                         July 16, 2020
                                                                             Page 152

     103:23          43:18 44:4,12      131:7          80:20              126:9
     110:16111:3     44:16.22 45:4    meaning (2)      mention (6)        missed (1)
     119:2           45:7 46:2,24     30:19 132:8      38:9 90:6          134:9
                     47:3,18,22       means (2)          113:18           missing (1)
         M           48:2,4,14        56:22 61 :24       126:14           71 :11
   MAD/ATB (1)       51:9.14 58:11    meant (7)          134:24 135:5     mistaken (1)
   1: 13             59:13 60:8.21    34:20 36:4       mentioned (17)     9:6
   main (3)          65:4 73: 12,24     110:22         34: 18 36:25       misundersta ...
   45:17 47:19       74:3, 10 76:22     117:24          38:20 76:20       127:9
     60:9            78:20,22           119:22120:7     77:10,14          misundersto ...
   making (5)        80:20.23           121 :15          101:3103:8       126:9 127:7
   11:23 39:15,18    82:22 85:5,21    meet (5)           110:25,25        moment (4)
    49: 11 53:25     86:2,5, 15       14:10 23:14        114:6119:8       21:5 52:13
   manner (2)        87:4, 11 89:20    61:1885:8         119:18            55:17106:19
   4:20 39:24        90:6 99:3,24       108:25           127:14,18        Monday (6)
   March (4)         100:3 101:4      meeting (25)       128:25           29:4 40:4,6
   10:9 50:25        102:15 103:5     4:16 27:7 28:8     133:24            46:7 47:25
     101:12,22       103:18,20,25      28:22,24        mentioning (2)      100:19
   marijuana (2)     105:16 106:8      29:15 31:4,6    33:8 34:14         month (1)
   112:3,4           110:7 111: 18     41:25 45:15     message (1)        103:12
   Mark (1)          112:9 117:2       49:22 59:21     77:8               months (4)
   70:16             122:6.17          61:12,14 81:6   messing (1)        14:10 20:22
   marked (11)       123:3,8,8,15      81:11 102:8     57:20               33:19 110:5
   4:23 6:13        Matt's (1)         105:17,19       met (12)           morning (8)
    25:2137:8,17    121:12             108:20,23       20:1621:8          6:15,16 29:4
    62:20,24        matter (4)         113:9,14         27:4 29:2          35:6 40:4,6
    67:20 69:10     72:21 91 :20       116:6 134:24     52:21 101 :21      78:10 79:20
    88: 16 130:6     103:13           meetings (3)      102:11,13         motion (13)
   marriage (1)      138:16           106:3 108:7       107:18            56:21 60:25,25
   138:13           matters (8)        110:23           109:19             63:25 64:4,l 0
   Master's (2)     5:411:15,16       Melissa (1)       113:22 124:5       64:21 65:13
   94:12 134:10      61:1367:7        50:24            method (1)          66:9,23 68: 15
   material (11)     71 :16 72:15     member (2)       7:23                70:12 105:12
   30:19 31:2        73:22            89:23 91:17      middle (1)         motions (5)
    47:23 52:18     Matthew (9)       members (9)      80:14              57:22 62:10
    54:18,23 60:9   1:16 7:10,12      11:2535:18       mind (1)            67:17 72:10
    64:13 86:19      19:25 21:14       53:14 91:22     46:23               133:22
    86:23,24         28:8,22 30:6       108:16         minutes (2)        motivating (1)
   materially (1)    76:5               119:20         106:13,25          11:7
   87:7             mean (14)           120:19125:5    mirror (2)         mouth (6)
   Matt (74)        14:4 18:22          134:7          67: 1o.10          29:14 31 :25
   27:4 29:9,15      35:22 36:12      memorandu ...    misbehavior ...     32:6, 18 54:9
    31:25 32:8,10    57:11109:14      85:7             18:24 19:12,17       116:4
    32:11 39:11      118:11,22        memorandu ...    misdemeano ...     move (6)
    39:17 42:16      120:5,8,9        85:15            96:2,11            35:13 58:23
    42:20,23         127:2 129:8      memory (1)       misheard (1)        59:6 62:11

              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 153 of 164
                                                                             July 16, 2020
                                                                                  Page 153

      97:24 133:16   never (20)           46:6,11 47:2    4:2                   16:14 21:12
    moved (2)         15:21 39:23         55:22 56:6, I 0 O'Mara (5)            22:24 33:24
    28:20 30:22        48:4 53:4          57:2 61:6,15    56:7.15 57:3,7        38:7 40:23
    moving (2)         87:18 90:4,5       61:17 79:15        57:7               41:9.15 47:15
    58:18 67:12        90:8,10 91:15      79:20,22 80:2 oath (2)                47:24 48:19
    Muldoon (2)        99:14,14           80:6,6, 15, 18  4:10.17               48:21,23
    132:25 133:16      107:16 108:5       80:19 81:10     objecting (1)         49:10,17,19
    Mulligan (3)       !08:10,13,17       81:15,18,25     43:5                  49:25 50:15
    6:25 138:3,21      122:3 124:17       82:9, 19 83:23 objection (7)          51:6,7,1 LIS
    mumbled (2)        128:15             84:12 88:9      43:2 44:8, 18         51 :20 52:7
    I 10:9,13        new (26)             106:9,16,16        48:12 52:19        57:16 59:6
                      1:3,7,7,I0,14       106:23             125:12,13          60:8 63:19
          N            1:14,16 2:9        109:12,13       objections (1)        64:9 65:13
   N (3)               3:5,8,9,10 6:3     111 :2 115: 11  4:7                   66:9,14,21
   3:2 4:2 6:2         6: I 0,21 7:8      115:19          obligated ( 1)        67:17 70:12
   nail (1)            9:18,19 10:6       116:20          103:15                71:9 72:16
   100:14              10:20 14:8         119:25          obligation (2)        73:6,13,21
   name (17)           19:7 56:7,23       120:16 121 :6 5:364:17                74:7 76:15
   6:7 7:4 22:18       77:1198:8          126:11,12,17 obligations (2)          79:9 82:8
     35:6 36:25      newspaper (1)        127:3 128:24 40:8,12                  89:4,6 92:9
     37:6 39:17      66:4                 129:24          obviously (3)         94: 17 96:21
    41:16 51:18      nine (1)             137:11          82:8 I 09: 18         97:7 98:9
     65: 19 76:4     21:20              notified (1)         125:6              100:21 101:4
     77:15 84:22     non-party (1)      60:15             occasions (2)         101 :9,14
     86:16 120:17    2:3                notify (1)        118:16,20             102:6,21
     121:19          normally (1)       60:17             occurred (11)         104:2 I 06:4
     122:21          98:19              November (1)       I 9:24 26:16         107:11 109:6
   named (3)         Northern (3)       132:23               38:545:11          111:5118:4
   22:6,16 132:24    1:3,10 7:8         noxious (1)          52:7 80: 14        123:17124:6
   names (3)         Notary (3)          18:14               101:8 106:3        124:25 125:5
   101:17121:2,4     2:8 6:3 136:16     number (17)          I I 8: I 0         134:16
   nature (2)        note (5)           18:24 21 :13         119:14           officer (70)
   66:17 79:3        61:9,20 84:6         28:13 42:11        132:23           1:16 4:10,17
   Naythen (5)         114:20             42:12,20        occurrence (3)        7:10,ll 19:13
   46:14 103:7,8       125: 12            43:15,19,20     26:12 102:10          19:25 24:19
     103:22          noted (1)            43:22 44:24        102:14             24:20,23
     114:18          136:6                56:25 64:16     October (2)           29:10 30:7
   need (4)          notes (72)           71 :6 77:3,25   27:24 70:23           31:5,1132:20
   4:18 21:25        6:12 21:10,19        96: 11          offenses (1)          36:13,20
    40:10 75:25        25:10,13,17      numbers (1)       96:6                  37:21 41:24
   needed (9)          25:24 26:4,6     12:22             office (82)           42:9, 10 44:23
   15:25 16:6          26:8,11,13,15    nuts (1)          8:19,21 10:12         45:15,16 46:8
     18:2 38:2         26:24 27:3       73:9                 10:24 12:2,6       48:11 52:16
    42:18 55:8         32:24 35:5, 14                        12:15,21 13:8      53:8 57:14
     102:17 103:3      35:19,21 37:8            0            13:25 14:18        73:25 74:5,11
     I 09: 15          37:9,15,16       0 (1)                15:3,13 16:12      74:15 78:20

                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 154 of 164
                                                                              July 16, 2020
                                                                                     Page 154

     78:22 84:25      once (4)            108:4              131 :25           97:25
     86:22 89:25       14:9 58:18       overcome (1)         135:25 137:3      pending (1)
     93:5 103:9         64:2.20         65:2                 137:10            7:8
     104:4 107:3      One-Click (1)     overheard (1)      pages (2)           people (21)
     107:14,18,25     2:6               124: 18            25:21 79:15         8:817:18,21
     I 08: 19,24      ones (10)         overriding (1)     pants (1)            26:9 29:4
     111:4112:12      44:25 46:4        22:23              120:10               35:3,23 36:9
     112:21 113:2      47:17 57:13      overturned (3)     paperwork (1)        49:24 50:9
     113:18,22         58:7 66:18       65:24 130:15       124: 19              60:20 63:3,21
     114:5 116:7       84:4,10 100:5     133:18            paragraph (7)        65:16 67:21
     117:12,18         131:5            Ozzborn (47)       92:18,19,22          69:15 90:7
     119:8,18         Ontario (9)       1:113:47:9          115:13,14           98:10,20
     122:12 125:3     8:18,20 16:13      22:6, 13 23 :20    116:13              109:5 120:20
     125:16,21         51:6 97:17        27:9,12 28:6       126: 19            people's (1)
     126:4 128:15      98:3 100:11       29:20 30:8        part (15)           49:13
     129:12            100:20 101 :9     47:6,20 63:4      14:2 23:17          percentage (2)
     130:20           open (1)           63:21 66:18        25:933:11          43:22 125:15
     134:17,20,24     104:7              67:21 69:2,3       40:2, 11 59:25     period (2)
   officers (14)      opening (1)        69:5, 19 70:9      73:3 87:15,15      15:11 74:4
    18:13,16 24:15    54:9               72:4,10 74:16      98:17,23           person (10)
     24:17 36:19      opportunity ...    75: 12 76:6, 19    I 03: 14           8:1017:15
     42:25 44:17      98:8               78:18 79:4         104:11              18:2 24:18
     60:22 108:12     oppose (8)         88:14 90:16        118:12              31:332:5
     108:15 109:6     60:24 62:10        90:21 91 :3,6     participate (1)      39:12 53:22
     118:4 120:24      63:25 64:3,10     91:8,14,16        134:20               90:5 124:21
     125:11            65: 13 70: 12     92:4 105:9        participating...    person's (1)
   officers' (1)       86:18             131:6,18          4:16                36:25
    121 :4            opposed (3)        132:6,7           particular (12)     personal (8)
   offices (1)        112:18132:11       134:25 135:6      17:15 31:23         77:2,5 78:6,8
    98:19              132: 16           135:15             39:13 50:21         78:15 82:4
   official (2)       options (1)       Ozzborn's (3)       89:1691:3           83:23 110:6
    1:17 6:23         56:25             22:10 28:14         92:25 95:18        personally (1)
   okay (29)          order (1)          30:24              97:4 110:22        99:10
    22:4 27:4 43:4    68:10                                 115:17             perspective (2)
                                                  p         116:25             53:6 57:4
     46:14,17 56:6    originally ( 1)
     61:7,10 69:12    68:14             p (3)              particularly (... pertaining (1)
     75:18,20,24      OSI (5)           3:2,2 4:2          44:20               82:21
     76:2,10, 11      101:18,22,23      P-0-R-T-E-...      parties (7)         phone (11)
     78:25 79:21       102:21           115:23             2:5 4:5,14,20       49:24 76:18
     80:8 83:2, 19     105:18           p.m (1)              5:2 68:19          77:7 91 :5
     83:22 85:18      outcome (1)       136:6                138:14             102:2,19
     94:8 115:10      138: 15           packet (2)         parts (1)            104:12,19,22
     116:16119:4      outset (1)        19:19,19           6:21                 105:25 124:7
     133:2,5 136:3    57:19             page (7)           party (3)           phones (2)
   old (1)            outside (3)       115:12116:11       5:3,4 138:9         77:5,5
    82:18             18:19 19:6          126:18           pay-wise (1)        phonetic (1)

                   DEITZ Court Reporting ... A Lexitas Company
                                  800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 155 of 164
                                                                              July 16, 2020
                                                                                   Page 155

     102:24           125: 18           10: 17             preparing (7)       13:24 14:5,7
   phrase (7)       plants (1)          posed (1)          28:25 29:3            14:13,14 15:4
   18:21 35:17,25   55:2                42:7                 40:6 46:22          15:18,22 16:9
     66:22 67:2,9   plate (1)           position (4)         52:22 107 :22       17:25 18:3,19
     110:22         32:9                8:23 15:17           135:9               19:2,6, 10
   place (9)        platform (1)          53:557:19        present (16)         23:8,9,17
   4:18 26:22       6:20                positions (1)      4:14 23:18           24:11 30:15
     50:24 51:4     plea (3)             112: 18             25:19 27:18         32:3 33:9,15
     77:19 87:14    40:23 55:14         possessing (1)       28:3 41:11,11      33:17,21,23
     112:17           56:22             23:21               41:12,13 51:8       34:4,16 36:10
     124:15 133:3   plead (8)           possession (8)       55:4 75:3           38:1743:10
   placed (7)       40: 13, 14, 18,22   4:25 23:8 24:5       107:2 109:17       43:23 44:3
   34:24 36:13,21     53:25 90:13         29:7,24 30:5       115:6 124:17       46:3,4,21
     38:21 90:8       104: 10 132:8       105:6 130:11     presentation ...     47:14 50:5,6
     91:13 92:10    plead/sen ten ...   possible (3)       74:25 90:18           53:14,15,18
   placing (1)      132:15              81:3 125:16        presented (2)        57:13 69:7,20
   90:7             pleading (2)          131 :16          4:24 118:8            70:24 86:2
   Plaintiff (2)    105:2 128:21        possibly (3)       presenting (4)        87:10 89:3
   1:4,12           please (5)          53:9 54:24         4:23 20: 10          90:3 96:14
   plaintiffs (7)   7:14,19,24 8:3        118:19            22:12 24:10         97: 10, 13
   6:13 25:21         37:13             post-it (1)        presently (1)         102:7,17
     62:20 69:10    point (33)          84:6               7:7                   103:4 110:4,7
     82:22 130:7    17:23 28:17         potential (1)      press (1)             110:17, 17
     137:10           32:18 34:9,17     15:3               134:7                 111 :5 112:7
   Plaintiffs (1)     38: 12,24         potentially (1)    pretty (5)            112:14,19,23
   3:3                39:22 40:8        30:16              16:21 24:9            113:4 118:13
   plan (1)           45:5 50:14        practice (3)         41:2198:25          121:7 123:21
   41:23              52:13 53:7        9:17,20,23           110:14              125:4 132:22
   planning (1)       72: 13,20 74:8    practicing (2)     previous (2)        prisoner (1)
   104:20             75:3 81 :24       9:21 71:22         70:8114:17          96:9
   plant (1)          82:2 83:5         prep (9)           primarily (1)       prisoners (1)
   125: 19            91:12 94:11       106:12 107:3,5     13:23               36:22
   planted (17)       96:8 101:18         107:14,17        primary (3)         prisons (2)
   41:2 66:5 92:3     110:4 119:5         109:6, 15        16:3 29:10          14:22 18:7
     108:9,12         119:18121:5         121 :9 128:14      132:9             privilege (1)
     116:8,14,21      126:7 127:11      preparation (...   principals (1)      128:8
     117:13           128:5,10          29:17 40:3         22:23               probably (16)
     122:13           135:7               106:24           printed (1)         24:22 45:5
     123:25         Points (1)          preparations ...   82:19                 55:13,16
     125:23         17:24               135:13             prior (10)            56:13 65:5
     126:15,24      police (6)          prepare (2)        4:25 11 :23           72:2,25 80: 13
     133:10 134:3   14:9, 12 85:7,9     38:13 85:9           25:8 28:7           84:7 90:23
     135:20           85:15 109:6       prepared (5)         56:15 107:17        96:10 103:12
   planting (4)     Porten (1)          26:6 39:25           108:7,14,19         114:4 129:10
   35:2 93:6        115:23                61:21,25           108:22              129: 14
     121:22         portion (1)           109:10           prison (71)         problem (8)

              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 156 of 164
                                                                             July 16, 2020
                                                                                   Page 156

     39:641:3          prosecutions ...    pursuing (1)             R            122:19 128:2
     42:2,4 84:14      13:24 14:5          77:10             R (4)             reason   (15)
     119:9,13            15:25 16:9        put (21)          3:2 4:2 6:2        10:22,25 11 :6
     123:6               18:6 85:4         11:5 32:21          138:2             38:21 44:5,7
   problematic ...      96:4,5 98:7         33:18 34:21      racked (1)          44:15 55:7
   42:9                prosecutor (1. ..    35:22 37:2,4     54:5                64:8  67:3,11
   problems (3)        15:24 16:2,3         53:4 89:6        raid (1)            68:16 110:3,8
   34:15,25 53:12       22:9,11,21           119:19,22       50:5                124:12
   procedurally ...      89:3,10 91:24      120:4,9,9,20     randomly (1)      reasonable (1)
   68:10                95:24 97:10         121:7,10,13      44:23             83:21
   procedure (2)         110:3 112:10       123:11,23        rapport (2)       rec (1)
   64:2 67:4           Prosecutors (1)       126:13          108:19 112:22     32:13
   proceed (1)         56:8                putting (5)       razor (1)         recall (93)
   50:14               provide (3)         34:18,20          32:19              19:25 20:4, 18
   proceeding (1)      7:6 8:4 77: 17       120: 18          re-prosecutio ...   22:5,8, I 0, 13
   89:13               provided (5)          121:15,25       65:6                22:15,17,19
   proceedings (...    2:7 21 :21                            reach (1)           28: 18 29:20
   71 :12                52:23 73:21               Q                             33:6 41:12
                                                              102:21
   process (3)           131:19            Quarterly (2)                         46:23   49:23
                                                             reached (2)
   38:12 49:9          providing (1)       94:16, 19                             57:6,9,16,23
                                                             32:18 77:24
     58:16             8:5                 question (15)     reaching (1)        58:2,20,24
   produced (1)        pry (1)             4:7 7:15,18,21                        59:19 60:14
                                                             76:17
   116:3               73:8                  8:4,6 16:8                          61 :2,12,14
                                                             reacted (1)
   Promoting (4)       public (14)           31:19 33:5                          65:16,19,19
                                                              122:18
   23:9 24: 11         2:8 6:3 8:18,21       43:9 44:13                          65 :23 66:2,3
                                                             read (6)
     69:20 132:21        8:22 16:13          59:18 80:5                          66:6,7   71:14
                                                              10:17 25:19
   prosecute (3)        50:15 51:7           114:9 129:2       61:8,10 132:5     71 :18,20 72:8
   31:13 96:9           97:17100:11        questioning (2)     132:12            74:14,18   75:8
     112:6               100:20 IO I :9    4:25 121 :8       reading (1)         75:9,10 76:24
   prosecuted (7)        106:4 136:16      questions (6)                         78:13 81 :20
                                                             39:10
   59:12 60:7          publication (1)     35:9 75:15,23                         82:5 84:19
                                                             real (3)
     86:5 88:24        133:25                76:7 129:25                         87:21 88:23
                                                              11 :6 73:9
     97:14 118:17      pull (1)              135:5             84:14             89:2,8,25
     124:9             38:18               quick (3)         realized (1)        90:4,20,25
   prosecuting ( ...   pulled (2)          75:17 84:14                           91:2,5,7,9,11
                                                             30:18
   14:1817:13          32:18 58:6            110: 14                             91:12100:21
                                                             really (23)
     22:5, 15,24       pure (1)            quickly (2)                           IOI :24
                                                              12:10 18:17
     23:7 26:19        134:3               35:5 37:12                            102:16 104:5
                                                               23:18 24:24
     86:13 91:21       purpose (5)         quite (2)           25:3 27:17        104:11,21
     I 02: 18 103 :6   4:21 28:23          21:3 39:22          35:5,10 37:12     I 05:6 106:2,5
     104:24 112:5        60:11,13,16       quote (3)                             113:20 114:7
                                                               50:19 55:16
   prosecution (6)     purposes (3)         117:15,18                            114:17,18,21
                                                               73:7 77:20
   14:21 27:8          54:25 55:4            125: 11           87:5,14 91:24     118:22 119:2
     85:14 90:16         82:13             quoted (3)          97:3 98:2,21      129:2,5,6,   12
     104:20            pursuant (3)        66:3 133:25         98:23 119:2       129:19 133:9
     124:13            2:54:1411:9           134:4                               133:13,23

                DEITZ Court Reporting .. , A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 157 of 164
                                                                                  July 16, 2020
                                                                                       Page 157

     134:5,6,7         records (7)          55:24 63:20       remote (2)           26:8 65:2
     135:12,17         50:22 83:6           76:21 82:16       2:7 4:16               79:24 103:16
   recalled (3)          84:17 91:6,10      132:19            remotely (1)           103:17
   50:2 75:6             104:13,19          135:14            4:18                 reserve (1)
     77:12             recovered (13)     regarding (14)      reopen (2)           75:22
   receive (2)         20:13 23:13,19      12:2 37:8,10        58:18 63:25         reserved (I)
   9:9 76:13             24:20 25:4         57:8 61:13        reopened (I)         4:8
   received (4)          29:9 30:7          63:3 67:21         58:18               respect (5)
   6:12 33:13            31 :3, 12 50:7     69: 13, 19 70:9   rephrase (4)          81:13 99:3
     62:20 76:13         74:16 123:3        73:16,22          7:15 15:16             105:16111:5
   receiving (1)         123:10             100:3 103:18        44:11 76:10          120:18
    115:13             recovering (2)     regards (1)         replacing (I)        respective (2)
   recognize (2)       31:16 87:13        48:19                124:23              2:4 4:4
   25:23 63:9          recovery (5)       regret (1)          report (9)           respond (1)
   recollection (...   29:12 30:21        55:16                19:12,17 38:19      31 :18
    19:15 21:24          39:13 59:3       regretted (2)         39:8 41:4          responded (I)
     23:22 24:6          87:2             54:3 55:19            84:21 122:10       87:12
     29:13 30:6        refer (9)          relaid (2)            122:23,24          response (3)
     31:20 33:11       27:3 32:23         52:5 123:13         reporter (7)         25:16 34:4
     35:15 36:7,16       37:11 46:11      related (2)         4:15,19 6:24           36:24
     45:22 48:20         55:2167:19       34:11 78:7            8:9 10:14,18       responsibiliti...
     52:8 57: 12         71:2101:18       relationship ...      51:24               15:14,22
     60:3 63:18          106:16           98:24               Reporting (I)        responsible (4)
     80:12 81:5        reference (2)      relative (4)        4:17                 20:1422:11
     89:12,15          85:5 129:21         19:23 131 :5,17    reports (6)            25:5 123 :9
     119:24            referenced (4)       132:3              14:13 19:16         restate (I)
     120: 16 133 :6    26:8 84:4,11       relaxed (I)           39:6 43:12         7:20
   recommenda...         103:6             109:14               77:16132:11        result (2)
   84:16               references (1)     relaying (I)        represent (2)        64:16 85:12
   recommende ...      67:22              50:9                24:12 76:5           retaliate (I)
    14:7 56:10         referencing (I)    relevant (8)        representatio ...     114:14
   recommendi ...       119:14            7:7 25:10           61 :16               retaliated (1)
   84:13               referring ( 10)      26: 17 27:8       represented (...     33:25
   record (10)         36:18 46:14          37:22 55:4        60:20 132:24         retaliation (1)
   13:11,13 62:16        47:13,17 56:3      83:7,24             138:9               113:16
     62:18 68:24         61 :20 69:4      remain (1)          represents (2)       retaliatory (1)
     70: 18,21           81:23 93:5        16:24              76:19 78:18          33:15
     103:14              101:13           remember (12)       request (2)          returned (I)
     107:13            reflect (1)        42:16 57:18         78:4 103:13          74:11
     138: 11           61 :17               60:22 62:8        requested (5)        returning (1)
   recorded (4)        refresh (4)          76:16,20           10:16 48:24         47:24
   4:20 6:22           23:22 24:6           78:12 89:19         84:18,19           reveal (1)
     80:24 107:5         63:17 133:6        90:15114:23         122:22              64:18
   recording (4)       regard (10)          129:3,4           requesting (I)       revealed (2)
   4:20 80:17          21:15 26:12        remembranc ...       103:10              31:7 46:7
     107:8,9             37:15 48:15       12: 11             required (5)         revealing (I)

                 DEITZ Court Reporting ... A Lexitas Company
                                800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 158 of 164
                                                                         July 16, 2020
                                                                             Page 158

     49:14         riot (2)             130:18 134:2     115:14           served (3)
   revelations (2) 33:18,20          says (9)            116:17,22         11:10 55:7
   55:24 65:25     role (7)           62:4 66:23         117:15 122:6       59:2
   review (9)      20:12 33:18,21      80:7 92:24        131:21 132:2     Service (1)
    15:3 19:14,21    34:13 58:11       93:3 116:22       134: 15           4:17
     21:23 25:15     86:9 87: 17       117:2,15        seeing (2)         session (9)
     45:16 63:7    Rome (6)             121 :6          74:14 87:13        106:8,12 107:3
     94:17,19      68:23 70: 19      scan (2)          seeking (2)           107:5,14,15
   reviewed (7)      71:16,21 72:5    131:21,22         65:24 68:l 1         107:17121:9
    19:1025:14       72:9            school (6)        seen (1)              128: 15
     45:24 46:3    room (9)           9:11,13,14        124:19            set (5)
     79:18 124:11  38:5,6 51 :5         10:4 94:25     select (1)          32:8 34:3
     124:12          53:20 54:8        95:2             14:20                123: 15
   reviewing (7)     107:4,9,12      sealing (1)       selecting (1)         125: 11
    19:4 42:22       115:24          4:5               43:21                 138:18
     43:1063:17    rooms (2)         Sean (6)          senior (2)         setting (3)
     79:19 91:5,10 6:21 107:10       29:5 103:12       98:13,16            11:17,1948:7
   Richard (2)     Rosario (3)          113:10,15      sense (8)          settings (1)
   3:6 7:4         52:18 54:18,19       114:4 116:9     13:22 15:15        7:25
   rid (2)         rough (1)         search (9)          26:5 36:18       seven (5)
   90:2 108: 16     12:11             24:17 25:4         76:10 101:19      12:25 13:15
   right (41)      roughly (1)         29: 12 30:20      109:20             45:23 65:9
   7:226:14        54:21               32:17 39:12       118:15             87:25
     27:16,25      Rubenstein (2)      50:5 115:20     sent (17)          share (2)
     31:10 32:16   3:3 7:5              132: 10         59:11 60:5         54:12 87:6
     39:16,17      rules (2)         searched (1)        65:8,12 66:13    sheet (5)
     50:25 51:3,19 6:177:14           120:10             67:25 68:2,7      22:2 131 :8,11
     54:5 67:5     Ryan (1)          searches (1)        70:15 71:13         131:12,23
     82:9 83:15,17 132:24             118:10             84:3 88:4,11     shielded (2)
     88: 16, 19,25 Rynecki (2)       second (4)          88:14 92:14       72:14,17
     91:23 92:16   3:3 7:5            62:16 92:18,19     105:8,8          short (4)
     97:8 98:5                         92:21           sentenced (10)      77:7 97:20,22
     100:9 101 :11          s        section (1)        27:12,14,21,24      97:23
     101:15        S (4)              4:14               28:4,7,16        shortly (1)
     105:15        3:2 4:2,2 6:2     securing (1)        69:2,5 70:22      74:8
     106:15        safe  (1)          87:16            sentencing (2)     showed (1)
     111:24117:5   74:19             see (27)           27:19 28:16        66:18
     117:9121:16   Saturday   (1)     12:7 20:20       separate (4)       side (4)
     122:7 123:14 38:14                21:6 25:17       4:1667:6           58:20 71 :4,6
     124:25        saying (15)         38:18,22 46:4     132:3,4            86:20
     126:25 128:3  6:18 8:7 35:11      56:23 59:16     sequence (1)       signed (8)
     128:22          45:10 58:16       60:12 71:10      122:16             4:9,10 59:15
     129:10 131:3    78:18 91:13       74:20 81:13     sergeant (1)          60:5 63:2,13
     131 :21         102:13 123:9      85:16 92:21      115:20               70:4 130:8
   right-hand (1)    126: 14,22,24     93:3 109:24     serve (2)          significant (3)
   71:6              127:15             114:2,11        54:24 56:14        43:19 60:18

              DEITZ Court Reporting ... A Lexitas Company
                             800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 159 of 164
                                                                           July 16, 2020
                                                                                  Page 159

     97:25             113:9               126:23 129:6        85:15           subjected (1)
  similar (4)       speaking (8)           129: 19          statement (I)       92:25
  66:17,17 88:12 24:14 26:3                135:12,17         50:17             submit (I)
     130:6             33:2,2 54:16     specifics (3)       states (4)          58:14
  single (3)           54:22 110:18     22:18 50:2           I :2,9 61 :21     submitted (1)
   30:15 39:10         134:7               58:2                69:18            64:3
     46:3           special (2)         speculation (2)     Statue (1)         subpoena (8)
  sit(])             50:24 101:14        66:4 134:4          67:8               2:5 24:14,16
   14:10            specific (26)       spelling (1)        status (I)            25:9,16 76:12
  situation (4)      I 0:22,25 11 :6     102:24              28:19                77:22 78:2
   39:11,1142:15       13:19,21 16:8    spoke (4)           statute (2)        subpoenaed( ...
     123:2             22:19  24:21      57: 17 74:7         67:6,16            20:7,11,16
  slow (1)             26:7 31:8,15        100:6 128:15     statutory (3)         99:14
   110: 11             42:17 43:14      spring (1)           23:15 64:19       subpoenas (3)
  small (3)            43:15 48:10       21:9                  67:11            11:9 77:21,23
   49:10 73:6          60:23 68:16      stack (1)           stenographer...    Subscribed (I)
     97:7              71:14,18,20       14:12               6:24               136:12
  Smart (1)            104:18           staff (5)           stenographic ...   subsequently ...
   109:9               112:16            34:8 98:13,16       138:8              117:7
  sole (1)             114:19115:2         99:21,23         step (2)           substance (2)
   110:8               117:18           standard (1)         39:2141:14         11:2018:14
  somebody (3)         120: 13           87:23              steps (2)          successful (1)
   39:23 49:7       specifically (...   started (20)         31:16 57:8         65:6
     89:5            12:4 18:10          9:3 12:9,23        STIPULATE ...      Suite (2)
  somebody's (1)        19:22 20:6         13:23 17:20       4:4,7,9,13,23      3:5,10
    120: 10            21:622:14           20:20,24 21 :7   Stony (1)          summaries (5)
  sorry (4)            26:15 28:19         35:8 46:2         94:18              58:8,9 84:14
   41:18 43:4          32:24 33:6          50:15 53:22      stood (2)             130:25
     51:7 134:9        35:14 36:21         80:13,16          46: 18 59:4          131:15
   sort (2)            48:24 56:3          81:21 95:21       stop (2)           summarized ...
    128:7 131:16       59:18 60:13         96:4 100:18        75: 19 76:9        93:14
   sorts (2)           60:14 61:3,23        101 :12 125:2    stored (1)         summary (4)
    18:6 23:9          62:8 72:3         starting (2)         82: 11             84:12 131:7,13
   sound (3)            75:9,11 76:21    20:22 81:22         straight (I)          132:13
    27:16,25 50:25      76:24 78:11      startled (I)         26:11             summer (I)
   sounded (1)          81:20 84:19       34:23              strange (I)         21:9
    50:4                85:20,22         starts (2)           100:22            SUNY (I)
   sounds (2)           88:23 89:2        115:13 I 16:14     Street (I)          94:3
    51:3 106:15         102:5.15         state (22)           3:5               SUPERVISI...
   source (1)           104:6,21          1:7,7,14,15,16     strip (3)           I: 16
    32:3                105: 15             2:9 3:8,9 6:3     115:17117:8       supervisor (3)
   speak (10)           112:13              6:22 7:16           117:11           16:17,21
    47:16 48:6          113:10,19           9:18,1914:8      strong (1)            132:10
      51 :25 78:24      116:9,20            14:11 56:8        55:3              supply (1)
      79:8,11 87:21     120:9 121:10        61 :23 69:6      subject (1)         5:3
      102:22 103 :2     121:15              70:23 85:7,9      58:17             supposed (1)

                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 160 of 164
                                                                         July 16, 2020
                                                                               Page 160

     113:16            75:25 80:15      6:4 20:23 44:4      45:25 50:10        131:6132:6,7
  Supreme (1)          83:5,10 87:16      80:3 119:17       56:14.14 58:3      134:25 135:6
  68:6                 124:15 127:5       122:4             58:3,8,12,21       135:14
  sure (31)            131:20          testify (6)          67:14 72:18     thought     (4)
   9:5 10:14        taken (5)           26:9 38:3 55:5      74:8 76:24       44:12 52:10
     17:11 18:22     2:4 38:8 55:24       79:24 111 :23     77:23 78:3         58:7 112:25
     18:2321:3         87:3 138:7         130:20            79:16,22        three (7)
     23:14 26:10    talk (11)          testifying (1)       80:13 81:3       14:10 20:21
     26:25 34: 12    8:8 26:9 34:10     111 :4              83:984:11          53:19,24 81:4
     38:12 39:16       37:24 52:14     testimony (14)       86:7,14   87:24    81:9 105:23
     39:22 46:13       71 :23 76:23     7:611:10,21         88:10,22 89:7 throwing (1)
     47:13 54:6,11     100:2 102:14       12:2 19:23        90:15 92:15      18: 15
     59:19 77:18       106:7 110:14       25:11 29:16       92:19 93:17     thumbs (2)
     83:14,15       talked   (9)          29:18 73:22       95:15 96:20      58:12,13
     85:19 109:16 41:16 48:4              87:3 107:23       97:9 98:24      time (40)
     118:3 122:18      71:21 79:14        135:14 138:7      100:6,12         4:8 8:8, I 0
     128:2,4           80:2 99:4,25       138:7             101:3,7,12,17      10:10 15:11
     131 :20,20        105:18 125:6    testing (2)          103:6 105:18       16:17,25 17:5
     132:7,9        talker (3)          20:14 24:24         106:13.16,20       20:15   21:11
  suspended (3)      109:21,23,24      text (1)             I 06:22 I 07:8     23:6 25:18
   74:4,9,12        talking (4)          115: 16            107:11    109:3    28:20 29:5
  sustain (2)        8:10 35:9         thank (3)            111:8112:8         34:16 40:16
   64:25 104:3         56:15 79:20       51:22 75:16        113:13    114:2    41:5 42:15
  sworn (8)         tasked (1)            132:18            114:8,9            45:6 68:25
   4:9,11,18 6:2     93:13             thing (3)            116:25             74:4 75:13
     9:11,15        teacher (1)          19:17 58:5          119:17120:8       77:19,19
     136:12 138:6 94:10                   76:24              120:11 121:4      81:17 94:4
  synthetic (1)     tell (13)           things (23)          122:9 124:10      96:8 99:5,6,6
    112:4            20:6 26:23          23:25 24:24         127:23            113:22
   Syracuse (1)        43:24,24 77:6      31:9 35:12         128:14             I 14:15,16
   3:10                79:2 108:1 I       37:25 39:5,6       134: 19           116:7 118:3
   system (5)           118:24            49:13 57:22     thinking (1)         119: 15
   33:17 53:14,15       121:21,24         71:21 73:5,6     40:7                123:20 128:3
     102:17103:4        128:6,11           81:2382:15     third (1)             135:7 136:6
                        133:21             86:14,20        115:12            timeline    (2)
            T        telling (2)          93:16 99:7      Thomas (30)         37:18 100:13
   T (4)              90:2 127:7           109:9 123:22    1:11  3:4  7:9    times   (7)
   4:2,2 138:2,2     ten (2)               125:7 129:15      22:6,9 23 :20    42:12 89:4
   tainted (1)        130:12,14            130:3             27:8, 11  28:6     105: 17
    64:14            term (2)           think (81)           29:20 30:8         107:17 109:4
   take (20)          36:8 I 18:2        12:10 18:16         47:6 63:3,21       109:11,19
    8:914:17         terms (1)             21 :2,5 28:3      67:21 68:2      timing (1)
     26:18,21         12:21                32:7,17 34: 17    69: 19 72:4      55:12
      36:12 51:4     tester (1)            36:3 38: I 7      74:16 76:6      timing-wise (1)
      61 :5,8 62:23   59:2                 39:20 42:7,18     78:18 88:14      55:10
      63:6,20 69:9   testified (6)         42:19 44:19       90:1691:3       tip (2)

               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 161 of 164
                                                                          July 16, 2020
                                                                                 Page 161

     115:14          tracked (1)       7:25 45:8           unauthorize ...     86:18 112:2,4
     118:18           77:3               75:1798:8         4:21
  tired (1)          Training (1)        110:7114:13       unavailable (1)            V
   98:6               56:8               128: 18           89:5               V-A-L-D-1-N ...
  title (2)          transcribed (1) trying (9)            undergrad (1)       13:6
   13:3 112:10        138:8            34:2 41 :22         94:2               V-A-S-1-L-E ...
  today (15)         transcript (4)      48:22 49:25       Undergradu ...     18:4
   6:25 7:6 11 :9     5:3 10:17          90:2 111 :2,20    94:6               vacate (3)
     11:11,14,24        21:22138:11      127:21,23         understand (4)     65:14 68:12
     12:3 19:22      transitions (1) turn (3)              8:11 85:20           70:12
     21:24 25:8,11    32:25            45:3,4 103:18          110:9 126:10    Valdina (10)
     25:25 37:17     transpired (7) turned (1)             understandi...      13:5 15:8
     67:14 73:18      32:25 35:16       103:21             34:7 49:20           16:22 17:4,11
  today's (3)           49:22 54:15    tweezers (3)           120:6             41:13 57:10
   25:22 62:24          59:17 61:17     23 :21,25 29:23    understood (2)       57:17 58:10
     69: 11             62:6           two (17)            7:2,19               59:23
  told (28)          trial (28)         7:7 8:8 11 :9      unfounded (1)      Vasile (2)
   23:20 24:4         2:3 4:8 26:18       14:9 21 :4        104:8              18:3 38:16
     27:14,23           28: 18,25 29:3   51:16 61:12       uniform (1)        vc (3)
     29:22 32:10        29:4, 15,18      61:18 71:3,19      109:8              2:5,6,7
     38:9 40:24         37:25 40:2,6      82:22 88:13      UNITED (2)         vehicles (1)
     41:646:9           42:6,12 46:22    92:10 95:23        I :2,9             50:6
     48:3,15 52:2       65:2,22           131:17132:9      University (2)     vehicular (1)
     52:9,17 54:17      104:10            132:15            94:4, 18           96:7
     77:21 90:8         107:23,24      two-and-a-h ...     unsure (1)         verify (1)
     108:8,14           118:9 129:7     8:24               40:4                38:25
     117:4119:9         129:18         two-months (...     unusual (11)       Vermont (5)
     122:3 123 :21      132:22 133:3    45: 11              19:15 38:18        9:14 93:17,24
     123:24 124:3       133:21 138:4 type (2)                 39:8 43:11,20      95:3,14
     125:17             138:12          13:17 33:20           84:21 111 :9    verse (1)
     126:23           tried (6)        types (4)               111 :21         65:17
  Tom (8)              45:25 72:18      13:1915:19             122: I 0,22    version (4)
   41:16,17,18,18       73:7 86:8         16:4 65:7            126:3           97:20,21,22,23
     50:18101:7         108: 15        typical (1)         upset (3)          versus (6)
     101 :21            126:21          107:13              127:6,9, 11        29:4 63:3,21
     105:19           trigger (1)      typically (2)       Upstate (1)           67:21 69:15
  tooth (1)            53:12            91:19108:24         10:20                120:5
   24:5               triggers (1)                         urine (1)          video (3)
   top (2)             30:25                     u          18:15              4:15 5:2
    65:20 119:3       trouble (1)      U (1)               use (4)               134:15
   total (1)           33:8             4:2                 35:17 45:7        videoconfere ...
    71 :6             true (4)         ultimately    (6)       87:5 I 04:20    2:7 3:2 4:16,19
   touch (2)           59:9 99:11       57:24 86: 17       uses (1)           videotape (1)
    99:20,23            110: 19           93:15 99:19       110: 16            80:25
   tough (1)             138:11           103:25           usually (5)        violation (1)
    102:7             try (7)             I 04: I 0         23:11 85:24        4:21


               DEITZ Court Reporting ... A Lexitas Company
                              800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 162 of 164
                                                                             July 16, 2020
                                                                                    Page 162

    77:20              102:20                I 14:24 115:6    3:10               word (5)
  voicemail (l)        109:16                115:18116:3      whatsoever (l)     36:16 72:14
  76:25                122:20 127:5          116:8,15,21      87:17                98:5 110:22
            -- - - - wasn't (18)             117:5,8,13       WHEREOF ...          117:22
          w          38:1139:18              118:16           138: 18            words (3)
  W-H-1-T-S-...        44:20 45:7            120:10 121:7     Whitsett (5)       120:3 121:12
  51:24                49: 10 54:4,6         121 :10,13J6     51 :21,22,25         127:16
  wait (2)             54:11,19              121 :22,25         52:7,9           work (15)
  8:3,5                58:22 87:12           122:13 123:3     wife (1)           7:4 10:10
  waited (3)           97:4 99: 13           123:7,10,23      11 :2                16:21 17:4,8
  40:4 77:23           I 09:10               123:25 124:9     wife's (1)           29:17 38:15
    81 :4              111:17,24             125:18,19,23     53:14                77:4,4 78:6
  waiting (3)          123:7 126:14          126:13,15,25     willing (3)          82:3,6 93:13
  28:16 77:21,22 way (23)                    133:10           76:23 77:17          98:20 108:4
  waived (1)         7:1711:5              weapons (27)         78:23            worked (9)
  4:5                  13:18 28:5,11       18:10 24:3         wish (1)           13:18 16:17
  walked (2)           31:2 33:18            34: 19,20,22     21:23                17:2 51 :20
  40:7,23              35:23 37:3            34:24 35:3,23    withstanding ...     71:7 95:19
  want (43)            38:25 59:3            36: 13.21 55:2   5:3                  98:25 111:13
  10:8,13 12:7         64:24 86:6,16         75:6, 11 85:25   witness (40)         124:24
    21:17 24:19        95:11 99:9,17         87:13 90:6       2:4 4:15,18,18     working (10)
    24:23 27:2         107:6 109:3           105:3,5 108:9      4:24,24 21:16     12:5,14,22,24
    32:12,15 33:9      111: 12               108: 12            23:5,18 39:10      15:12 16:13
    38:14 41:8,14      116:13                111:24 112:3       42:11,24 43:4      22:23 38: 17
    44:25 49:4         118:14127:3           118:6119:19        43:745:17          98:3, 11
    50:17 51:16      we'll (1)               120: 18,20         47:19,23 49:3    works (1)
    52:14 57:4,16 7:25                       135:20             49:6 54:25       77:11
    65:2167:19       we're (7)             wedding (1)          59:13 60:9       wouldn't (11)
    71 :2 73:2       26:4 42:21            53:17                64:14 72:25      28:2 59:9,25
    76:10 77:22        67:12 69:23         week (4)             73:383:17          60:24 72:17
    78:15 81:24        75:25 83:13          12:9 29:18          86:5,19,23         81:19 87:4
    82:5 83:3,5        101:13                100:18,23          87:18 111:14       99:9 127:21
    85:18 92:13      we've (6)             weeks (1)            130:20             133:19,20
    97:20 100:14 25:21 37:17               30:13                132:16 135:8     write (5)
    100:15             62:24 69:10         went (15)            135:16 136:2      63:11 80:6
    102:22             79:14 99:25          10:11,23 30:14      137:3 138:6        81:4,8,15
    103:21           weapon (55)             37:3 38:15         138:12,18        written (7)
    104:19            29:9 31:24             45:25 93:17      witness's (1)       4:20 50: 17
    116: 11            32:5,11,15,21         94:25 95:15       4:19                67:5 87:20
    124:22             37:3,4 38:21          96:4,20 97:16    witnessed (1)         113:15
    127:15             39:14 41 :2            118:9123:17      25:2                 114: 19 132:6
    131 :20             55:6 66:5             129:17          witnesses (10)     wrong (5)
  wanted (10)           75:2 85:23         weren't (4)         20:11 23:11,15     12:12 40:17
   14:20 26:10         87:2, 11 90:9        43:17 85:17         25:7 75:3          79:6 106:5
    38:22 54:7          91: 13 92:3, I 0      86:17 90:23       86:24 115:6,7       114: 16
    67:10,10            93:6 104:14        West (1)              115:17123:4     wrongdoing ...

                  DEITZ Court Reporting ... A Lexitas Company
                                 800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 163 of 164
                                                                       July 16, 2020
                                                                               Page 163

   53:9              6:13 25:22      94:6              61:6                        5
  wrote (5)            79:14,22                        22nd (1)
  35:20 81:10,17       115:12               2          61 :21                      6
   84:7 117:22         137:11        2 (11)            23-page (1)         6 (2)
                     1:34 (1)        62:21,25 66:19    84:24               137:4,11
           X         136:6              67:20 69:6     23rd (3)            615 (1)
  X (4)              10:12 (1)          70:23 88:16    63:2 71 :9          3: 10
   I :3,9,11,19      2:8                92:13 115:12     130:8             62 (1)
  xxxx (1)           102 (1)            130:7 137:12   28th (1)             137:12
  4:12               3:10            20 (4)            9:6
                     10th (2)         31:14 87:11      29th (1)                   7
           y                            106:20,22                          7/16/2020 (1)
                     81:14,16                           50:25
  yard (1)           11 (1)          2007 (3)                               1:20
   32:13             27:15            9:1193:23                  3         76 (1)
  yeah (4)           112541 (1)         95:3           3 (8)                137:5
   105:22 106:18      3:5            2008 (1)          62:2169:11
      109:14                          9:12                88:16 92:14              8
                     11th (4)
      118:11          27:24 69:6     2014 (5)             116: 11
  year (3)                                                                           9
                        81:14,16      10:8,9 12:8,10      126:18 130:7
   9:9 96:5                                               137:12           9: 17-CV-010 ...
                     12 (3)             20:25
      100:25                         2015 (4)          30 (3)               I :5
                      46:7 47:5,25                                         9:17-CV-103 ...
  years (13)         12th (4)         12:13 20:21       106:13,21,22
   8:25 21:4 69:6                       21:7,10        30-minute (1)        1:13
                      74:8 80: I 6                                         97 (1)
     70:23 94:14        81:15,22     2015-191 (1)       31: 14
     94:22,23,24                                       3113(d) (1)          94:7
                     130 (1)          67:23
      95:23 96:3,25 137:6                               4:14               98 (1)
                                     2016 (23)
      97:2 119:5                      19:24 27:6,15    3rd (2)              94:7
                     13204 (1)                                             9th (24)
  York (24)           3:10              27:24 28:8,23 9:16,23
   1:3,7,7,10,14                                                            27:6 28:8,13
                     134 (1)            3 I :5 41 :25
      1:15,16 2:9                                                4            28:23 30:13
                      137:7             45:14 46:7
      3:5,8,9,10 6:3 14425 (1)          47:25 55:22    4   (2)                31:5 41:25
      6:10,22 7:8                       61:6,21 63:2    69:6 70:23            48:5, 13 80: I 6
                      6: 11                                                    80:21 81 :5,8
      9:18,19 10:6                      69:6 70:23     440    (15)
                     16 (2)                                                    81:18 105:16
      10:20 14:8                        71:9,14         56:21   57:22
                      2:8 3:5                                                  105:21
      19:7 56:7                          106:10 130:8      58:16,17
                     16th (4)                                                  106:10 108:8
      77:1 I                             132:23            60:25 64:2,10
                      55:22 56:4                                               108:15 110:5
  young (2)                              134:23            64:21 66:9
                        138:5,19                                               113 :9 119: I I
   53:8 109:2                         2016-095 (1)         67:8 68:15
                      1717 (1)                                                 134:23 135:2
                                      69:16                72:10 105:12
             z        3:5
                                      2017 (6)             132:11,17
                      17th (1)
   Zoom (1)                           9:4 50:25        440s    (1)
                      100: 17
   6:19                                  100:25 IOI :2  86:13
                      18th (1)
                                         1OJ: 12,22    45 (2)
             0        70:23
                                      2020 (3)           I 06:13,25
                      191 (1)
                                       2:8 138:5, 19   4th (1)
             1        6:10
                                      20th (1)          9:21
   1 (6)              1995 (1)

                DEITZ Court Reporting ... A Lexitas Company
                               800-678-0166
           Case 9:17-cv-01036-MAD-ATB Document 58-18 Filed 08/31/20 Page 164 of 164



,~.        CORRECTION I ERRATA SHEET ~EXI.TAS~
                                                                               The l.etb!r af tJu, law, The S(,im; af Semce.
           - - - - - - - - - - , - - - _ _ , being duly sworn, deposes and says: I have reviewed the transcript
           of my deposition I hearing-taken on _ _ _ _ _ _. The following changes are necessary to
           correct my testimony.

                CASE CAPTION:
               page: Line: Should read/ Corrected Testimonv:                            Reason for Chanire




           .




          Sworn to before me this - -
                                                                     Testimony Deposition/ Hearing Wttness:
          Day of _ _ _ _ _ __
                                                                     X

                   NOTARY PUBLIC                                     Print:
                                                                              ---------
                 Le:xitas • Court Reporting                            • 800-788-0166
      Administrative Offices •      100 Merrick Road - Suite 320W •           Rockville Centre, NY 11570
